Exhibit 10.1

Project Tiller

Share Purchase Agreement for the Purchase of the Entire Issued

Share Capital of each of the Companies listed in Part 1 and Part 2 of

Schedule 1

October 2009

Veris plc

and

Aramark Ireland Holdings Limited

and

Aramark Investments Limited

and

Aramark Corporation



--------------------------------------------------------------------------------

Table of Contents

 

1

   Definitions and Interpretation    2

2

   Conditions    27

3

   Sale and Purchase of the Shares    28

4

   Consideration    28

5

   Adjustment of Consideration    30

6

   Management of the Company Pending Completion    30

7

   Completion    33

8

   Warranties    33

9

   Warranties by the Buyer    34

10

   Protection of Goodwill    46

11

   Retention Amount    47

12

   Release of Claims Against the Group Companies    49

13

   Announcements    51

14

   Confidentiality    52

15

   Entire Agreement    52

16

   Assignment and Transfer    53

17

   Exclusivity    54

18

   Costs and Expenses    54

19

   Interest on Late Payments    55

20

   Payments under this Agreement    56

21

   Effect of Completion    56

22

   Waiver and Remedies    56

23

   Variation    57

24

   No Benefit to Others    57

25

   Severance    57

26

   Further Assurance    58

27

   Notices    58

28

   Guarantee and indemnity    60

29

   Maintenance and availability of records    61

30

   Joint and several    61

31

   The Covenantors    61

32

   Counterparts    61

33

   Language    62

34

   Governing Law and Jurisdiction    62

35

   Acceptance of Service    62 Schedule 1 Part 1: Particulars of the Irish
Companies    63 Schedule 1 Part 2: Particulars of VUKL    68 Schedule 1 Part 3:
Particulars of The Subsidiaries    69 Schedule 1 Part 4: The Covenantors    75
Schedule 2 Conditions    76

1

   Shareholder Approval    76

2

   Competition Authority Approval    76

3

   Compliance with Schedule 3 Undertakings    76

4

   No Litigation    76

5

   No Legislation    76

6

   No Material Adverse Changes    77

7

   Representations and Warranties    77 Schedule 3 Conduct of Business between
Exchange and Completion    79 Schedule 4 Part 1: Documents which have been
delivered prior to execution of this Agreement    82 Schedule 4 Part 2:
Documents which are to be delivered at Completion    83 Schedule 5 Part 1: Title
Warranties    86

1

   Share Capital    86

2

   Capacity and Authority of Seller    86

 

2



--------------------------------------------------------------------------------

3

   Commissions    87 Schedule 5 Part 2: General Warranties    88

1

   Information    89

2

   Constitution of the Company    89

3

   Companies Acts and International Law    89

4

   Accounts    90

5

   Transaction since the Accounts Date    91

6

   Solvency    93

7

   Information Technology and E-Commerce    93

8

   Intellectual Property, Confidential Information and Know-How    94

9

   Agreements and Arrangements    95

10

   Assets    97

11

   Directors and Employees    97

12

   Pensions    100

13

   Environment    103

14

   Properties    104

15

   Miscellaneous    105

16

   Litigation and Disputes    106

17

   Insurance    107 Schedule 5 Part 3: Tax Warranties    109 Schedule 6
[Intentionally left blank]    111 Schedule 7 Agreed Treatments    112 Schedule 8
   114 Working Capital – Worked example of calculations based of the combined
management accounts of the Group Companies as at the Management Accounts Date   
114 Schedule 9 Properties    115 Schedule 10 Anglo Other Charges    116 Schedule
11 Guarantees    118

 

3



--------------------------------------------------------------------------------

This Agreement is dated      October 2009.

Between:

 

(1) Veris plc a company incorporated under the laws of Ireland (company number
395138) whose registered office is at Heather House, Heather Road, Sandyford
Industrial Estate, Dublin 18, Ireland (the “Seller”);

 

(2) Aramark Ireland Holdings Limited a company incorporated under the laws of
Ireland (company number 324452) whose registered office is at 70 Sir John
Rogerson’s Quay, Dublin 2 (the “Irish Buyer”);

 

(3)

Aramark Investments Limited a company incorporated under the laws of England and
Wales (company number 2808311) whose registered office is at Millbank Tower
(28th Floor), 21 – 24 Millbank, London, SW1P 4QP, England (the “UK Buyer”);

 

(4) Aramark Corporation a company incorporated under the laws of Delaware (whose
principal place of business is at Aramark Tower, 1101 Market Street,
Philadelphia PA19107 USA (the “Guarantor”); and

 

(5) The Persons listed in Part 4 of Schedule 1 of this Agreement and their
successors and permitted assigns (the “Covenantors”)

Introduction:

 

(A) Each of the Irish Companies (as defined below) are private companies limited
by shares and incorporated in Ireland, further details of which are set out in
Part 1 of Schedule 1.

 

(B) Veris UK Limited (“VUKL”) is a private company limited by shares and
incorporated in England and Wales, further details of which are set out in Part
2 of Schedule 1.

 

(C) The Irish Companies and VUKL have a number of subsidiaries, further details
of which are set out in Part 3 of Schedule 1.

 

(D) The Seller is the legal and beneficial owner of the entire issued share
capital of the shares in the Irish Companies and VUKL, free in each case from
all Encumbrances (as defined below) other than the Anglo Charges (as defined
below). In the case of each of the Subsidiaries (as defined below) either an
Irish Company or VUKL or a Subsidiary of VUKL is the legal and beneficial owner
of the entire issued share capital of that Subsidiary, free in each case from
all Encumbrances other than the Anglo Charges.

 

(E) The Seller has agreed to sell to the Irish Buyer and the Irish Buyer has
agreed to purchase the Irish Facility Management Shares (as defined below) and
the Irish Property Management Shares (as defined below) and the Seller has
agreed to sell to the UK Buyer and the UK Buyer has agreed to purchase the UK
Shares (as defined below), each upon the terms and subject to the conditions set
out in this Agreement (the “Transaction”), and in each case free from all
Encumbrances.

 

1



--------------------------------------------------------------------------------

(F) The Seller has agreed to give warranties to the Irish Buyer and the UK Buyer
in the terms of the Warranties (defined below) set out herein, with the
intention that the Irish Buyer and the UK Buyer should rely upon such Warranties
in entering into this Agreement.

 

(G) The Seller and the Covenantors have agreed to protect the benefit and value
of the goodwill attaching to the Shares (as defined below) and to release the
Group Companies from all claims on the terms set out in this Agreement.

 

(H) Immediately prior to execution of this Agreement, the Seller has delivered
(or the Seller’s Solicitors have delivered) to the Buyers (or to the Buyers’
Solicitors) the documents referred to in Part 1 of Schedule 4, and the Buyers
have acknowledged receipt of such documents.

 

(I) The Guarantor is a holding company of the Buyers and has become a party to
this Agreement for the purpose of entering into the guarantee and indemnity set
out in Clause 28 and the undertakings set out in Clauses 13 and 14 and the
giving of the warranties set out in Clause 9.2.

 

(J) The Covenantors are party to this Agreement solely for the purpose
of providing for their agreement to comply with the provisions of Clauses 10, 12
and 17 of this Agreement.

It is agreed as follows:

 

1 Definitions and Interpretation

 

1.1 In this Agreement the following words and expressions shall, unless the
context otherwise requires, have the following meanings:

 

“1990 ACT”    MEANS THE COMPANIES ACT 1990; “ACCOUNTS”    MEANS THE AUDITED
BALANCE SHEET OF EACH OF THE GROUP COMPANIES AS AT THE ACCOUNTS DATE, AND THE
AUDITED PROFIT AND LOSS ACCOUNT OF EACH OF THE GROUP COMPANIES FOR THE PERIOD
ENDED ON THE ACCOUNTS DATE, TOGETHER WITH THE NOTES THERETO AND THE DIRECTORS’
REPORT AND AUDITOR’S REPORT THEREON AND TOGETHER WITH ALL DOCUMENTS WHICH ARE
REQUIRED BY LAW TO BE ATTACHED THERETO, A COPY OF WHICH IS SET OUT IN THE
DISCLOSURE LETTER; “ACCOUNTS DATE”    MEANS 31 DECEMBER 2008; “AGREED
TREATMENTS”    MEANS THE SPECIFIC ACCOUNTING TREATMENTS AND POLICIES SET OUT IN
SCHEDULE 7;

 

2



--------------------------------------------------------------------------------

“ALLOCATION SCHEDULE”    MEANS THE SCHEDULE TO BE PREPARED BY THE BUYERS AND
EXCHANGED AND AGREED BETWEEN THE BUYERS AND THE SELLER IN ACCORDANCE WITH CLAUSE
4.2; “ANGLO CHARGES”    MEANS THE ANGLO SHARE CHARGES AND THE ANGLO OTHER
CHARGES; “ANGLO DEBT”    MEANS THE VERIS DEBT AND THE VUKL DEBT; “ANGLO OTHER
CHARGES”    MEANS THE DEBENTURE, COMPOSITE DEBENTURES, GUARANTEES AND
INDEMNITIES, AND OTHER AGREEMENTS SET OUT IN SCHEDULE 10; “ANGLO SHARE CHARGES”
  

MEANS THE FOLLOWING SHARE CHARGES GRANTED BY THE SELLER OR A GROUP COMPANY IN
FAVOUR OF THE BANK:

 

(A) SHARE CHARGE DATED 22ND DECEMBER 2004 BETWEEN THE SELLER AND THE BANK IN
RESPECT OF THE VWFM SHARES;

 

(B) SHARE CHARGE DATED 22ND DECEMBER 2004 BETWEEN THE SELLER AND THE BANK IN
RESPECT OF THE IEM SHARES;

 

(C) SHARE CHARGE DATED 30 NOVEMBER 2006 BETWEEN THE SELLER AND THE BANK IN
RESPECT OF THE PMC SHARES;

 

(D) SHARE CHARGE DATED 30 NOVEMBER 2006 BETWEEN THE SELLER AND THE BANK IN
RESPECT OF THE GPS SHARES; AND

 

(E) SHARE CHARGE DATED 22 DECEMBER 2004 BETWEEN THE SELLER AND THE BANK IN
RESPECT OF THE SHARES OF IRISH ESTATES (FACILITIES MANAGEMENT) LIMITED;

 

(F) SHARE CHARGE DATED 29 NOVEMBER 2007 MADE BETWEEN VUKL AND THE BANK IN
RESPECT OF SHARES IN ORANGE ENVIRONMENTAL BUILDING SERVICES LIMITED AND ORANGE
SUPPORT SERVICES LIMITED;

 

(G) SHARE CHARGE DATED 21 DECEMBER 2007 MADE BETWEEN ORANGE ENVIRONMENTAL
BUILDING SERVICES

 

3



--------------------------------------------------------------------------------

  

LIMITED AND THE BANK IN RESPECT OF SHARES IN ORANGE FABRIC SERVICES LIMITED (NOW
KNOWN AS VERIS PROPERTY MANAGEMENT LIMITED); AND

 

(H) SHARE CHARGE DATED 29 NOVEMBER 2007 BETWEEN THE SELLER AND THE BANK
REGARDING THE SHARES IN VUKL;

“APPLICABLE RATE”    MEANS THE APPLICABLE EURO EXCHANGE RATE QUOTED BY THE
GOVERNOR AND COMPANY OF THE BANK OF IRELAND AT 5.00 PM ON THE BUSINESS DAY PRIOR
TO THE BALANCE SHEET DATE; “APPROVED”    MEANS EXEMPT APPROVED BY THE REVENUE
COMMISSIONERS FOR THE PURPOSES OF SECTION 774 OF THE TAXES CONSOLIDATION ACT AND
REFERENCE TO “APPROVAL” SHALL BE CONSTRUED ACCORDINGLY; “BALANCE SHEET DATE”   
MEANS THE COMPLETION DATE; “BANK”    MEANS ANGLO IRISH BANK; “BANK’S SOLICITORS”
   MEANS ARTHUR COX, OF EARLSFORT CENTRE, EARLSFORT TERRACE, DUBLIN 2 “BUSINESS”
   MEANS THE BUSINESS OF FACILITY MANAGEMENT, PROPERTY MANAGEMENT AND ALL OTHER
BUSINESS AS CARRIED ON BY THE GROUP AT THE DATE HEREOF; “BUSINESS DAY”    MEANS
A DAY (OTHER THAN A SATURDAY OR SUNDAY) ON WHICH BANKS ARE OPEN FOR THE CONDUCT
OF THEIR NORMAL BUSINESS IN DUBLIN; “BUYERS”    MEANS THE IRISH BUYER AND THE UK
BUYER; “BUYERS’ GROUP”    MEANS THE PARENT COMPANY OF THE BUYERS AND ANY
SUBSIDIARY OF THE PARENT COMPANY OF THE BUYERS, SUBSIDIARY AND PARENT COMPANY
FOR THIS PURPOSE TO BE AS DEFINED IN SECTION 155 OF THE COMPANIES ACT 1963;

 

4



--------------------------------------------------------------------------------

“BUYER NON-DISCLOSABLE INFORMATION”   

MEANS ALL INFORMATION (INCLUDING BUT NOT LIMITED TO CONFIDENTIAL INFORMATION)
WHICH RELATES TO:

 

(A) THE GROUP;

 

(B) ANY ASPECT OF THE BUSINESS;

 

(C) THE PROVISIONS OF THIS AGREEMENT;

 

(D) THE NEGOTIATIONS RELATING TO THIS AGREEMENT;

 

(E) THE SUBJECT MATTER OF THIS AGREEMENT; OR

 

(F) THE BUYERS OR ANY MEMBER OF THE BUYERS’ GROUP FROM TIME TO TIME;

“BUYERS’ SOLICITORS”    MEANS MATHESON ORMSBY PRENTICE OF 70 SIR JOHN ROGERSON’S
QUAY, DUBLIN 2, IRELAND AND MORGAN, LEWIS & BOCKIUS OF CONDOR HOUSE, 5-10 ST.
PAUL’S CHURCHYARD, LONDON, EC4M 8AL; “CASH AMOUNT”   

MEANS, AS AT 5.00PM ON THE BALANCE SHEET DATE, THE AGGREGATE, IN EUROS
(INCLUDING FOR THE AVOIDANCE OF DOUBT ANY OTHER CURRENCY ON AN AS CONVERTED
BASIS INTO EUROS AT THE APPLICABLE RATE), OF ALL:

 

(A) POSITIVE (CREDIT) BALANCES IN THE BANK ACCOUNTS OF EACH OF THE GROUP
COMPANIES;

 

(B) CASH AT HAND OF EACH OF THE GROUP COMPANIES AND ANY CASH EQUIVALENTS;

 

(C) UNPRESENTED OR UNCLEARED CHEQUES BEARING A DATE NOT MORE THAN 14 DAYS PRIOR
TO THE COMPLETION DATE IN THE POSSESSION OF EACH OF THE GROUP COMPANIES AND MADE
OUT TO SUCH GROUP COMPANY;

 

LESS THE AGGREGATE OF ALL:

 

(D) CHEQUES WHICH HAVE BEEN SIGNED AND DATED BY EACH OF THE GROUP COMPANIES BUT
NOT YET PRESENTED OR CLEARED; AND

 

(E) ANY COSTS, EXPENSES AND FEES FOR

 

5



--------------------------------------------------------------------------------

  

LEGAL, ACCOUNTING, FINANCIAL ADVISORY, CONSULTING OR INVESTMENT BANKING INCURRED
BY ANY GROUP COMPANY IN CONNECTION WITH THE NEGOTIATION, DOCUMENTATION AND
PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTION, WHICH
REMAIN OUTSTANDING AS AT COMPLETION;

 

FOR THE AVOIDANCE OF DOUBT THE VAT RECLAIM IS NOT TO BE CONSIDERED AS A
COMPONENT OF THE CASH AMOUNT.

“CLAIM”    MEANS ANY CLAIM BY THE BUYERS IN RELATION TO A BREACH OF WARRANTY, OR
THE TAX COVENANT OR THE MM INDEMNITY OR OTHER BREACH BY THE SELLER OF THIS
AGREEMENT OR ANY ANCILLARY DOCUMENTS; “COMPANIES ACTS”    MEANS THE COMPANIES
ACTS 1963 TO 2009 OF IRELAND AND THE COMPANIES ACTS 1985 AND 2006 OF THE UNITED
KINGDOM AND ANY LEGISLATION IN WHATEVER FORM TO BE CONSTRUED AS ONE WITH THOSE
ACTS; “COMPETITION ACT”    MEANS THE COMPETITION ACT, 2002; “COMPLETION”   
MEANS COMPLETION OF THE SALE AND PURCHASE OF THE SHARES IN ACCORDANCE WITH THIS
AGREEMENT; “COMPLETION ADJUSTMENT”    MEANS AN AMOUNT, IF ANY, PAYABLE BY THE
BUYERS OR THE SELLER PURSUANT TO CLAUSE 5; “COMPLETION DATE”    HAS THE MEANING
GIVEN TO IT IN CLAUSE 7.2; “COMPUTER SYSTEMS”    MEANS THE HARDWARE AND THE
SOFTWARE; “CONDITIONS”    MEANS THE CONDITIONS SET OUT IN SCHEDULE 2;
“CONFIDENTIAL INFORMATION”    MEANS ALL TECHNICAL, FINANCIAL, COMMERCIAL AND
OTHER INFORMATION OF A CONFIDENTIAL NATURE RELATING TO THE BUSINESS, INCLUDING
TRADE SECRETS, KNOW-HOW, INVENTIONS, PRODUCT INFORMATION AND UNPUBLISHED
INFORMATION RELATING TO INTELLECTUAL PROPERTY, OBJECT CODE

 

6



--------------------------------------------------------------------------------

   AND SOURCE CODE, MARKETING AND BUSINESS PLANS, PROJECTIONS, INFORMATION ON
CURRENT OR PROJECTED PLANS OR INTERNAL AFFAIRS OF THE GROUP, SECRET INFORMATION,
INFORMATION ON CURRENT AND/OR PROSPECTIVE SUPPLIERS AND CUSTOMERS (INCLUDING ANY
CUSTOMER OR SUPPLIER LISTS) AND INFORMATION ON ANY OTHER PERSON WHO HAS HAD
MATERIAL DEALINGS WITH THEM; “CONNECTED PERSON”    MEANS IN RELATION TO A
PERSON, ANY PERSON WHO IS CONNECTED WITH THAT PERSON BY VIRTUE OF SECTION 10 OF
THE TCA; “CONSIDERATION”    MEANS THE TOTAL CONSIDERATION TO BE PAID FOR THE
SHARES AS SET OUT IN CLAUSE 4.1 OF THIS AGREEMENT, AS ADJUSTED IN ACCORDANCE
WITH CLAUSE 5; “CONSIDERATION STATEMENT”    MEANS THE STATEMENT AS AT THE
BALANCE SHEET DATE AGREED OR DETERMINED IN ACCORDANCE WITH CLAUSE 5; “CONTINUING
DIRECTORS”    MEANS THE DIRECTORS AS NOTIFIED BY THE BUYERS TO THE SELLER AT
LEAST 3 BUSINESS DAYS PRIOR TO COMPLETION; “CORPORATE INTELLECTUAL PROPERTY”   
MEANS ANY AND ALL INTELLECTUAL PROPERTY RIGHTS WHICH ARE OWNED BY OR ARISE
DIRECTLY FROM THE ACTIVITIES OF THE GROUP COMPANIES, OR WHICH ARE USED IN THE
CONNECTION WITH THE BUSINESS; “CURRENT ASSETS AMOUNT”   

MEANS THE AGGREGATE AMOUNT, IN EUROS (INCLUDING FOR THE AVOIDANCE OF DOUBT ANY
OTHER CURRENCY ON AN AS CONVERTED BASIS INTO EUROS AT THE APPLICABLE RATE), OF
THE VALUE OF THE GROUP’S:

 

(A) BOOK DEBTS (NET OF PROVISIONS);

 

(B) ACCRUED INCOME;

 

(C) PREPAYMENTS, BEING PAYMENTS MADE PRIOR TO THEIR RESPECTIVE DUE DATE; AND

 

7



--------------------------------------------------------------------------------

  

(D) STOCK-IN-TRADE,

 

(OTHER THAN TO THE EXTENT COMPRISED IN THE CASH AMOUNT) AND EITHER: (I) AS AT
5.00PM IRISH TIME ON THE BALANCE SHEET DATE FOR THE PURPOSES OF CALCULATING THE
WORKING CAPITAL AMOUNT OR (II) ON THE DAY FALLING ON THE LAST DAY OF THE
RELEVANT CALENDAR MONTH FOR THE PURPOSES OF CALCULATING THE MANAGEMENT ACCOUNTS
WORKING CAPITAL AMOUNT; IN BOTH CASES EXCLUDING ANY AMOUNTS OWED OR OWING BY A
GROUP COMPANY TO (A) ANOTHER GROUP COMPANY OR (B) THE SELLER;

“CURRENT LIABILITIES AMOUNT”   

MEANS THE AGGREGATE AMOUNT, IN EUROS (INCLUDING FOR THE AVOIDANCE OF DOUBT ANY
OTHER CURRENCY ON AN AS CONVERTED BASIS INTO EUROS AT THE APPLICABLE RATE), OF
THE GROUP’S:

 

(A) ACCOUNTS PAYABLE;

 

(B) VAT PAYABLE BUT UNPAID, EXCLUDING ANY VAT IN CONNECTION WITH THE
PRE-COMPLETION SUPPLIES;

 

(C) PAYE PAYABLE BUT UNPAID;

 

(D) ACCRUALS AND PROVISIONS (INCLUDING LITIGATION PROVISIONS); AND

 

(E) SOCIAL SECURITY CONTRIBUTION PROVISIONS,

 

OTHER THAN TO THE EXTENT COMPRISED IN THE DEBT AMOUNT AND EITHER: (I) AS AT
5.00PM IRISH TIME ON THE BALANCE SHEET DATE FOR THE PURPOSES OF CALCULATING THE
WORKING CAPITAL AMOUNT OR (II) ON THE DAY FALLING ON THE LAST DAY OF THE
RELEVANT CALENDAR MONTH FOR THE PURPOSES OF CALCULATING THE MANAGEMENT ACCOUNTS
WORKING CAPITAL AMOUNT; IN BOTH CASES EXCLUDING ANY AMOUNTS OWED OR OWING BY A
GROUP COMPANY TO (A) ANOTHER GROUP COMPANY OR (B) THE SELLER;

“DATA PROTECTION ACTS”    MEANS THE DATA PROTECTION ACTS 1988 AND 2003 OF
IRELAND AND THE DATA

 

8



--------------------------------------------------------------------------------

   PROTECTION ACTS 1994 AND 1998 OF THE UNITED KINGDOM; “DEBT AMOUNT”   

MEANS, AS AT 5.00PM IRISH TIME ON THE BALANCE SHEET DATE,

 

(I) THE PENSION DEFICIT AMOUNT;

 

(II) THE AGGREGATE IN EUROS (INCLUDING FOR THE AVOIDANCE OF DOUBT ANY OTHER
CURRENCY ON AN AS CONVERTED BASIS INTO EUROS AT THE APPLICABLE RATE) OF ALL
BORROWINGS; AND

 

(III) OTHER INDEBTEDNESS IN THE NATURE OF THE BORROWINGS OF EACH OF THE GROUP
COMPANIES, INCLUDING ALL:

 

(A) FACILITIES;

 

(B) BREAK FEES, PREPAYMENT FEES OR OTHER COSTS, EXPENSES OR PENALTIES RELATED TO
OR ARISING AS A RESULT OF THE TERMINATION OR PREPAYMENT OF ANY FACILITIES
PURSUANT TO THIS TRANSACTION;

 

(C) AMOUNTS OWED BY THE GROUP COMPANIES TO THE SELLER OR ANY SHAREHOLDER OF THE
SELLER (OTHER THAN IN HIS OR HER CAPACITY AS AN EMPLOYEE);

 

(D) RECOURSE FACTORING OR RECOURSE DISCOUNTING OF RECEIVABLES;

 

(E) ANY AMOUNTS DRAWN DOWN ON ALL LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF
THE GROUP;

 

(F) THE AMOUNT OF ANY OBLIGATION GUARANTEEING INDEBTEDNESS OR OTHER OBLIGATIONS
OF ANY PERSON OTHER THAN A GROUP COMPANY TO THE EXTENT NOT RELEASED AT OR PRIOR
TO THE COMPLETION DATE;

 

(G) OBLIGATIONS OF THE GROUP TO PAY THE DEFERRED PURCHASE PRICE OR ACQUISITION
PRICE FOR ANY SHARES OF THE GROUP COMPANIES OR FOR ANY PROPERTY OR SERVICES,
OTHER THAN TRADE OR ACCOUNTS PAYABLE ARISING, AND ACCRUED EXPENSES INCURRED, IN
THE ORDINARY COURSE OF BUSINESS

 

9



--------------------------------------------------------------------------------

  

CONSISTENT WITH PAST PRACTICE;

 

(H) NEGATIVE (DEBIT) BALANCES IN THE BANK ACCOUNTS OF EACH OF THE GROUP
COMPANIES;

 

(I) ALL INTEREST, FEES AND OTHER EXPENSES ACCRUED ON ANY OR ALL OF THE
BORROWINGS DETAILED IN (A) TO (H) ABOVE;

 

(J) ALL CORPORATION AND CAPITAL GAINS TAX LIABILITIES OF THE GROUP COMPANIES
ARISING ON OR BEFORE 5.00PM ON THE BALANCE SHEET DATE (TO THE EXTENT NOT PAID BY
THE SELLER OR A GROUP COMPANY PRIOR TO SUCH TIME) AND INCLUDING ANY ACCRUED
CORPORATION TAX (COMPUTED AS AT 5.00 PM ON THE BALANCE SHEET DATE AS IF SUCH
TIME WAS THE END OF AN ACCOUNTING PERIOD FOR THE GROUP COMPANIES); AND

 

BUT EXCLUDING ANY AMOUNTS OWED BY A GROUP COMPANY TO ANOTHER GROUP COMPANY AND
ANY AMOUNTS OWING BY ANY GROUP COMPANY IN RESPECT OF OPERATING LEASES OR ANY
AMOUNT ATTRIBUTABLE TO THE VERIS FACILITY OR THE VUKL FACILITY, PROVIDED THAT
THE VERIS FACILITY AND THE VUKL FACILITY ARE REPAID IN ACCORDANCE WITH CLAUSE
4.2;

“DEFINED BENEFIT SCHEME”    MEANS A PENSION SCHEME UNDER WHICH THE AMOUNT OF
SOME OR ALL OF THE BENEFITS PAYABLE TO OR IN RESPECT OF A MEMBER OF THE SCHEME
IS CALCULATED IN ACCORDANCE WITH A FORMULA WHICH TAKES ACCOUNT OF THE SERVICE OF
THE MEMBER TO RETIREMENT, DEATH OR WITHDRAWAL AND THE REMUNERATION OF THE MEMBER
AVERAGED OVER HIS SERVICE AT OR CLOSE TO HIS RETIREMENT, DEATH OR WITHDRAWAL;
“DEFINED CONTRIBUTION SCHEME”    MEANS A SCHEME UNDER WHICH THE AMOUNT OF THE
BENEFITS OTHER THAN SOME OR ALL OF THE BENEFITS PAYABLE ON DEATH BEFORE BECOMING
A PENSIONER, PAYABLE TO OR IN RESPECT OF A MEMBER OF THE SCHEME IS CALCULATED BY
REFERENCE TO THE

 

10



--------------------------------------------------------------------------------

   CONTRIBUTIONS MADE TO THE SCHEME BY AND IN RESPECT OF THE MEMBER; “DIRECTORS”
   MEANS THE PERSONS SPECIFIED AS DIRECTORS OF ANY OF THE GROUP COMPANIES IN
PARTS 1, 2 OR 3 OF SCHEDULE 1 (THE EXPRESSION “DIRECTOR” MEANING ANY OF THEM),
BEING ALL THE DIRECTORS OF THE GROUP COMPANIES AS AT THE DATE OF THIS AGREEMENT;
“DISCLOSED”    MEANS FAIRLY DISCLOSED IN THE DISCLOSURE LETTER, IN THE MANNER
AND IN SUCH REASONABLE DETAIL AS TO ENABLE THE BUYERS TO MAKE A REASONABLE
ASSESSMENT OF THE NATURE AND SCOPE OF THE MATTER DISCLOSED AND WITH SPECIFIC
REFERENCE OR CROSS REFERENCE TO THE WARRANTY AGAINST WHICH SUCH DISCLOSURE IS
MADE AND FOR THE AVOIDANCE OF DOUBT, ANY DISCLOSURE MADE BY THE SELLER AFTER THE
DATE OF THIS AGREEMENT BUT PRIOR TO COMPLETION SHALL NOT BE TAKEN TO BE
DISCLOSED; “DISCLOSURE LETTER”    MEANS THE LETTER OF TODAY’S DATE FROM THE
SELLER TO THE BUYERS (TOGETHER WITH ALL DOCUMENTS SCHEDULED OR APPENDED THERETO)
DISCLOSING CERTAIN EXCEPTIONS TO THE WARRANTIES; “DRAFT CONSIDERATION STATEMENT”
   SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN CLAUSE 5.1; “ENCUMBRANCE”   
MEANS ANY RIGHT, ADVERSE CLAIM, INTEREST OR EQUITY OF ANY PERSON (INCLUDING
WITHOUT LIMITATION ANY PRE-EMPTION RIGHT, RIGHT OF FIRST REFUSAL, OPTION, RIGHT
TO ACQUIRE OR RIGHT TO RESTRICT) OR ANY MORTGAGE, CHARGE, PLEDGE, LIEN,
ASSIGNMENT, RESTRICTION, HYPOTHECATION, SECURITY OR PRIORITY INTEREST, TITLE
RETENTION, HIRE PURCHASE, LEASE OR INSTALMENT PURCHASE AGREEMENT OR OTHER
SECURITY OR PRIORITY AGREEMENT OR ARRANGEMENT; “ENVIRONMENT”    INCLUDES (A) ANY
AND ALL BUILDINGS, STRUCTURES, FIXTURES, FITTINGS, APPURTENANCES, PIPES,
CONDUITS,

 

11



--------------------------------------------------------------------------------

   VALVES, TANKS, VESSELS AND CONTAINERS WHETHER ABOVE OR BELOW GROUND LEVEL,
AND (B) AMBIENT AIR, LAND SURFACE, SUB-SURFACE STRATA, SOIL, SURFACE WATER,
GROUND WATER, RIVER SEDIMENT, MARSHES, WET LANDS, FLORA AND FAUNA;
“ENVIRONMENTAL LAWS”    MEANS (A) THE COMMON LAW AND (B) ALL LAWS, BY-LAWS,
STATUTES, REGULATIONS, RULES, ORDERS, INSTRUMENTS, DECREES, DIRECTIVES,
DECISIONS, INJUNCTIONS, RULINGS AND JUDGMENTS OF ANY GOVERNMENT, LOCAL
GOVERNMENT, INTERNATIONAL, SUPRANATIONAL, EXECUTIVE, ADMINISTRATIVE, JUDICIAL OR
REGULATORY AUTHORITY OR AGENCY WHETHER OF IRELAND, THE UNITED KINGDOM, THE
EUROPEAN UNION OR ELSEWHERE AND ALL APPROVED CODES OF PRACTICE (WHETHER
VOLUNTARY OR COMPULSORY) RELATING TO THE PROTECTION OF THE ENVIRONMENT OR OF
HUMAN HEALTH OR SAFETY OR WELFARE OR TO THE MANUFACTURE, FORMULATION,
PROCESSING, TREATMENT, STORAGE, CONTAINMENT, LABELLING, HANDLING,
TRANSPORTATION, DISTRIBUTION, RECYCLING, REUSE, RELEASE, DISPOSAL, REMOVAL,
REMEDIATION, ABATEMENT OR CLEAN-UP OF ANY HAZARDOUS MATERIAL INCLUDING THE
PROVISIONS OF THE PUBLIC HEALTH (IRELAND) ACT 1878, THE FISHERIES ACTS
1959-2000, THE LOCAL GOVERNMENT (WATER POLLUTION) ACTS 1977 AND 1990, THE
EUROPEAN COMMUNITIES (WASTE) REGULATIONS 1979, THE AIR POLLUTION ACT 1987, THE
EUROPEAN COMMUNITIES (ENVIRONMENTAL IMPACT ASSESSMENT) REGULATIONS 1989, THE
PLANNING ACTS THE PLANNING AND DEVELOPMENT REGULATIONS 2001, THE BUILDING
CONTROL ACT 1990, THE ENVIRONMENTAL PROTECTION AGENCY ACT 1992, AND THE WASTE
MANAGEMENT ACT 1996, THE HEALTH AND SAFETY AT WORK ACT 1974, THE CONTROL OF
ASBESTOS REGULATIONS 2006 AND THE CONSTRUCTION (DESIGN AND MANAGEMENT)
REGULATIONS 2007 AND ANY AMENDMENT THERETO AND ANY AND ALL REGULATIONS, ORDERS
AND NOTICES MADE OR SERVED THEREUNDER OR

 

12



--------------------------------------------------------------------------------

   PURSUANT THERETO; “ENVIRONMENTAL LICENCE”    MEANS ANY PERMIT, LICENCE,
APPROVAL, PERMISSION, CONSENT OR AUTHORISATION REQUIRED BY OR PURSUANT TO ANY
APPLICABLE ENVIRONMENTAL LAWS; “ESTIMATED NET CASH AMOUNT”    MEANS, €3,800,000,
OR SUCH OTHER AMOUNT (IN EUROS) AGREED BETWEEN THE SELLER AND THE BUYER PRIOR TO
THE COMPLETION DATE; “EVENT”    INCLUDES (WITHOUT LIMITATION) COMPLETION OF THE
SALE OF THE SHARES TO THE BUYERS, THE DEATH OR THE WINDING UP OR DISSOLUTION OF
ANY PERSON, OR ANY ACT, FAILURE TO ACT, TRANSACTION OR OMISSION WHATSOEVER
WHETHER OR NOT THE GROUP COMPANY IS A PARTY TO THE ACT OR FAILURE TO ACT OR
TRANSACTION OR INVOLVED IN THE OMISSION, AND ANY REFERENCE TO AN EVENT OCCURRING
ON OR BEFORE A PARTICULAR DATE SHALL INCLUDE AN EVENT WHICH FOR TAX PURPOSES IS
DEEMED TO HAVE, OR IS TREATED OR REGARDED AS HAVING, OCCURRED ON OR BEFORE THAT
DATE AND REFERENCES TO AN EVENT OCCURRING ON OR BEFORE COMPLETION SHALL BE
DEEMED TO INCLUDE A SERIES OR COMBINATION OF EVENTS, THE FIRST OF WHICH OCCURRED
ON OR BEFORE COMPLETION OUTSIDE THE ORDINARY COURSE OF BUSINESS AND THE SECOND
OF WHICH OCCURRED AFTER COMPLETION WITHIN THE ORDINARY COURSE OF BUSINESS AND
THE ORDINARY COURSE OF BUSINESS FOR THESE PURPOSES SHALL BE THE ORDINARY COURSE
OF BUSINESS AS CARRIED ON IMMEDIATELY BEFORE COMPLETION; “EXCLUSIVE ASSETS”   
MEANS ANY OF THE SHARES, ANY SHARES IN THE SELLER, ANY ASSETS OF A GROUP COMPANY
OR ANY PART THEREOF; “EXPIRY DATE”    MEANS THE DATE FALLING 6 MONTHS AFTER THE
COMPLETION DATE; “FACILITIES”    MEANS THE VERIS FACILITY AND ALL DEBENTURES,
ACCEPTANCE CREDITS, OVERDRAFTS, LOANS, LOAN STOCKS OR OTHER FINANCIAL FACILITIES
OUTSTANDING OR AVAILABLE TO THE GROUP COMPANIES INCLUDING THE VUKL

 

13



--------------------------------------------------------------------------------

   FACILITY; “GENERAL WARRANTIES”    MEANS THE WARRANTIES AND UNDERTAKINGS SET
OUT IN PART 2 OF SCHEDULE 5; “GOVERNMENTAL AUTHORITY”    MEANS ANY GOVERNMENT
AND ANY GOVERNMENTAL ENTITY, DEPARTMENT, COMMISSION, BOARD, AGENCY, COURT,
TRIBUNAL, ARBITRATOR, INSTRUMENTALITY, OR GOVERNMENTAL OR REGULATORY OFFICIAL,
WHETHER FEDERAL, STATE, LOCAL OR FOREIGN; “GPS”    MEANS GLENRYE PROPERTIES
SERVICES LIMITED; “GPS SHARES”    MEANS 1,052 ISSUED ORDINARY SHARES OF
€1.269738 EACH IN THE CAPITAL OF GPS BEING THE ENTIRE ISSUED SHARE CAPITAL OF
GPS; “GROUP”    MEANS THE IRISH COMPANIES, VUKL AND EACH OF THE SUBSIDIARIES,
EACH A “GROUP COMPANY”; “GROUP DIRECTORS”    MEANS THE DIRECTORS OF THE SELLER
AND THE DIRECTORS; “HARDWARE”    MEANS ANY COMPUTER EQUIPMENT USED BY OR FOR THE
BENEFIT OF THE GROUP AT ANY TIME INCLUDING, WITHOUT LIMITATION, COMMUNICATION
SYSTEMS, INFRASTRUCTURE AND NETWORKS AND COMPONENTS OR ELEMENTS OF THE FOREGOING
SUCH AS FIRMWARE, SCREENS, TERMINALS, KEYBOARDS, DISKS AND CABLING AND OTHER
PERIPHERAL AND ASSOCIATED ELECTRONIC EQUIPMENT BUT EXCLUDING ALL SOFTWARE;
“HAZARDOUS MATERIALS”    MEANS (I) ANY CHEMICAL, MATERIAL OR SUBSTANCE AT ANY
TIME DEFINED AS OR INCLUDED IN THE DEFINITION OF “HAZARDOUS SUBSTANCES”,
“HAZARDOUS WASTES”, “HAZARDOUS MATERIALS”, “EXTREMELY HAZARDOUS WASTE”, ACUTELY
HAZARDOUS WASTE”, “RADIOACTIVE WASTE”, “BIOHAZARDOUS WASTE”, “POLLUTANT”, “TOXIC
POLLUTANT”, “CONTAMINANT”, “RESTRICTED HAZARDOUS WASTE”, “INFECTIOUS WASTE”,
“TOXIC

 

14



--------------------------------------------------------------------------------

   SUBSTANCES”, OR ANY OTHER TERM OR EXPRESSION INTENDED TO DEFINE, LIST OR
CLASSIFY SUBSTANCES BY REASON OF PROPERTIES HARMFUL TO HEALTH, SAFETY OR THE
INDOOR OR OUTDOOR ENVIRONMENT (INCLUDING HARMFUL PROPERTIES SUCH AS
IGNITABILITY, CORROSIVITY, REACTIVITY, CARCINOGENICITY, TOXICITY, REPRODUCTIVE
TOXICITY, “TCLP TOXICITY” OR “EP TOXICITY” OR WORDS OF SIMILAR IMPORT UNDER ANY
APPLICABLE ENVIRONMENTAL LAWS); (II) ANY OIL, PETROLEUM, PETROLEUM FRACTION OR
PETROLEUM DERIVED SUBSTANCE; (III) ANY DRILLING FLUIDS, PRODUCED WATERS AND
OTHER WASTES ASSOCIATED WITH THE EXPLORATION, DEVELOPMENT OR PRODUCTION OF CRUDE
OIL, NATURAL GAS OR GEOTHERMAL RESOURCES; (IV) ANY FLAMMABLE SUBSTANCES OR
EXPLOSIVES; (V) ANY RADIOACTIVE MATERIALS; (VI) ANY ASBESTOS-CONTAINING
MATERIALS; (VII) UREA FORMALDEHYDE FOAM INSULATION; (VIII) ELECTRICAL EQUIPMENT
WHICH CONTAINS ANY OIL OR DIELECTRIC FLUID CONTAINING POLYCHLORINATED BIPHENYLS
OR RADON; (IX) PESTICIDES; AND (X) ANY OTHER CHEMICAL, MATERIAL OR SUBSTANCE,
EXPOSURE TO WHICH IS PROHIBITED, LIMITED OR REGULATED BY ANY GOVERNMENTAL
AUTHORITY OR WHICH MAY OR COULD POSE A HAZARD TO THE HEALTH AND SAFETY OF THE
OWNERS, OCCUPANTS OR ANY PERSONS IN THE VICINITY OF ANY LOCATION OF A GROUP
COMPANY’S OPERATIONS OR TO THE INDOOR OR OUTDOOR ENVIRONMENT; “HAZARDOUS
MATERIALS ACTIVITY”    MEANS ANY PAST, CURRENT, PROPOSED OR THREATENED ACTIVITY,
EVENT OR OCCURRENCE INVOLVING ANY HAZARDOUS MATERIALS, INCLUDING THE USE,
MANUFACTURE, POSSESSION, STORAGE, HOLDING, PRESENCE, EXISTENCE, LOCATION,
RELEASE, THREATENED RELEASE, DISCHARGE, PLACEMENT, GENERATION, TRANSPORTATION,
PROCESSING, CONSTRUCTION, TREATMENT, ABATEMENT, REMOVAL, REMEDIATION, DISPOSAL,
DISPOSITION OR HANDLING OF ANY HAZARDOUS MATERIALS, AND ANY CORRECTIVE ACTION OR
RESPONSE ACTION WITH RESPECT TO

 

15



--------------------------------------------------------------------------------

   ANY OF THE FOREGOING; “IEFM”    MEANS IRISH ESTATES (FACILITIES MANAGEMENT)
LIMITED, A SUBSIDIARY OF IEM; “IEM”    MEANS IRISH ESTATES (MANAGEMENT) LIMITED;
“IEM SHARES”    MEANS 260,100 ISSUED ORDINARY SHARES OF €1.25 EACH IN THE
CAPITAL OF IEM BEING THE ENTIRE ISSUED SHARE CAPITAL OF IEM; “INDEPENDENT
ACCOUNTANT”    MEANS AN ACCOUNTING EXPERT APPOINTED BY AGREEMENT BETWEEN THE
SELLER AND THE BUYERS OR, IN DEFAULT OF APPOINTMENT BY AGREEMENT BETWEEN THEM
OVER A PERIOD OF 5 BUSINESS DAYS, ON APPLICATION OF EITHER PARTY BY THE
PRESIDENT FROM TIME TO TIME OF THE INSTITUTE OF CHARTERED ACCOUNTANTS IN IRELAND
(OR ANY SUCCESSOR BODY) PROVIDED HOWEVER THAT SUCH ACCOUNTING EXPERT MUST BE A
QUALIFIED MEMBER OF THE INSTITUTE OF CHARTERED ACCOUNTANTS IN IRELAND WITH AN
APPROPRIATE LEVEL OF EXPERIENCE AND MUST PRACTICE IN ONE OF THE “BIG FOUR”
ACCOUNTING PRACTICES (PRICE WATERHOUSECOOPERS, KPMG, ERNST & YOUNG AND DELOITTE)
PROVIDED FURTHER THAT SUCH INDIVIDUAL SHALL NOT HAVE PREVIOUSLY PERFORMED
ADVISORY SERVICES FOR ANY MEMBER OF THE BUYERS’ GROUP; “INDEPENDENT COUNSEL”   
MEANS A SENIOR COUNSEL APPOINTED BY AGREEMENT BETWEEN THE SELLER AND THE BUYERS
OR, IN DEFAULT OF APPOINTMENT BY AGREEMENT BETWEEN THEM OVER A PERIOD OF 5
BUSINESS DAYS, ON APPLICATION OF EITHER PARTY BY THE PRESIDENT FROM TIME TO TIME
OF THE LAW SOCIETY OF IRELAND (OR ANY SUCCESSOR BODY) PROVIDED HOWEVER THAT SUCH
COUNSEL MUST BE A QUALIFIED MEMBER OF THE BAR COUNCIL OF IRELAND WITH AN
APPROPRIATE LEVEL OF EXPERIENCE PROVIDED FURTHER THAT SUCH INDIVIDUAL SHALL NOT
HAVE PREVIOUSLY PERFORMED ADVISORY SERVICES FOR ANY MEMBER OF THE BUYERS’ GROUP
OR THE SELLER, OR ANY

 

16



--------------------------------------------------------------------------------

   OF THE COVENANTORS OR ANY OF THE SELLER’S AFFILIATES; “INITIAL CONSIDERATION”
   MEANS THE CONSIDERATION TO BE PAID BY THE BUYERS TO THE SELLER AT COMPLETION,
COMPRISING THE AMOUNTS SET OUT AT CLAUSE 4.3 AND TO BE PAID AS PROVIDED PURSUANT
TO CLAUSE 4.3; “INTELLECTUAL PROPERTY RIGHTS”    MEANS ANY AND ALL TRADE MARKS,
SERVICE MARKS, RIGHTS IN GET UP, TRADE NAMES, BUSINESS NAMES AND DOMAIN NAMES,
RIGHTS IN GOODWILL (INCLUDING RIGHTS TO SUE FOR PAST, PRESENT AND FUTURE
INFRINGEMENTS), RIGHTS IN DESIGNS (WHETHER REGISTERED OR UNREGISTERED),
COPYRIGHT AND RELATED RIGHTS (INCLUDING RIGHTS IN COMPUTER PROGRAMS), DATABASE
RIGHTS, SEMI-CONDUCTOR TOPOGRAPHY RIGHTS, PATENTS, UTILITY MODELS, KNOW-HOW,
RIGHTS IN INVENTIONS, DISCOVERIES AND IMPROVEMENTS, CONFIDENTIAL INFORMATION AND
ALL APPLICATIONS TO REGISTER AND RIGHTS TO APPLY FOR REGISTRATION OF ANY OF THE
FOREGOING RIGHTS TOGETHER WITH ALL OTHER RIGHTS OF A SIMILAR OR CORRESPONDING
CHARACTER WHICH NOW, OR IN THE FUTURE, MAY SUBSIST IN ANY PART OF THE WORLD;
“IRELAND”    MEANS IRELAND (EXCLUDING NORTHERN IRELAND) AND “IRISH” WILL BE
CONSTRUED ACCORDINGLY; “IRISH COMPANIES”    MEANS EACH OF THE COMPANIES NAMED IN
PART 1 OF SCHEDULE 1, SHORT PARTICULARS OF WHICH ARE SET OUT THEREIN; “IRISH
FACILITIES MANAGEMENT SHARES”    MEANS THE VWFM SHARES; “IRISH PROPERTY
MANAGEMENT SHARES”    MEANS THE IEM SHARES, THE GPS SHARES AND THE PMC SHARES;
“IRISH SHARES”    MEANS THE IRISH FACILITIES MANAGEMENT SHARES AND THE IRISH
PROPERTY MANAGEMENT SHARES; “KNOW-HOW”    MEANS ALL INFORMATION, METHODS AND
TECHNIQUES USED BY THE GROUP THAT IS NECESSARY FOR UNDERSTANDING AND OPERATING
THE PROCESSES EMPLOYED,

 

17



--------------------------------------------------------------------------------

   PRODUCTS MADE AND SERVICES PROVIDED BY THE GROUP AND INCLUDES, WITHOUT
LIMITATION, ALL INSTRUCTION MANUALS, FORMULAE, SPECIFICATIONS, TEST RESULTS,
PROCESS AND PRODUCT DESCRIPTIONS, MARKET FORECASTS, AND CUSTOMER AND SUPPLIER
PARTICULARS; “MANAGEMENT ACCOUNTS”    MEANS THE COMBINED BALANCE SHEET OF THE
GROUP AS AT THE MANAGEMENT ACCOUNTS DATE AND THE COMBINED PROFIT AND LOSS
ACCOUNT AND STATEMENT OF CASH FLOWS OF THE GROUP FOR THE PERIOD ENDED ON THE
MANAGEMENT ACCOUNTS DATE, A COPY OF WHICH IS SET OUT IN THE DISCLOSURE LETTER;
“MANAGEMENT ACCOUNTS DATE”    MEANS 31 AUGUST 2009; “MANAGEMENT ACCOUNTS WORKING
CAPITAL AMOUNT”    MEANS, IN RESPECT OF ANY GROUP COMPANY AND IN RESPECT OF ANY
CALENDAR MONTH, THE AMOUNT IN EUROS OF THE CURRENT ASSETS AMOUNT LESS THE
CURRENT LIABILITIES AMOUNT, A WORKED EXAMPLE OF WHICH IS SET OUT AT SCHEDULE 8;
“MATERIAL ADVERSE CHANGE”    MEANS AN ADVERSE AND LONG TERM CHANGE IN THE
FINANCIAL CONDITION, ASSETS OR LIABILITIES OF THE GROUP COMPANIES (TAKEN AS A
WHOLE) THAT SUBSTANTIALLY DIMINISHES THE REVENUE GENERATING ABILITY OF THE GROUP
COMPANIES (TAKEN AS A WHOLE) OVER THE LONG TERM; “MM INDEMNITY”    MEANS THE
INDEMNITY GIVEN BY THE SELLER TO THE BUYER AND SET OUT IN CLAUSE 8.27; “NET CASH
AMOUNT”    MEANS, IN EUROS, THE CASH AMOUNT LESS THE DEBT AMOUNT AS SET OUT IN
THE CONSIDERATION STATEMENT; “NET CASH EXCESS AMOUNT”    MEANS, IN EUROS, THE
AMOUNT (IF ANY) BY WHICH THE NET CASH AMOUNT IS GREATER THAN THE ESTIMATED NET
CASH AMOUNT; “NET CASH AMOUNT SHORTFALL”    MEANS, IN EUROS, THE AMOUNT (IF ANY)
BY WHICH THE NET CASH AMOUNT IS LESS THAN THE ESTIMATED NET CASH AMOUNT;

 

18



--------------------------------------------------------------------------------

“PENSION DEFICIT AMOUNT”    MEANS €1,200,000; “PENSION SCHEMES”    MEANS ALL
EXISTING PENSION SCHEMES OF OR OPERATED BY OR IN RELATION TO THE GROUP, FULL
PARTICULARS OF WHICH ARE SET OUT IN THE DISCLOSURE LETTER; “PENSIONS ACT”   
MEANS THE PENSIONS ACT 1990 TO 2009 AND ALL REGULATIONS MADE THEREUNDER;
“PERSONAL DATA”    HAS THE SAME MEANING AS IN THE DATA PROTECTION ACTS; “PHI
SCHEMES”    MEANS ALL PERMANENT HEALTH INSURANCE SCHEMES, FULL DETAILS OF WHICH
ARE SET OUT IN THE DISCLOSURE LETTER; “PLANNING ACTS”    MEANS THE LOCAL
GOVERNMENT (PLANNING AND DEVELOPMENT) ACTS 1963 TO 1999 AND THE PLANNING AND
DEVELOPMENT ACT 2000; “PMC”    MEANS PREMIER MANAGEMENT COMPANY (DUBLIN)
LIMITED; “PMC SHARES”    MEANS 3,000 ISSUED ORDINARY SHARES OF €1.269738 EACH IN
THE CAPITAL OF PMC BEING THE ENTIRE ISSUED SHARE CAPITAL OF PMC; “PRE-COMPLETION
SUPPLIES”    MEANS SUPPLIES OF INTRA-GROUP MANAGEMENT SERVICES RECEIVED BY A
GROUP COMPANY FROM THE SELLER AFTER THE ACCOUNTS DATE BUT ON OR PRIOR TO
COMPLETION AND WHICH THE REVENUE COMMISSIONERS ACCEPT AS VALIDLY CHARGEABLE TO
VAT; “PROPERTIES”    MEANS THE PROPERTIES OF THE GROUP, PARTICULARS OF WHICH ARE
SET OUT IN SCHEDULE 9; “RETENTION ACCOUNT”    SHALL HAVE THE MEANING GIVEN TO
THE TERM “ACCOUNT” IN THE RETENTION CHARGE; “RETENTION AMOUNT”    MEANS THE
INITIAL AMOUNT OF €5,000,000 TO BE PAID BY THE BUYERS TO THE RETENTION ACCOUNT
AT COMPLETION AND HELD BY THE SELLER IN ACCORDANCE WITH CLAUSE 11 AND AFTER THE
THREE

 

19



--------------------------------------------------------------------------------

   MONTH DATE MEANS €5,000,000 LESS ANY AMOUNT RELEASED PURSUANT TO CLAUSE 11.2;
“RETENTION CHARGE”    MEANS A MORTGAGE IN RESPECT OF THE RETENTION AMOUNT AND
THE RETENTION ACCOUNT IN FAVOUR OF THE BUYERS, IN THE AGREED FORM; “SELLER’S
AFFILIATES”   

MEANS:

 

(A) ANY SUBSIDIARY OF THE SELLER AS AT THE DATE OF THIS AGREEMENT OR ANY
SUBSIDIARY OF THE SELLER IN THE TWO YEARS PRIOR TO THE DATE OF THIS AGREEMENT,
SUBSIDIARY FOR THE PURPOSE OF THIS DEFINITION TO BE DEFINED AS IN SECTION 155 OF
THE COMPANIES ACT 1963;

 

(B) ANY GROUP DIRECTOR;

 

(C) ANY CONNECTED PERSON OF THE SELLER,

 

AND SELLER’S AFFILIATE MEANS ANY ONE OF THEM;

“SELLER’S COMPLETION DOCUMENTS”    MEANS THIS AGREEMENT, THE DISCLOSURE LETTER
AND ANY OTHER DOCUMENTS WHICH ARE TO BE EXECUTED ON THE DATE OF THIS AGREEMENT
BY THE SELLER SET OUT IN SCHEDULE 4, PART 1; “SELLER’S DIRECTORS”    MEANS THE
DIRECTORS OF THE SELLER FROM TIME TO TIME; “SELLER NON-DISCLOSABLE INFORMATION”
  

MEANS ALL INFORMATION WHICH RELATES TO:

 

(A) THE PROVISIONS OF THIS AGREEMENT;

 

(B) THE NEGOTIATIONS RELATING TO THIS AGREEMENT;

 

(C) THE SUBJECT MATTER OF THIS AGREEMENT; OR

 

(D) THE SELLER OR ANY OF ITS AFFILIATES (OTHER THAN THE GROUP);

“SELLER’S SOLICITORS”    MEANS MAPLES AND CALDER, 75 ST. STEPHENS GREEN, DUBLIN
2, IRELAND;

 

20



--------------------------------------------------------------------------------

“SHARES”    MEANS THE IRISH SHARES AND THE UK SHARES; “SOFTWARE”    MEANS ANY
SET OF INSTRUCTIONS FOR EXECUTION BY A COMPUTER PROCESSOR (INCLUDING BOTH SOURCE
AND OBJECT CODE) USED BY THE GROUP AT ANY TIME IRRESPECTIVE OF APPLICATION,
LANGUAGE OR MEDIUM AND INCLUDING FOR THE AVOIDANCE OF DOUBT, ANY CODES OR SETS
OF INSTRUCTIONS THAT ARE EMBODIED OR INCORPORATED IN ANY FIRMWARE;
“SUBSIDIARIES”    MEANS THOSE COMPANIES OR OTHER PERSONS (WHETHER OR NOT
REGISTERED IN THE IRELAND) SHORT PARTICULARS OF WHICH APPEAR IN PART 3 OF
SCHEDULE 1 AND THE EXPRESSION “SUBSIDIARY” SHALL MEAN ANY ONE OF THE
SUBSIDIARIES; “STAMP DUTY AMOUNT”    MEANS €500,000; “TAX” OR “TAXATION”   

MEANS ALL FORMS OF TAXATION EITHER IN IRELAND, UK OR ELSEWHERE WHEREVER AND
WHENEVER CREATED OR IMPOSED, INCLUDING, WITHOUT LIMITATION:

 

(A) CORPORATION TAX (INCLUDING ANY SURCHARGE), ADVANCE CORPORATION TAX, INCOME
TAX (INCLUDING TAX OR AMOUNTS ON ACCOUNT OF TAX REQUIRED TO BE DEDUCTED OR
WITHHELD FROM OR ACCOUNTED FOR IN RESPECT OF ANY PAYMENT), CAPITAL GAINS TAX,
INHERITANCE TAX, GIFT TAX, CAPITAL ACQUISITION TAX, VALUE ADDED TAX, DIVIDEND
(DISTRIBUTION) WITHHOLDING TAX, NATIONAL INSURANCE CONTRIBUTION, PAYE
DEDUCTIONS, PAY RELATED SOCIAL INSURANCE AND LEVIES, STAMP DUTY RESERVE TAX,
STAMP DUTY LAND TAX, DEPOSIT INTEREST, RETENTION TAX, PROFESSIONAL SERVICES
WITHHOLDING TAX, RELEVANT CONTRACTS TAX, SURTAX, DUTIES OF CUSTOMS AND EXCISE
AND IMPORT, PETROLEUM REVENUE TAX, ENVIRONMENTAL LEVIES (INCLUDING ENVIRONMENTAL
LEVY ON PLASTIC BAGS), RATES AND ALL TAXES, DUTIES OR SIMILAR CHARGES REPLACED
BY OR REPLACING ANY OF THE FOREGOING;

 

21



--------------------------------------------------------------------------------

  

(B) ALL OTHER TAXES ON GROSS OR NET INCOME, PROFITS OR GAINS, DISTRIBUTIONS,
RECEIPTS, SALES, USE, OCCUPATION, FRANCHISE, VALUE ADDED AND PERSONAL PROPERTY;

 

(C) ALL TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR WITHHOLDINGS OF ANY NATURE
WHATSOEVER CHARGEABLE AND/OR COLLECTABLE BY ANY TAX AUTHORITIES IN ANY
JURISDICTION; AND

 

(D) ANY PAYMENT WHATSOEVER WHICH A GROUP COMPANY MAY BE OR BECOME BOUND TO MAKE
TO ANY PERSON AS A RESULT OF THE DISCHARGE BY THAT PERSON OF ANY TAX WHICH A
GROUP COMPANY HAS FAILED TO DISCHARGE.

 

TOGETHER WITH ALL PENALTIES, FINES, SURCHARGES, CHARGES AND INTEREST RELATING TO
ANY OF THE FOREGOING OR TO ANY LATE OR INCORRECT RETURN IN RESPECT OF ANY OF
THEM, AND REGARDLESS OF WHETHER ANY SUCH TAXES, LEVIES, DUTIES, IMPOSTS,
CHARGES, WITHHOLDINGS, PENALTIES AND INTEREST ARE CHARGEABLE DIRECTLY OR
PRIMARILY AGAINST, OR ATTRIBUTABLE DIRECTLY OR PRIMARILY, TO A GROUP COMPANY OR
ANY OTHER PERSON AND REGARDLESS OF WHETHER ANY AMOUNT IN RESPECT OF ANY OF THEM
IS RECOVERABLE FROM ANY OTHER PERSON;

“TAX AUTHORITY”    MEANS ANY TAXING OR OTHER AUTHORITY (WHETHER WITHIN OR
OUTSIDE IRELAND OR THE UNITED KINGDOM) COMPETENT TO IMPOSE ANY LIABILITY TO TAX,
OR RESPONSIBLE FOR THE ADMINISTRATION OR COLLECTION OF TAX, AND “TAX
AUTHORITIES” SHALL BE CONSTRUED ACCORDINGLY; “TAX COVENANT”    MEANS THE TAX
COVENANT PROVIDED FOR IN CLAUSE 8.12; “TAX WARRANTIES”    MEANS THE WARRANTIES
AND UNDERTAKINGS SET OUT IN PART 3 OF SCHEDULE 5; “TCA”    MEANS THE TAXES
CONSOLIDATION ACT 1997;

 

22



--------------------------------------------------------------------------------

“THREE MONTHS DATE”    MEANS THE DATE FALLING THREE MONTHS AFTER THE COMPLETION
DATE; “TITLE WARRANTIES”    MEANS THE REPRESENTATIONS, WARRANTIES AND
UNDERTAKINGS SET OUT IN PART 1 OF SCHEDULE 5; “TRANSACTION DOCUMENTS”    MEANS
THIS AGREEMENT AND THE DISCLOSURE LETTER; “TERRITORY”    MEANS IRELAND, THE
UNITED KINGDOM AND EACH OTHER COUNTRY IN WHICH THE BUSINESS IS CONDUCTED AS AT
THE DATE OF THIS AGREEMENT OR AS AT COMPLETION; “UK SHARES”    MEANS THE VUKL
SHARES; “VAT”    MEANS VALUE ADDED TAX; “VAT RECLAIM”    MEANS AN AMOUNT OF
INPUT VAT INCLUDED IN A GROUP COMPANY’S VAT RETURN (BEING THE NEXT VAT RETURN
FOLLOWING COMPLETION) RESULTING SPECIFICALLY FROM PRE-COMPLETION SUPPLIES AND
WHICH EITHER RESULTED IN A REDUCED VAT LIABILITY FOR THE GROUP COMPANY OR A
REFUND FROM THE REVENUE COMMISSIONERS TO THE COMPANY ON ACCOUNT OF VAT INCURRED;
“VERIS DEBT”    MEANS ANY INDEBTEDNESS OWING TO THE BANK PURSUANT TO THE VERIS
FACILITY, INCLUDING ANY BREAK FEES, PREPAYMENT FEES OR OTHER COSTS, EXPENSES OR
PENALTIES RELATED TO OR ARISING AS A RESULT OF THE TERMINATION OR PREPAYMENT OF
THE VERIS FACILITY; “VERIS FACILITY”    MEANS THE TERM LOAN, REVOLVING CREDIT
AND GUARANTEE FACILITY BETWEEN THE SELLER AND THE BANK, ENTERED INTO PURSUANT TO
A FACILITY DEED DATED 30 NOVEMBER 2006 AS AMENDED AND RESTATED BY A FIRST
SUPPLEMENTAL FACILITIES AGREEMENT DATED 11 JANUARY 2007, A SECOND SUPPLEMENTAL
FACILITIES AGREEMENT DATED 30 MARCH 2007 AND A THIRD SUPPLEMENTAL FACILITIES
AGREEMENT DATED 27 NOVEMBER 2007, AS AMENDED AND RESTATED BY A SUPPLEMENTAL
AGREEMENT DATED 15 DECEMBER 2008,

 

23



--------------------------------------------------------------------------------

   PURSUANT TO WHICH €28,665,333 HAS BEEN FULLY ADVANCED BY THE BANK TO THE
SELLER AS AT THE DATE OF THIS AGREEMENT; “VUKL”    MEANS VERIS UK LIMITED; “VUKL
DEBT”    MEANS ANY INDEBTEDNESS OWING TO THE BANK PURSUANT TO THE VUKL FACILITY,
INCLUDING ANY BREAK FEES, PREPAYMENT FEES OR OTHER COSTS, EXPENSES OR PENALTIES
RELATED TO OR ARISING AS A RESULT OF THE TERMINATION OR PREPAYMENT OF THE VUKL
FACILITY; “VUKL FACILITY”    MEANS THE TERM LOAN, REVOLVING CREDIT AND GUARANTEE
FACILITY BETWEEN VUKL, THE SELLER, ORANGE ENVIRONMENTAL BUILDING SERVICES
LIMITED, ORANGE SUPPORT SERVICES LIMITED, ORANGE FABRIC SERVICES LIMITED AND THE
BANK, ENTERED INTO PURSUANT TO A FACILITY DEED DATED 27 NOVEMBER 2007, AS
AMENDED BY THE FIRST SUPPLEMENTAL FACILITIES AGREEMENT DATED 21 DECEMBER 2007
AND AS AMENDED BY THE SECOND SUPPLEMENTAL FACILITIES AGREEMENT DATED 15 DECEMBER
2008, PURSUANT TO WHICH £10,0236,546 HAS BEEN FULLY ADVANCED BY THE BANK TO VUKL
AS AT THE DATE OF THIS AGREEMENT; “VUKL SHARES”    MEANS 1 ISSUED ORDINARY SHARE
OF £1 IN THE CAPITAL OF VUKL BEING THE ENTIRE ISSUED SHARE CAPITAL OF VUKL;
“VWFM”    MEANS VECTOR WORKPLACE AND FACILITY MANAGEMENT LIMITED; “VWFM SHARES”
   MEANS 675,175 ISSUED ORDINARY SHARES OF €0.01 EACH IN THE CAPITAL OF VWFM
BEING THE ENTIRE ISSUED SHARE CAPITAL OF VWFM; “WARRANTIES”    MEANS THE TITLE
WARRANTIES, THE TAX WARRANTIES AND THE GENERAL WARRANTIES GIVEN IN CLAUSE 8 AND
SCHEDULE 5 AND EACH WARRANTY STATEMENT SHALL BE A “WARRANTY”; “WORKING CAPITAL
AMOUNT”    MEANS THE AMOUNT, IN EUROS, OF THE CURRENT ASSETS AMOUNT LESS THE
CURRENT LIABILITIES AMOUNT AS SET OUT

 

24



--------------------------------------------------------------------------------

   IN THE CONSIDERATION STATEMENT, A WORKED EXAMPLE OF WHICH, IS SET OUT IN
SCHEDULE 8; “WORKING CAPITAL BASE”    MEANS THE AVERAGE OF THE COMBINED
MANAGEMENT ACCOUNTS WORKING CAPITAL AMOUNT OF THE GROUP FOR EACH OF THE SIX (6)
CALENDAR MONTHS UP TO AND INCLUDING THE MONTH ENDING ON THE COMPLETION DATE, AS
SET OUT IN THE CONSIDERATION STATEMENT; “WORKING CAPITAL EXCESS”    MEANS THE
AMOUNT (IF ANY) BY WHICH THE WORKING CAPITAL AMOUNT EXCEEDS THE WORKING CAPITAL
BASE; AND “WORKING CAPITAL SHORTFALL”    MEANS THE AMOUNT (IF ANY) BY WHICH THE
WORKING CAPITAL AMOUNT IS LESS THAN THE WORKING CAPITAL BASE.

 

1.2 Interpretation

In this Agreement, unless the context requires otherwise:

 

  (a) words and phrases the definitions of which are contained or referred to in
the Companies Acts shall be construed as having the meanings thereby attributed
to them;

 

  (b) any reference to a Recital, Clause or Schedule is to the relevant Recital,
Clause or Schedule of or to this Agreement and any reference to a Sub-Clause or
paragraph is to the relevant Sub-Clause or paragraph of the Clause or Schedule
in which it appears;

 

  (c) the table of contents and clause headings are included for convenience
only and shall not affect the interpretation of this Agreement;

 

  (d) the singular includes the plural and vice versa;

 

  (e) any gender includes the other genders;

 

  (f) any reference to a “person” or “persons” includes natural persons, firms,
partnerships, companies, corporations, limited liability companies,
associations, organisations, governments, states, foundations and trusts (in
each case whether or not having separate legal personality);

 

  (g)

any reference to a statute, statutory provision or subordinate legislation
(“Legislation”) shall (except where the context otherwise requires) be construed
as referring to such legislation as amended and in force from time to time and
to any legislation which re-enacts or consolidates, with or without
modification) any such legislation provided that, as between the parties, no
such amendment or modification shall apply for the purposes of this Agreement to
the extent that it would impose any new or extended

 

25



--------------------------------------------------------------------------------

 

obligation, liability or restriction on, or otherwise adversely affect the
rights of, any party;

 

  (h) any reference to this Agreement or any other document or to any other
specified provision of this Agreement or any other document are to this
Agreement, that document or that provision as in force for the time being and as
amended from time to time in accordance with the terms of this Agreement or that
document or, as the case may be, with the agreement of the relevant parties;

 

  (i) any reference to a person includes his successors, personal
representatives and permitted assigns;

 

  (j) any reference to a document being “in the agreed form” means a document in
a form agreed by the parties and initialled by, or on behalf of, each of them
for the purpose of identification as such;

 

  (k) any phrase introduced by the terms “including”, “include”, “in particular”
or any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms and general words introduced by the
word “other” shall not be given a restrictive meaning by reason of the fact that
they are preceded by words indicating a particular class of acts, matters or
things;

 

  (l) words such as “hereunder”, “hereto”, “hereof”, and “herein” and other
words commencing with “here” shall, unless the context clearly indicates to the
contrary, refer to the whole of this Agreement and not to any particular Clause
or Sub-Clause;

 

  (m) the provisions of the Schedules to this Agreement shall form an integral
part of this Agreement and shall have as full effect as if they were
incorporated in the body of this Agreement and the expressions “this Agreement”
and “ the Agreement” shall be deemed to include the Schedules to this Agreement;

 

  (n) any reference to a breach of any of the Warranties (as the case may be)
shall be construed as including reference to any matter not being in all
respects as stated by the Warranties (as the case may be) and to any of the
Warranties (as the case may be) being inaccurate or untrue in any respect;

 

  (o) where any Warranty is qualified by the expression “so far as the Seller is
aware” or “to the best of the knowledge, information and belief of the Seller”
or words having similar effect, the awareness or knowledge of the Seller shall
be the awareness or knowledge of Martin McMahon, John O’Donoghue, Anne-Ita Ryan,
Bobby Lloyd, Derry Robertson, Michael Ferguson, Colm Phelan, Kevin McCambridge
and such individuals shall be deemed for such purpose to have all such knowledge
that they would have had if they had made reasonable enquiry concerning the
relevant Warranty.

 

  (p) references to books, records or other information include paper,
electronically or magnetically stored data, film, microfilm, and information in
any other form or media and references to ‘writing’ or ‘written’ include faxes
and any other method of reproducing words in a legible and non transitory form
(excluding email);

 

26



--------------------------------------------------------------------------------

  (q) if any action or duty to be taken or performed under any of the provisions
of this Agreement would fall to be taken or performed on a day which is not a
Business Day such action or duty shall be taken or performed on the Business Day
next following such day; and

 

  (r) References to “€”, “EUR”, “euro”, “c” and “cents” are references to the
lawful currency of Ireland.

 

1.3 Contra Proferentem

The parties have participated jointly in the negotiating and drafting of this
Agreement. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favouring or
disfavouring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

1.4 Warranties

Unless the context otherwise requires or unless otherwise specified, for the
purpose of construction of the Warranties, insofar as any Group Company carries
on any part of its business outside Ireland, the references to any statutory
provision enacted or accounting principles applying in Ireland shall be deemed
to include references to any corresponding or equivalent provision in the local
legislation in force or generally accepted accounting principles applying where
the Group Company so carries on business and the references to any governmental
or administrative authority or agency shall include references to the equivalent
local government or administrative authority or agency.

 

2 Conditions

 

2.1 Completion of this Agreement is subject to the Conditions being satisfied or
waived by the date and time provided in Clause 2.4.

 

2.2 If any of the Conditions are not satisfied or waived by the date and time
referred to in Clause 2.4, this Agreement shall cease to have effect immediately
after that date and time except for:

 

  (a) the provisions set out in Clause 2.3; and

 

  (b) any rights or liabilities that have accrued under this Agreement save that
the Seller shall not be liable in respect of any claim under the Warranties or
the Tax Covenant for breach of the Warranties or the Tax Covenant.

 

2.3 The provisions of Clauses 1, 2.1, 2.2, 2.3 and Clauses 13.3 to 35
(inclusive) shall continue to have effect, notwithstanding failure to waive or
satisfy the Conditions.

 

2.4 The Seller and the Buyers shall use all reasonable endeavours to procure
that the Conditions are satisfied as soon as practicable and in any event no
later than:

 

  (a) 6.00 pm on 31 December 2009; or

 

27



--------------------------------------------------------------------------------

  (b) such later time and date as may be agreed in writing by the Seller and the
Buyers.

 

2.5 In particular, the Seller shall take all steps necessary to convene an
extraordinary general meeting of its shareholders as soon as reasonably
practicable after the date of this Agreement for the purpose of seeking the
approval of the Seller’s shareholders to the Transaction and the satisfaction of
the Condition set out at paragraph 1 of Schedule 2.

 

2.6 The Buyers and the Seller shall cooperate fully in all actions necessary to
procure the satisfaction of the Conditions including, but not limited to, the
provision by all parties of all information reasonably necessary to make any
notification or filing required to be made with or as requested by any relevant
authority, keeping all parties informed of the progress of any notification or
filing and providing such assistance as may reasonably be required in connection
with such notification or filing.

 

2.7 The Buyers may at their option in writing and on such terms and subject to
such conditions as they deem appropriate waive compliance in whole or in part
with any of the Conditions other than Conditions set out at paragraphs 1 and 2
in Schedule 2 and without prejudice to any rights or remedies they may each have
in respect of non-compliance with or non-fulfilment of any such Conditions.

 

3 Sale and Purchase of the Shares

 

3.1 Subject to Clause 3.2, the Seller shall sell on and with effect from
Completion:

 

  (a) the Irish Shares to the Irish Buyer and the Irish Buyer shall purchase the
Irish Shares; and

 

  (b) the UK Shares to the UK Buyer and the UK Buyer shall purchase the UK
Shares,

together with all rights attaching to them at Completion free from all
Encumbrances and, including, in particular, the right to receive dividends and
distributions declared, made or paid on or after the Completion Date.

 

3.2 Neither the Irish Buyer, the UK Buyer nor the Seller shall be obliged to
complete the purchase of any of the Shares unless the purchase of all the Shares
is completed simultaneously in accordance with this Agreement.

 

4 Consideration

 

4.1 In consideration of the sale of the Shares in accordance with the terms of
this Agreement, the total consideration payable by the Buyers to the Seller,
including the Retention Amount which shall be held by the Seller after
Completion in accordance with Clause 11.2 of this Agreement, shall be
€52,500,000 plus the Estimated Net Cash Amount and either:

 

  (a) plus the Completion Adjustment (if any), if it is an amount payable by the
Buyers pursuant to Clause 5; or

 

  (b) less the Completion Adjustment (if any), if it is an amount payable by the
Seller pursuant to Clause 5.

 

28



--------------------------------------------------------------------------------

4.2 Within fifteen (15) days of the date of this Agreement, the Buyers and the
Seller shall negotiate and agree the allocation of the Consideration between:

 

  (a) the amount payable by the Irish Buyer in respect of the Irish Facility
Management Shares;

 

  (b) the amount payable by the Irish Buyer in respect of the Irish Property
Management Shares; and

 

  (c) the amount payable by the UK Buyer in respect of the UK Shares,

and prior to twenty (20) days after the date of this Agreement the Buyers shall
prepare and provide to the Seller for approval an Allocation Schedule setting
out this allocation of the Consideration. The Allocation Schedule shall be
reasonable and signed, for the purposes of evidencing agreement, by both the
Buyers and the Seller prior to Completion.

 

4.3 Subject to clause 4.4, at Completion, in satisfaction of the Initial
Consideration, the Irish Buyer shall pay the Consideration attributable to the
Irish Facility Management Shares and the Irish Property Management Shares and
the UK Buyer shall pay the Consideration attributable to the UK Shares, all as
set out in the Allocation Schedule, by way of wire transfer as follows;

 

  (a) first, by making a payment on behalf of the Seller by way of wire transfer
to the Bank’s Solicitors of an amount required to satisfy in full the Veris
Debt;

 

  (b) secondly, by making a payment in Euros on behalf of VUKL by way of wire
transfer to the Bank’s Solicitors of an amount required to satisfy in full the
VUKL Debt;

 

  (c) thirdly by making a payment of the Stamp Duty Amount to the Buyers’
Solicitors to be paid by the Buyers’ Solicitors to the Irish and the UK Revenue
promptly in full or part satisfaction of stamp duty relating to this Agreement;

 

  (d) fourthly, by transferring the Retention Amount by way of wire transfer
into the Retention Account to be held on the terms and conditions set out in
Clause 11 of this Agreement; and

 

  (e) thereafter, by wire transfer of the remainder to the Seller’s Solicitors.

 

4.4 The amounts payable pursuant to Clause 4.3 shall be reduced for any
applicable withholding tax if certificates or other documentation of the type
referred to at paragraph 1.11 of Part 2 of Schedule 4 have not been furnished to
the Buyers.

 

4.5 Any payment made by the Seller to either of the Buyers under or in respect
of any breach of this Agreement (including, without limitation, in respect of
any claim for breach of the Warranties) or pursuant to the Tax Covenant shall be
and shall be deemed to be a reduction in the price paid under this Agreement for
the relevant Shares in respect of which such payment arises, to the extent
legally possible.

 

29



--------------------------------------------------------------------------------

5 Adjustment of Consideration

 

5.1 As soon as practicable after Completion, but not later than 20 Business Days
thereafter, the Buyers shall prepare and deliver to the Seller a draft of the
Consideration Statement (the “Draft Consideration Statement”) which statement
shall set out the Buyers’ calculation of the Net Cash Amount, the Working
Capital Base and the Working Capital Amount and any Net Cash Excess Amount or
Net Cash Amount Shortfall and Working Capital Shortfall or Working Capital
Excess.

 

5.2 If the Draft Consideration Statement provides for a Net Cash Excess Amount,
Net Cash Amount Shortfall, Working Capital Shortfall or Working Capital Excess
which will give rise to a payment from or to the Buyers or from or to the
Sellers pursuant to this Clause 5, the Draft Consideration Statement shall also,
where reasonably practicable, include a breakdown of the amount payable as
allocated between the Irish Facilities Management Shares, the Irish Property
Management Shares and the UK Shares.

 

5.3 The following shall apply to the preparation of the Draft Consideration
Statement and for delivery of such statement to the Seller in accordance with
Clause 5.1:

 

  (a) The Draft Consideration Statement shall be prepared on the same accounting
policies, accounting principles and practices which were used in the preparation
of the Accounts (the “Group’s Accounting Principles”) subject to:

 

  (A) the Agreed Treatments; and

 

  (B) any adjustments required to conform the Company’s Accounting Principles to
generally accepted accounting principles and practices in Ireland current at the
date of preparation of the Draft Consideration Accounts.

 

  (b) If there is any inconsistency between the Company’s Accounting Principles,
the adjustments referred to in paragraph (A) above and the adjustments referred
to in paragraph (B) above then paragraph (A) above shall prevail over paragraph
(B) above which shall in turn prevail over the Group’s Accounting Principles;

 

  (c) The Seller shall within 15 Business Days after receipt of the Draft
Consideration Statement submit a report to the Buyers stating:

 

  (i) whether or not it agrees with the Draft Consideration Statement; or

 

  (ii) in the case of disagreement, the items which are disputed, the specific
basis for the dispute and the effect the Seller believes that the items in
dispute would have on the calculation of the Net Cash Amount and the Working
Capital Amount in the Draft Consideration Statement.

 

5.4

If the Seller notifies its agreement with the Draft Consideration Statement
within the 15 Business Day period referred to above or fails to give any
notification within that period, the Draft Consideration Statement shall then
become the Consideration Statement and the Net

 

30



--------------------------------------------------------------------------------

 

Cash Amount and the Working Capital Amount as set out therein shall constitute
the final statement of the Net Cash Amount and the Working Capital Amount.

 

5.5 If the Seller notifies its disagreement with the Draft Consideration
Statement within the 15 Business Day period referred to above (the
“Notification”) the Buyers and the Seller shall endeavour to agree the dispute
and:

 

  (a) where the dispute is resolved by agreement between them the Draft
Consideration Statement (subject to any amendment agreed between them) shall
then become the Consideration Statement and the Net Cash Amount and the Working
Capital Amount as set out therein shall constitute the final statement of the
Net Cash Amount and the Working Capital Amount; or

 

  (b) if within 15 Business Days of the date of receipt by the Seller of the
Notification, the Buyers and the Seller are unable to resolve the dispute, the
dispute shall be referred to the Independent Accountant for determination.

 

5.6 The Independent Accountant shall act in resolving any dispute on the
following basis:

 

  (a) the Independent Accountant shall act as an expert and not as an arbitrator
and the provisions of the Arbitration Acts 1954 to 1998 shall not apply to it or
its determination;

 

  (b) the Independent Accountant shall be requested to make a decision on the
dispute and notify the Buyers and the Seller of his decision within 30 Business
Days of the reference (or by such later date as may be agreed by such
Independent Accountant with each of the Buyers and the Seller);

 

  (c) the Independent Accountant shall apply the provisions of this Agreement in
making its determination;

 

  (d) the Seller and the Buyers shall respectively provide all the information
relating to the Group Companies which the Independent Accountant reasonably
requires; and

 

  (e) the fees and disbursements of the Independent Accountant shall be
allocated between the Seller and the Buyers so that the Seller bears the
proportion of total fees and disbursements equal to the proportion of disputed
items that are unsuccessfully disputed and the Buyers bear the balance. Other
than such fees and disbursements of the Independent Accountant, the Seller and
the Buyers shall each be responsible for their own costs and expenses incurred
in connection with any actions taken pursuant to this Clause 5.

 

5.7 If the Draft Consideration Statement is referred to the Independent
Accountant, the Draft Consideration Statement as may be adjusted and amended in
accordance with the determination of the Independent Accountant shall constitute
the Consideration Statement, and the Net Cash Amount and the Working Capital
Amount as set out therein shall constitute the final statement of Net Cash
Amount and the Working Capital Amount.

 

5.8 If the Independent Accountant does not or refuses to make a determination in
respect of a dispute as aforesaid within the period set out in Clause 5.6(b), a
further Independent Accountant may be appointed to determine the dispute.

 

31



--------------------------------------------------------------------------------

5.9 The Seller shall pay an amount equal to the Net Cash Shortfall (if any) as a
reduction in the consideration paid for the Shares to:

 

  (a) the Irish Buyer to the extent the amount payable is agreed in the
Consideration Statement to be in respect of the Irish Facility Management Shares
and the Irish Property Management Shares; and

 

  (b) the UK Buyer to the extent the amount payable is agreed in the
Consideration Statement to be in respect of the UK Shares.

 

5.10 The Buyers shall pay to the Seller’s Solicitors an amount equal to the Net
Cash Excess Amount (if any) as an increase in the consideration paid for the
Shares, with:

 

  (a) the Irish Buyer paying such amount to the extent the amount payable is
agreed in the Consideration Statement to be in respect of the Irish Facility
Management Shares and the Irish Property Management Shares; and

 

  (b) the UK Buyer paying such amount to the extent the amount payable is agreed
in the Consideration Statement to be in respect of the UK Shares.

 

5.11 The Seller shall pay an amount equal to the Working Capital Shortfall (if
any) as a reduction in the consideration paid for the Shares to:

 

  (a) the Irish Buyer, to the extent the amount payable is agreed in the
Consideration Statement to be in respect of the Irish Facility Management Shares
and the Irish Property Management Shares; and

 

  (b) the UK Buyer, to the extent the amount payable is agreed in the
Consideration Statement to be in respect of the UK Shares.

 

5.12 The Buyers shall pay to the Seller’s Solicitors an amount equal to the
Working Capital Excess (if any) as an increase in the consideration paid for the
Shares, with:

 

  (a) the Irish Buyer paying such amount, to the extent the amount payable is
agreed in the Consideration Statement to be in respect of the Irish Facility
Management Shares and the Irish Property Management Shares; and

 

  (b) the UK Buyer paying such amount, to the extent the amount payable is
agreed in the Consideration Statement to be in respect of the UK Shares.

 

5.13 Any payment to be made pursuant to this Clause 5 shall be made within 5
Business Days of the agreement or determination of the Consideration Statement
by telegraphic transfer to such bank account as may be nominated by the party
entitled to receive such payment.

 

5.14 Each party shall, with reasonable promptness, supply each other with all
information and give each other access to all documentation and personnel as
each other reasonably requires to make a submission under this Clause 5.

 

32



--------------------------------------------------------------------------------

6 Management of the Company Pending Completion

 

6.1 The Seller hereby covenants with and undertakes to the Buyers to comply with
the provisions of Schedule 3.

 

6.2 The Seller shall keep the Buyers informed of any steps taken between the
date of this Agreement and the Completion Date to reduce or eliminate the
intercompany balances existing between the Seller and the Group Companies.

 

7 Completion

 

7.1 Completion shall take place on the Completion Date at the offices of the
Seller’s Solicitors (or any other location outside the UK agreed upon by the
Seller and the Buyers).

 

7.2 The Completion Date shall mean:

 

  (a) the last day of the calendar month in which the Conditions are all
satisfied or waived; or

 

  (b) any other date agreed in writing by the Seller and the Buyers; or

 

  (c) if Completion is deferred in accordance with Clause 7.6, the date to which
it is deferred.

 

7.3 At Completion, the Seller shall:

 

  (a) do all those things required of it pursuant to Part 2 of Schedule 4; and

 

  (b) take all steps necessary to enable the Anglo Debt to be paid out of the
Initial Consideration or otherwise than from the funds of the Group Companies
and to enable the Anglo Charges and any Encumbrances in respect of the Shares to
be released.

 

7.4 Immediately following satisfaction of the Seller’s obligations pursuant to
Clause 7.3, the Buyers shall procure the delivery of:

 

  (a) the payments required pursuant to Clause 3;

 

  (b) a certified copy of each of the respective resolutions of the board of
Directors of the Irish Buyer authorising the purchase of the Irish Shares and of
the UK Buyer authorising the purchase of the UK Shares, to the Seller and of the
Guarantor authorising the entering into the guarantee and indemnity set out in
Clause 28.

 

7.5

The Seller hereby confirms that the Seller’s Solicitors are irrevocably
authorised by the Seller to receive payment of the Initial Consideration and any
payment due to the Seller pursuant to Clause 5 on the Seller’s behalf and the
payment to the Seller’s Solicitor of the Initial Consideration in accordance
with Clause 4.3 or any payment pursuant to Clause 5.13 to the

 

33



--------------------------------------------------------------------------------

 

Seller’s Solicitor, subject to Clause 11, shall be a sufficient discharge for
the Buyers of their obligations under Clauses 7.4 and 5.13 respectively and the
Buyer shall not be concerned to see to the application thereof or be responsible
for the loss or misapplication of such sum. The Buyers hereby confirm that the
Buyers’ Solicitors are irrevocably authorised by the Buyers to receive any
payment due to the Buyers pursuant to Clause 5 on the Buyers’ behalf and the
payment to the Buyers’ Solicitor of any payment pursuant to Clause 5.13 or
Clause 8, subject to Clause 11, shall be a sufficient discharge for the Seller
of its obligations under Clauses 5.13 and 8 respectively and the Seller shall
not be concerned to see to the application thereof or be responsible for the
loss or misapplication of such sum.

 

7.6 If in any respect the provisions of Clause 7.3 are not complied with by the
Seller or if the provisions of Clause 7.4 are not complied with by the Buyers,
the Buyers or the Seller, as the case may be, may, without prejudice to any
other rights or remedies they have, including for the avoidance of doubt without
prejudice to the rights the Buyers may have pursuant to Clause 18.2:

 

  (a) proceed to Completion as far as is practicable; or

 

  (b) defer Completion to a date falling on the last day of the calendar month
after the date on which Completion would otherwise have taken place (and so that
the provisions of this Clause 7.6 shall apply to Completion so deferred); or

 

  (c) rescind this Agreement by notice in writing to the other parties.

 

7.7 Any right of rescission conferred upon a party under this Agreement shall be
in addition to and without prejudice to all other rights and remedies available
to such party and no exercise or failure to exercise such right shall constitute
a waiver by the party of any such right or remedy.

 

7.8 The Seller declares that so long as it remains the registered holder of any
of the Shares after Completion, it will:

 

  (a) hold those Shares and all dividends and other distributions in respect of
them, and all other rights arising out of or in connection with them, in trust
for the Buyer; and

 

  (b) at all times deal with and dispose of those Shares, and all such
dividends, distributions and rights attaching to them, as the Buyer may direct
on a timely basis.

 

8 Warranties

 

8.1 Title Warranties

In consideration of, and as an inducement to, the Buyers entering into this
Agreement the Seller hereby warrants and undertakes to the Buyers that, save as
Disclosed, each of the Title Warranties is at the date hereof true and accurate
in all respects and, save as Disclosed shall be deemed to be repeated and to be
true and accurate in all respects on the Completion Date by reference to the
circumstances subsisting at such time.

 

34



--------------------------------------------------------------------------------

8.2 General Warranties and Tax Warranties

In consideration of, and as an inducement to, the Buyers entering into this
Agreement the Seller hereby warrants and undertakes to the Buyers that, save as
Disclosed, each of the General Warranties and the Tax Warranties are at the date
hereof true and accurate in all respects and, save as Disclosed, each of the
General Warranties and the Tax Warranties shall be deemed to be repeated and to
be true and accurate in all respects on the Completion Date by reference to the
circumstances subsisting at such time.

 

8.3 Basis of Agreement

The Parties acknowledge that the Buyers are entering into this Agreement in
reliance on, inter alia, the Warranties and furthermore that the Buyers have
entered into this Agreement with the intention that the business of the Group
shall or may be continued as a going concern utilising all the assets and
subject only to the liabilities to which the Group would on Completion, in
accordance with the terms of this Agreement, be entitled and bound.

 

8.4 Separate Warranties

Each of the Warranties shall be construed as separate and independent and save
as otherwise expressly provided shall not be limited by reference to any other
warranty, clause, sub-clause, paragraph, sub-paragraph or any provision in this
Agreement or the Schedules.

 

8.5 Buyers’ Knowledge

Save as Disclosed, no information of which the Buyers may have knowledge
(whether actual, constructive or imputed and for the avoidance of doubt, no
information of which the Buyers are made aware (whether actual, constructive or
imputed) after entering into this Agreement) shall qualify or shall be deemed to
qualify any of the Warranties or prejudice any claim by the Buyers under the
Warranties or operate to reduce any amount recoverable by the Buyers in respect
of any breach of any of the Warranties. The rights and remedies of the Buyers in
respect of the Warranties shall not be affected by any audit or investigation
made by or on behalf of the Buyers into the affairs of the Group or the decision
of any party to complete the Transaction.

 

8.6 Warranties in Full Force and Effect

The Warranties shall continue in full force and effect after Completion and
shall not in any respect be extinguished or affected by Completion and
Completion shall not in any way constitute a waiver of the rights of the Buyers
in respect of any of the Warranties.

 

8.7 Waiver by Seller

Except as otherwise set out in this Agreement, none of the information supplied
by any Group Company or its officers, employees, agents, representatives or
advisers to the Seller or their officers, employees, agents, representatives or
advisers prior to the date of this Agreement in connection with the Warranties,
the contents of the Disclosure Letter or otherwise in relation to the business
or affairs of the Group shall constitute or be deemed a representation, warranty
or guarantee of its accuracy by such Group Company to the Seller and the Seller
hereby waive any claims against such Group Company or its officers, employees,
agents, representatives or advisers which they might otherwise have in respect
of the same.

 

35



--------------------------------------------------------------------------------

8.8 Acknowledgement

The Buyers acknowledge and agree that the Warranties set out in this Agreement
are the only warranties and assurances given by the Seller in relation to the
Transaction contemplated by this Agreement and the Buyer acknowledges that it
has not relied on any other assurances, warranties, representations or
information (whether verbal or in writing).

 

8.9 Seller’s Liability

Without prejudice to the limitations of the Seller’s liability expressly set out
in this Agreement, if there shall be any breach of any of the Warranties the
Seller shall (at the election of the Buyers) be liable to pay to the Buyers on
demand an amount equal to:

 

  (a) any depletion or diminution in value of any of the Group Companies; or

 

  (b) if the result of any breach of any of the Warranties is either that some
asset of any Group Company is worth less than its value would have been had such
breach not arisen, or that such Group Company is under an actual liability or
increased or substituted liability which would not have arisen had such breach
not arisen, an amount equal to the depletion or diminution in the value of the
asset in question or the loss occasioned to such Group Company by such liability
or increased or substituted liability,

such payment in each case to be provided on a full indemnity basis for any costs
and expenses reasonably incurred investigating, resisting or negotiating any
claim which is successful and has given rise to a liability on the part of the
Seller under this Clause.

 

8.10 Limitation of Liability

 

  (a) Without prejudice to Clauses 8.10(b) to 8.10(e) inclusive, the aggregate
maximum liability of the Seller in respect of all or any claims under the Title
Warranties, the General Warranties, the Tax Covenant, the MM Indemnity or the
Tax Warranties (including any amount payable by the Seller pursuant to the gross
up provisions contained in Clause 20) shall in no event exceed an amount equal
to the Consideration less the Stamp Duty Amount.

 

  (b) Without prejudice to Clause 8.10(e), the aggregate maximum liability of
the Seller in respect of all claims under the General Warranties, the Tax
Covenant, the MM Indemnity and the Tax Warranties (including any amount payable
by the Seller pursuant to the gross up provisions contained in Clause 20) made
by the Buyers in the period from Completion until the Expiry Date shall in no
event exceed €5,000,000.

 

  (c) The aggregate maximum liability of the Seller in respect of all claims
under the General Warranties, the Tax Warranties, the MM Indemnity and the Tax
Covenant (including any amount payable by the Seller pursuant to the gross up
provisions contained in Clause 20) made by the Buyers in the period from the
Three Months Date until the Expiry Date shall in no event exceed the amount of
€3,500,000.

 

  (d)

The Seller shall not be liable in respect of any claim under the Title
Warranties unless notice in writing specifying in reasonable detail the nature
of such claim and the

 

36



--------------------------------------------------------------------------------

 

amount claimed shall have been served by the Buyers on the Seller on or before
31 December 2009.

 

  (e) The Seller shall not be liable under any claim under the General
Warranties, the Tax Warranties, the Tax Covenant or the MM Indemnity, unless
notice in writing specifying in reasonable detail the nature of the claim and
the amount claimed shall have been served by the Buyers on the Seller on or
before the end of the Expiry Date.

 

8.11 Other Limitations in respect of the Warranties and the Tax Covenant

The Seller shall not be liable in respect of any claim under the Warranties or
the Tax Covenant:

 

  (a) unless the loss thereby sustained exceeds €37,500 (“De Minimis Claim”);

 

  (b) unless and until the aggregate cumulative loss thereby sustained in
respect of any and all claims under the Warranties or the Tax Covenant (ignoring
for these purposes the amounts of all De Minimis Claims) exceeds €500,000 in
which event the Seller shall be liable for the whole of such amounts and not
merely the excess.

The Seller shall not be liable in respect of any claim under the Warranties or
the MM Indemnity:

 

  (c) as regards any claim if and to the extent that payment or discharge of the
claim or provision in respect of it has been taken into account in the formula
for adjustment of the Consideration set out in Clause 5;

 

  (d) as regards any claim if such claim would not have arisen but for an act or
omission carried out after the Completion Date otherwise than in the ordinary
course of business by any of the Buyers or any member of the Buyers’ Group or
any member of the Group or any other person connected with any of them or any of
their respective directors, employees or agents; otherwise than where such act
or omission is pursuant to a legally binding commitment entered into or is
necessary to enable the Business or any member of the Group to comply with any
law, regulation, accounting practice or contract in effect at or coming into
effect after the date hereof.

 

  (e) as regards any claim to the extent that it arises or that it is increased
as a result of any change in, or in the interpretations of, any law or
regulation or in the administrative practice of any government department agency
or regulatory body, or any increase in the rates of or any changes in the method
of calculating any Tax or the imposition of any new Taxation coming into effect
after the date of this Agreement (whether or not prospectively in force at the
Completion Date); or

 

  (f) as regards any claim to the extent that such claim or liability arises or
that the amount thereof is increased as a result of any change after the
Completion Date in the accounting reference date or in any of the accounting or
actuarial policies, bases or practices of the Company/any member of the Group or
any of the Buyers or Pension Schemes, otherwise than where such change is
necessary to enable the Business or any member of the Group to comply with any
law, regulation or generally accepted accounting practice in effect at or coming
into effect after the date hereof.

 

37



--------------------------------------------------------------------------------

8.12 Tax Covenant

The Seller shall covenant, without prejudice to any other rights which the
Buyers may have, to pay to the Buyers (so far as possible by way of repayment of
the consideration payable for the Shares under this Agreement) an amount equal
to:

 

  (a) any liability to Tax of a Group Company arising in respect of, by
reference to or in consequence of:

 

  (i) any income, profits or gains earned, accrued or received on or before
Completion and in such cases the liability to Tax shall be deemed to arise at
the time the income, profits or gains are earned, accrued or received even if
the due date for payment of the Tax is after Completion;

 

  (ii) any Event which occurs or occurred on or before Completion;

 

  (b) any liability to Tax which the Group Companies are or become required to
discharge as a result of being a member of the same group of companies as the
person primarily liable or having control of, being controlled by or otherwise
connected with, the person primarily liable or being controlled by the same
person as the person primarily liable for any Tax purpose, in each case at any
time before Completion.

 

  (c) all reasonable costs and expenses incurred by the Buyers or a Group
Company in connection with a claim under this Clause 8.12 or in connection with
the subject matter of such claim.

 

  (d) The Seller agrees with the Buyers that, in the event of a breach by the
Seller of the stamp duty warranty contained in paragraph 10 of Schedule 5, Part
3 (Tax Warranties), the Buyers will be entitled to payment from the Seller by
way of liquidated damages in an amount equal to the unpaid stamp duty together
with any interest and penalties payable in relation thereto.

The obligations of the Sellers under this Clause 8.12 shall not be affected by
the knowledge of the Buyers (or of any of their respective officers, employees
agents or advisers) or by the disclosure, in the Disclosure Letter or otherwise,
of the liability to Tax or of the circumstances giving rise to any liability to
Tax.

 

8.13 Tax covenant exclusions

The covenant given in Clause 8.12 and the warranty given in Clause 8.12(d) shall
not cover any liability to Tax to the extent that:

 

  (a) specific provision or reserve for such liability to Tax was made in the
Consideration Statement (excluding the notes to the Consideration Statement or
any provision in respect of deferred Tax);

 

  (b) such liability to Tax would not have arisen but for a voluntary
transaction, act or omission effected by the Group Companies at any time after
Completion other than any such transaction, act or omission:

 

38



--------------------------------------------------------------------------------

  (i) carried out or effected in either the ordinary course of trading or the
ordinary course of acquiring and disposing of capital assets;

 

  (ii) consisting of the Group Companies ceasing (or being deemed to cease) to
be a member of any group of companies or associated with any other company for
any Tax purposes; or

 

  (iii) carried out or effected under a legally binding commitment created on or
before Completion;

and for the avoidance of doubt, a disclosure to a Tax Authority shall not
constitute a voluntary transaction, act or omission

 

  (c) such liability to Tax arises or is increased as a consequence only of any
change in law (including the published interpretation or published practice of
any Tax Authority) which is announced and comes into force after Completion with
retrospective effect;

 

  (d) such liability to Tax arises or is increased as a consequence only of any
increase in any rate of Tax entering into force after Completion with
retrospective effect; or

 

  (e) the Buyers have made recovery in respect of that Tax Liability by means of
a claim for breach of any of the warranties contained in this Agreement;

 

  (f) such Tax was discharged (whether by payment or the utilisation of any
relief) prior to Completion and such discharge was reflected in the
Consideration Statement;

 

  (g) such Tax arises (or is increased) as a result of any failure by the Buyer,
any member of the Buyer’s group or any Group Company after Completion to comply
with any of the obligations contained in this Agreement, provided that such
failure was not due to any act or omission in the first instance of the Seller;

 

  (h) any profits to which that Tax is attributable were not reflected in the
Consideration Statement but were actually earned or received by or actually
accrued and were available to any Group Company after Completion;

 

  (i) such Tax arises as a result of any changes after Completion in the
accounting method or policies of any Group Company other than where GAAP or
other applicable accounting standards were not complied with prior to
Completion; or

 

  (j) such Tax would not have arisen but for the cessation of or any change in
the nature or conduct of, any trade carried on by any Group Company where such
cessation and change occurs on or after Completion.

 

8.14 Counter Covenant

 

  (a) Covenant to Pay

The Buyers covenants to pay to the Seller an amount equal to the following:

 

39



--------------------------------------------------------------------------------

  (i) any liability to Tax of the Seller (or any subsidiary of the Seller)
resulting from the residence of a Group Company being transferred outside of
Ireland at any time on or after Completion; or

 

  (ii) any liability to Tax of the Seller (or any subsidiary of the Seller)
resulting from any total or partial withdrawal or amendment effected by any
Group Company after Completion of any surrender of group relief which was
correctly submitted to a Tax Authority on or before Completion or any amendment
to or withdrawal after Completion of a claim correctly made by a Group Company
of any capital allowances available in respect of any accounting period ended on
or before Completion, or

 

  (iii) any out of pocket legal and accounting costs and expenses reasonably and
properly incurred by the Sellers (or any of their subsidiaries) in connection
with any such liability or increased liability to Tax in taking an action under
this Clause 8.14.

 

  (b) Payments under this clause

 

  (i) any payments to be made by the Buyers to the Seller under this Clause 8.14
shall be made free and clear of all deductions or withholdings unless such
deduction or withholding is required by law, in which event the Buyers shall pay
such additional amount as shall be required to ensure that the net amount
received by the Seller from the relevant Buyer will equal the full amount which
would have been received by it had no such deduction or withholding been
required.

 

  (ii) if any Tax Authority brings into charge to Tax any sum paid to the Seller
under this Clause 8.14 (including in circumstances where any relief is available
in respect of such charge to Tax), then the Buyer shall pay such additional
amount as shall be required to ensure that the total amount paid, less the Tax
chargeable on such amount (or that would be so chargeable but for such relief),
is equal to the amount that would otherwise be payable under this Clause.

 

8.15 Sole Basis of Claim

An action for damages shall be the Buyers’ sole and exclusive remedy against the
Seller in respect of a breach of the Warranties which remedy shall be subject to
the provisions of this Clause 8. Notwithstanding that the Buyer may become or
becomes aware at any time after Completion that there has been a breach of the
Warranties or any other terms of this Agreement or a claim under the Tax
Covenant or the MM Indemnity, the Buyer shall not be entitled to rescind this
Agreement or treat it as terminated but shall only be entitled to claim damages
in accordance with the terms of this Clause 8 or enforce the covenant to pay in
accordance with the Tax Covenant.

 

8.16 Limitation of Liability

The liability of the Seller in respect of any claim under the Warranties or a
claim under the Tax Covenant or the MM Indemnity shall be limited as provided in
this Clause 8. The provisions of this Clause 8 which, among other things,
regulate or otherwise affect the liability of the Seller

 

40



--------------------------------------------------------------------------------

shall remain in full force and be fully applicable in all circumstances and, in
particular, notwithstanding any breach of the Warranties or any claim against
any of the Seller in respect of the Warranties or the Tax Covenant or the MM
Indemnity, whatever its nature or consequences.

 

8.17 Contingent Claims

If any Claim is based upon a liability which is contingent only, the Seller
shall not be liable to make payment unless and until such contingent liability
becomes an actual liability and is due and payable, provided that where a
contingent liability is notified prior to the end of the time periods referred
to in Clause 8.10(d) and 8.10(e) and it becomes an actual liability after the
end of such time periods, it shall not be so excluded and the Claim shall be
taken to have been notified in accordance with Clause 8.10(d) and 8.10(e).

 

8.18 Proceedings

Any claim under the Warranties or under the MM Indemnity or Tax Covenant in
respect of which notice shall have been given in accordance with this Agreement
or otherwise if it is not previously satisfied, settled or withdrawn, shall be
deemed to have been irrevocably withdrawn and lapsed unless proceedings in
respect of such claim have commenced by being both issued and served on the
Seller within 6 months of the date of the notice served in accordance with
Clause 8.10(d) and 8.10(e) on the Seller in respect of such claim.

 

8.19 Third Party Recovery

 

  (a) Without prejudice to the rights of the Buyers to bring a claim pursuant to
the Warranties or the Tax Covenant, where the Buyers or the Group Companies are
entitled to recover, or reasonably believe that they are entitled to recover
(taking into account any deductible) under an insurance policy a sum in respect
of a matter giving rise to a Claim, then the Buyers shall procure that all
reasonable steps are taken to enforce such recovery as soon as practicable.

 

  (b) Without prejudice to the rights of the Buyers to bring a claim under the
Warranties or the Tax Covenant and subject to Clause 8.19(c), where the Buyers
or the Group Companies are entitled to, or the Buyers or Group Companies
reasonably believe they will or are likely to be able to, recover a sum from a
third party in respect of a matter giving rise to a Claim, then the Buyers shall
procure that all reasonable steps are taken to enforce such recovery as soon as
practicable.

 

  (c) The Buyers or Group Companies shall not be under any obligation to comply
with Clause 8.19(b) if the taking of any action pursuant to that Clause would
reasonably be expected to have a significant adverse effect on the commercial
interests of, or on the business of, any member of the Group or the Buyers.

 

  (d) In the event that the Buyers or any of the Group Companies do not enforce
such recovery, or rely on Clause 8.19(c), the Buyers shall and shall procure
that the Group /relevant member of the Group shall:

 

  (i) promptly notify the Seller of such reliance;

 

41



--------------------------------------------------------------------------------

  (ii) give the Seller and its professional advisers reasonable access during
business hours to the premises and personnel of the Buyers and the Group
Companies and to copies of any documents and records which the Seller may
reasonably request in order to appraise itself of all facts, matters and
information directly relevant to the investigation and enforcement of the
recovery from a third party provided that:

 

  (A) the Buyers shall not be obliged to provide any documentation which is
legally privileged;

 

  (B) such documents and records may only be used for the purpose of
investigating or enforcing a third party claim for which the Seller has rights
pursuant to this Clause; and

 

  (C) appropriate confidentiality agreements shall be entered into by the Seller
on terms reasonably acceptable to the Buyers;

 

  (iii) subject to the Seller providing to the reasonable satisfaction of the
Buyers security or indemnities, or both, in respect of any costs incurred in
relation thereto, permit the Seller in the name of the Buyers and/or the
relevant member of the Group (as appropriate) to take all steps which the Seller
reasonably believes to be necessary or desirable to enforce the recovery from
such third party, subject only to consulting the Buyers and/or the relevant
member of the Group (as appropriate) to the extent reasonably practicable, prior
to taking any such action.

 

  (e) Where the Buyers and/or Group Companies recover any amount from a third
party and the amount so recovered (less the costs of recovery, interest or
liability to Tax on such amount and any corresponding increase in insurance
premia) is less than the amount that the Buyers would have been entitled to
recover pursuant to a Claim, (the amount by which it is less being the “Claim
Deficiency”), in respect of the matter which was the subject of such recovery,
the Seller shall remain liable to the Buyers for the amount of the Claim
Deficiency, without prejudice to the limitations of the Seller’s liability
expressly set out in this Agreement.

 

  (f) If the Seller pays an amount to the Buyers pursuant to a Claim and the
Buyers and/or a Group Company subsequently recover from some other person
(including any insurance company under the terms of any insurance policy) a sum
in respect of the matter giving rise to such Claim, the Buyers shall, once it
has received such sum, forthwith repay to the Seller so much of the recovered
amount from the third party (less the costs of recovery, interest or liability
to Tax on such amount and, where the amount is recovered under an insurance
policy, less any corresponding increase in insurance premia) as does not exceed
the sum paid by the Seller to the Buyer in respect of such Claim.

 

8.20 No Double Recovery

Where the same facts or circumstances could give rise to more than one Claim,
the Buyers shall not be entitled to recover more than once for the same loss.

 

42



--------------------------------------------------------------------------------

8.21 No Punitive damages

Subject to Clause 8.10, the Buyers shall not be entitled to claim against the
Seller for any punitive damages, indirect or consequential loss in respect of
any Claim. For the avoidance of doubt, subject to Clause 8.10, this shall not
exclude any claim for punitive, indirect or consequential damages awarded
against the Buyers or a Group Company in respect of which the Buyers are
entitled to bring a Claim.

 

8.22 Mitigation

 

  (a) The Buyers shall be obligated to mitigate any loss or damage which they
may suffer in consequence of any breach by the Seller of the terms of this
Agreement.

 

  (b) The duty to mitigate set out in 8.22(a) above shall not apply to the Tax
Covenant.

 

8.23 Conduct of disputes

Without prejudice to the Buyers’ right to make a claim under the Warranties or
the Tax Covenant, if the Buyers become aware of a matter or circumstance which
might give rise to a claim, action or demand against it and which might give
rise to a claim under the Warranties or the Tax Covenant (a “Third Party
Claim”):

 

  (a) the Buyers shall:

 

  (i) promptly notify the Seller of such matter, giving reasonable details (but
excluding any details which are subject to legal privilege prior to receiving
appropriate confidentiality undertakings) of the Third Party Claim;

 

  (ii) keep the Seller promptly informed of all material developments and
communications relating to the Third Party Claim;

 

  (iii) give the Seller and its professional advisers reasonable access during
normal business hours to the premises and personnel of the Buyers and the Group
Companies and copies of any documents and records of the Buyers and the Group
Companies which the Seller may reasonably request in order to appraise itself of
all facts, matters and information directly relevant to the Third Party Claim
provided that:-

 

  (A) the Buyers shall not be obliged to provide any documentation which is
legally privileged;

 

  (B) such documents and records may only be used for the purpose of
investigating or resolving a Third Party Claim; and

 

  (C) appropriate confidentiality agreements shall be entered into by the Seller
on terms reasonably acceptable to the Buyers;

 

43



--------------------------------------------------------------------------------

  (b) subject to the Seller providing to the reasonable satisfaction of the
Buyers security or indemnities, or both, in respect of any costs incurred, the
Buyers shall take all steps that the Seller may reasonably request to avoid,
dispute, resist, compromise or defend the Third Party Claim provided that the
Buyers shall not be obliged to take any action which would reasonably be
expected to have a significant adverse effect on the commercial interests of, or
on the business of, any member of the Group or the Buyers; and

 

  (c) subject to the Seller providing to the reasonable satisfaction of the
Buyers security or indemnities, or both, in respect of any costs incurred in
relation thereto, the Buyers shall not, and shall procure that the Group
Companies shall not, make any admission of liability or agreement or compromise
in relation to the Third Party Claim without the prior written consent of the
Seller (such consent not to be unreasonably withheld or delayed and in any event
if the Seller does not confirm whether it is giving or withholding its consent
in this regard within 10 Business Days of a request from the Buyers for consent,
the Seller shall be deemed to have given its written consent) provided that
neither the Buyers nor any member of the Group shall be obliged to take, or
refrain from taking, any action which would reasonably be expected to have a
significant adverse effect on the commercial interests of, or on the business
of, any member of the Group or the Buyers; and

 

  (d) In the event that the Buyers or any of the Group Companies do not take
such steps as the Seller requests or rely on the proviso set out in Clause
8.23(b), or Clause 8.23 (c), the Buyers shall and shall procure that the Group
Companies as relevant shall:

 

  (i) promptly notify the Seller;

 

  (ii) subject to the Seller providing to the reasonable satisfaction of the
Buyers security or indemnities, or both, in respect of any costs incurred in
relation thereto, permit the Seller in the name of the Buyers and/or the
relevant member of the Group (as appropriate) to take all steps which the Seller
reasonably believes to be necessary or desirable to avoid, dispute, resist,
compromise or defend the Third Party Claim, subject only to consulting the
Buyers and/or the relevant member of the Group (as appropriate) to the extent
reasonably practicable, prior to taking any such action.

 

8.24 Tax Returns

The Buyers shall:

 

  (a) furnish to the Seller copies of the Tax returns relating to each Group
Company in respect of all accounting periods ended on or prior to Completion and
for the accounting period current at Completion prior to their submission to the
relevant Tax Authority and in a timely manner to enable the Sellers to review,
and if appropriate, request reasonable amendment to, such Tax returns and
documentation; and

 

  (b) procure that the relevant Group Company shall cause the Tax returns
mentioned in this Clause 8.24 to be authorised, signed and submitted to the
appropriate Tax Authority with such amendments as the Seller shall reasonably
request in writing.

 

44



--------------------------------------------------------------------------------

  (c) The Buyers shall not be obliged to procure that any Group Company accepts
any amendments requested by the Seller to the extent that such acceptance would
mean that the Tax return was not full, true and accurate in all material
respects.

 

8.25 Reliefs

 

  (a) Payment giving rise to Relief

The Seller may request (at its own expense) that the auditors of a Group Company
certify that any liability to Tax which has resulted in a payment having been
due under the Tax Covenant would give rise to a relief for Tax purposes which
would not otherwise have arisen and if the auditors so certify then when the
liability of a Group Company to make an actual payment of (or in respect of) Tax
is reduced by reason of the availability of that relief (having first taken into
account other reliefs available) the amount by which that liability is reduced
shall be certified.

 

  (b) Use of Relief

Where an amount has been certified under paragraphs 8.25(a) above that amount is
to be dealt with as follows:

 

  (i) such amount shall first be set off against any payment then due from the
Seller under the Tax Covenant;

 

  (ii) to the extent that there is a surplus, a refund shall be made to the
Seller of any previous payment or payments made by the Seller under the Tax
Covenant and not previously refunded under this Clause 8.25 up to the amount of
such surplus; and

 

  (iii) to the extent that the surplus referred to in paragraph (ii) is not
exhausted under that paragraph, the remainder of that surplus shall be carried
forward and set off against any future payment or payments which become due from
the Seller under the Tax Covenant.

 

8.26 VAT reclaim

 

  (a) The Buyers agree that they will remit to the Seller, as soon as is
reasonably practicable, an amount equal to any VAT Reclaim in respect of any
Pre-Completion Supplies;

 

  (b) The Buyers undertake that they will provide the Seller with a draft of the
VAT return in which a VAT Reclaim is made prior to submission of the return to
the Revenue Commissioners and in a timely manner and will procure that the
relevant Group Company accepts any reasonable comments made by the Seller;

 

  (c) Nothing in this Clause 8.26 shall oblige a Group Company to accept an
amendment requested by the Seller to the extent that such acceptance would mean
that the VAT return was not full, true and accurate in all material respects.

 

8.27 MM Indemnity

 

45



--------------------------------------------------------------------------------

The Seller confirms that it has made payments of €119,000 and €527,280 to Martin
McMahon pursuant to the employment agreement entered into between Martin McMahon
and the Seller dated 13th March 2009 as amended by a letter of variation between
those parties of 13th March 2009 and agrees to indemnify the Buyers in respect
to any liability whatsoever of a Group Company directly arising from the
obligation to make such payments.

 

9 Warranties by the Buyer

 

9.1 The Buyers warrant to the Seller that:

 

  (a) the Irish Buyer is duly incorporated and validly existing under the laws
of Ireland;

 

  (b) the UK Buyer is duly incorporated and validly existing under the laws of
England;

 

  (c) the Buyers each have the power to enter into this Agreement and to perform
the obligations expressed to be assumed by such Buyer and have taken all
necessary corporate action to authorise the execution, delivery and performance
of this Agreement;

 

  (d) this Agreement has been duly executed by the Buyers;

 

  (e) the execution, delivery and performance of the terms of this Agreement by
the Buyers does not infringe any provisions of:

 

  (i) any law or regulation or any order or decree of any authority, agency or
court binding on the Buyers;

 

  (ii) the rules of any stock exchange on which the shares of the Buyers are
listed;

 

  (iii) the memorandum and articles of association of the Buyers; or

 

  (iv) any loan stock, bond, debenture or other deed, mortgage, contract or
other undertaking or instrument to which the Buyers are party; and

 

  (f) in acquiring the Shares, the Buyers are acting as principals and not as
agents or brokers for any other person.

 

9.2 The Guarantor warrants to the Seller that:

 

  (a) it is duly incorporated and validly existing under the laws of Delaware;

 

  (b) it has the power to enter into this Agreement and to perform the
obligations expressed to be assumed by the Guarantor and has taken all necessary
corporate action to authorise the execution, delivery and performance of this
Agreement;

 

  (c) this Agreement has been duly executed by the Guarantor;

 

46



--------------------------------------------------------------------------------

  (d) the execution, delivery and performance of the terms of this Agreement by
the Guarantor does not infringe any provisions of:

 

  (i) any law or regulation or any order or decree of any authority, agency or
court binding on the Guarantor;

 

  (ii) the rules of any stock exchange on which the shares of the Guarantor are
listed;

 

  (iii) the constituting documents and bye-laws of the Guarantor; or

 

  (iv) any loan stock, bond, debenture or other deed, mortgage, contract or
other undertaking or instrument to which the Guarantor is party;

 

10 Protection of Goodwill

 

10.1 As further consideration for the Buyers agreeing to purchase the Shares on
the terms set out in this Agreement and with the intent of assuring to the
Buyers the full benefit and value of the goodwill of the Group and as a
constituent part of the sale of the Shares, the Seller and the Covenantors
hereby covenant and undertake to the Buyers (contracting for themselves and as
trustees for each of the Group Companies) that, except with the prior written
consent of the Buyers, they shall not either alone or jointly or in conjunction
with or on behalf of or through the agency of any person and whether as
principal, agent, partner, shareholder, holding company, director, manager,
adviser, consultant, employee or in any other manner howsoever and whether
directly or indirectly:

 

  (a) in the Restrained Period (as defined below):

 

  (i) carry on or participate or assist or be engaged or concerned or interested
(except as the holder or beneficial owner for investment purposes of not more
than five (5) per cent in nominal value of any class of securities listed or
dealt in on a generally recognised stock exchange) in any business in the
Territory which competes with any part of the Business;

 

  (ii) in relation to or in connection with any business which may in any way be
the same as or similar to or in competition with any part of the Business,
procure or seek to procure orders from or do business with or procure directly
or indirectly any other person to procure orders from or do business with any
person who is at Completion or who has been at any time during the period of two
(2) years immediately preceding Completion a customer of any Group Company;

 

  (iii) interfere or seek to interfere or take such steps as may interfere with
the continuance of supplies to such Group Company (or the terms relating to such
supplies) from any suppliers who are at Completion or who have been at any time
during the period of two (2) years immediately preceding Completion supplying
materials, components, products, goods or services to the Group;

 

47



--------------------------------------------------------------------------------

  (iv) do or say anything which could reasonably be expected to lead any person
to cease to do business with any Group Company on substantially equivalent terms
to those previously offered or at all or which may prevent any person in the
future, whether or not doing business with such Group Company at Completion,
from doing business with such Group Company or do or say anything which is
harmful to the reputation of such Group Company;

 

  (v) solicit or entice away or offer employment to or endeavour to solicit or
entice away or offer employment to any person who is at the date hereof or who
between that date and Completion becomes an employee, officer or manager of any
Group Company whether or not such person would commit a breach of contract by
reason of leaving the employment, office or service of such Group Company; or

 

  (vi) enter into partnership with or appoint as a consultant or adviser any
person who is at the date hereof or who between that date and Completion becomes
an employee, officer, manager or representative of or consultant (other than a
consultant providing professional services) to any Group Company; and

 

  (b) at any time after Completion save in respect of Mr McMahon in the case of
clauses (b) (i) and (b) (ii) below, in furtherance of his duties as an employee
of such Group Company:

 

  (i) use or adopt or purport to use or adopt the name of any Group Company
(save for the word “Veris” as used in the corporate name of the Seller);

 

  (ii) (save for the word and logo “Veris” as used in the corporate name and
logo of the Seller) use or procure the use, in connection with any business, of
any name or any trade name used or owned by any Group Company on Completion or
any part or combination or abbreviations thereof likely to be confused therewith
or any Intellectual Property Rights owned or exclusively entitled to be used by
any Group Company; or

 

  (iii) disclose or cause to be disclosed to any person or use for any purpose
any Confidential Information or any information in relation to which any Group
Company is bound by an obligation of confidence to a third party and he shall
use his best endeavours to prevent the publication or disclosure of any such in
formation.

 

10.2 Each of the Seller and the Covenantors hereby acknowledges and agrees with
the Buyers that each of the undertakings contained in clause 10.1 constitutes an
entirely separate, severable, independent and separately enforceable restriction
on it or him respectively and that the duration, extent and application of the
respective restrictions in clause 10.1 are no greater than is reasonable and
necessary for the protection of the legitimate interests of the Buyers and the
Group but that if any such restriction shall be adjudged by any court or
regulatory authority or agency of competent jurisdiction to be void or
unenforceable but would be valid if part of the wording thereof was deleted
and/or the period thereof and/or the application thereof and/or the geographical
area dealt with thereby was reduced, the said restriction shall apply within the
jurisdiction of that court or regulatory authority or agency with such
modifications as may be necessary to make it valid, effective and enforceable.

 

48



--------------------------------------------------------------------------------

10.3 Each party acknowledges that each of the restrictions in this Clause 10 is
no more extensive than is reasonable and necessary to protect the interests of
the Buyers as the buyers of the Shares. The Covenantors agree that they will
each receive substantial consideration as a result of the Transaction, including
in respect of each, a distribution from the Seller of the proceeds received as
part of its plan to distribute such proceeds to shareholders and in respect of
Mr McMahon the payment of various incentives and option entitlements in respect
of shares in the Seller as incentive payments arising upon the Completion.

 

10.4 The Restrained Period for the purpose of this Clause 10 means:

 

  (a) The period from Completion until the second anniversary of Completion in
respect of the Seller and Mr McMahon;

 

  (b) the period from Completion until 6 months after Completion in respect of
Mr McFadden.

 

11 Retention Amount

 

11.1 The Retention Amount shall be held by the Seller in the Retention Account
in its name from Completion and such amount shall not be distributed or
otherwise paid out of that account by the Seller to any other person other than
in accordance with this Clause 11.

 

11.2 On the Three Months Date, the Seller shall be entitled to have released
from the Retention Account the sum of €1,500,000 less:

 

  (a) the amounts of all claims under the Warranties or the Tax Covenant in
respect of which payment has been made to the Buyers; and

 

  (b) the amount of all claims under the Warranties or the Tax Covenant then
outstanding and in respect of which notifications have been delivered to the
Seller on or prior to the Three Months Date in accordance with this Agreement.

 

11.3 On the Expiry Date, the Seller shall be entitled to have released from the
Retention Account the amount standing to the credit of the Retention Account
less the amount of all claims under the Warranties or the Tax Covenant then
outstanding and in respect of which notifications have been delivered to the
Seller on or prior to the Expiry Date in accordance with this Agreement

 

11.4 Without prejudice to Clause 8.17, any sum standing to the balance of the
Retention Account in respect of a claim under the Warranties or the Tax Covenant
which is based upon a liability which is contingent only, shall be released to
the Seller on the earlier of (i) such claim being determined, settled or
withdrawn and (ii) the date falling the second anniversary of the Expiry Date if
such contingent liability has not become an actual liability and has not become
due and payable by that date, in which case the Seller shall have no ongoing
liability for such claim and such claim shall be deemed irrevocably withdrawn.

 

11.5

After the Expiry Date, the remaining sums standing to the balance of the
Retention Account shall be released, less any amounts paid or payable to the
Buyers pursuant to Clause 11.6, to the Seller on the date on which every claim
under the Warranties or the Tax Covenant made

 

49



--------------------------------------------------------------------------------

 

by the Buyers prior to Expiry Date has been determined, settled or withdrawn and
the Buyers agree to procure the release of the Retention Charge to permit such
release of the Retention Amount to the Seller.

 

11.6 If a claim or claims under the Warranties or the Tax Covenant has been made
by the Buyers prior to the Expiry Date, the Seller may not distribute, release
or pay any part of the amounts standing to the credit of the Retention Account
to any person if such distribution, release or payment would result in the
amounts standing to the credit of the Retention Account being less than the
amounts of the claim or claims under the Warranties or the Tax Covenant, other
than to the Buyers. If an amount payable to the Buyers in respect of a claim
under the Warranties or the Tax Covenant is agreed between the Seller and the
Buyers or is finally determined by a Court of competent jurisdiction to be
payable to the Buyers, the Retention Amount shall be used to discharge (in whole
or, in respect of a claim under the Title Warranties, if such amount is greater
than the Retention Amount, in part) the payment of such amount to the Buyers.

 

11.7 If the Seller disputes the merits of a claim made by any of the Buyers
under the Warranties or the Tax Covenant, it shall notify the Buyers thereof in
writing. If such dispute is unresolved between the Buyers and the Seller within
15 Business Days of the date of receipt by the Buyers of such notification, the
Seller may refer the dispute to the Independent Counsel. The Independent Counsel
shall act in resolving any dispute on the following basis:

 

  (a) the Independent Counsel shall act as an expert and not as an arbitrator
and the provisions of the Arbitration Acts 1954 to 1998 shall not apply to it or
its determination;

 

  (b) The Independent Counsel shall be requested to give his opinion on whether
,on the balance of probabilities, a motion to dismiss any proceedings relating
to such claim on the grounds that the claim is either frivolous, vexatious or
that no reasonable cause of action is disclosed would succeed and notify the
Buyers and the Seller of his decision within 30 Business Days of the reference
(or by such later date as may be agreed by such Independent Counsel with each of
the Buyers and the Seller);

 

  (c) the Seller and Buyers shall be entitled to make one written submission
each to the Independent Counsel within ten days of his appointment and shall
respectively provide all the information relating to the Group Companies which
the Independent Accountant reasonably requires; and

 

  (d) the fees and disbursements of the Independent Counsel shall be paid by the
Seller if the Independent Counsel determines that , on the balance of
probabilities, a motion to dismiss any proceedings relating to such claim on the
grounds that such claim is either frivolous, vexatious or that no reasonable
cause of action is disclosed would not succeed and shall be paid by the Buyers
if the Independent Counsel determines that , on the balance of probabilities, a
motion to dismiss any proceedings relating to such claim on the grounds that the
claim is either frivolous, vexatious or that no reasonable cause of action is
disclosed would succeed. Other than such fees and disbursements of the
Independent Counsel, the Seller and the Buyers shall each be responsible for
their own costs and expenses incurred in connection with any actions taken
pursuant to this Clause 5.

 

  (e)

If the Independent Counsel determines that, on the balance of probabilities, a
motion to dismiss any proceedings relating to a Claim on the grounds that the
Claim is

 

50



--------------------------------------------------------------------------------

 

frivolous, vexatious or that no reasonable cause of action is disclosed would
succeed, such Claim shall be deemed to have been irrevocably withdrawn and
lapsed and such Claim shall be deemed to be “withdrawn” for the purposes of the
provisions of this Clause 11.

 

11.8 Upon the release of any part of the Retention Amount to the Seller pursuant
to this Clause 11, the Buyers agree to pay an amount to the Seller equal to
7% per annum on that amount released for the period from Completion until the
date of release to the Seller.

 

11.9 Prior to the date upon which the Retention Amount or part of it is to be
released to the Seller pursuant to this Clause 11 the Seller shall not close the
Retention Account, finalise or conclude any dissolution, liquidation or winding
up or enter into any agreement with its creditors or any class thereof or any
other person in respect of the funds held in the Retention Account or take any
other action which would prejudice the ability of the Buyers to receive any
payment from the Retention Account which they may become entitled to receive
pursuant to this Clause 11, it being understood that nothing in this Agreement
shall prevent the Seller from commencing any dissolution, liquidation or winding
up.

 

11.10 In addition to the Retention Amount, the Seller agrees that it shall not
make any distribution of the Consideration prior to 1 January 2010.

 

12 Release of Claims Against the Group Companies

 

12.1 Subject to Clause 12.3, with effect from Completion, the Seller and the
Covenantors release, relieve, waive and forever discharge each Group Company and
any of their respective officers, directors, employees, agents, successors and
assigns from any and all claims, demands, actions, damages, liabilities, and
causes of action, whether known or unknown, which such party may have had, may
presently have, or in the future may have that relate to or arise out of or are
in connection with any circumstances, acts or omissions or contracts or
agreements, including, without limitation, any agreements to indemnify such
Seller, or Covenantor or otherwise hold such Seller or Covenantor harmless,
entered into prior to Completion, except for claims or demands that such Seller
or Covenantor may have pursuant to this Agreement.

 

12.2 Mr McMahon’s right to receive remuneration (including bonuses) and expenses
properly accrued shall be unaffected by and specifically excluded from the terms
of the waiver and release set out in Clause 12.1.

 

12.3 The Seller and the Covenantors agree to procure that at or before
Completion each Group Company is released from any guarantees, security
interests and indemnities given by it in favour of that Seller, Covenantor or
any of the Seller’s Affiliates.

 

12.4 The Seller shall ensure that at or before Completion all monies owing by
the Seller or any Seller’s Affiliate to any Group Company are paid in full,
whether or not then due for payment.

 

12.5

To the extent that they are not released on Completion, the Buyers shall procure
that as soon as reasonably practicable following Completion the Seller be
released from the guarantees

 

51



--------------------------------------------------------------------------------

 

set out at Schedule 11 of this Agreement) and pending such release the Buyers
shall indemnify and hold harmless the Seller and its Affiliates in respect of
such guarantees.1

 

13 Announcements

 

13.1 Subject to Sub-Clause 13.2, no party shall issue any press release or other
public document containing, or make any public statement containing, or
otherwise disclose to any person who is not a party, information which relates
to or is connected with or arises out of this Agreement or the matters contained
in it, without the prior written approval of the other party (such approval not
to be unreasonably withheld or delayed) as to its content and the manner and
extent of its publication. The parties shall consult with each other prior to
the issuance upon the form of any press release, document or statement any of
them proposes to issue with respect to the Transaction.

 

13.2 The provisions of Sub-Clause 13.1 shall not apply to disclosure of matters
required to be made:

 

  (a) by virtue of the regulations of any securities exchange on which, in the
case of the Seller, the securities of the Seller or, in the case of the Buyers,
the securities of the Guarantor, are listed or traded;

 

  (b) by any court or governmental or administrative authority competent to
require the same; or

 

  (c) by any applicable law or regulation.

 

13.3 Prior to issuing a circular and notice of meeting to its shareholders in
respect of the Transaction, the Seller shall provide substantially advanced
drafts of these documents to the Buyers at least two Business Days prior to the
issuance of such documents.

 

14 Confidentiality

 

14.1 The Seller hereby undertakes with the Buyers and the Guarantor that it
shall preserve the confidentiality of the Buyer Non-Disclosable Information, and
except to the extent otherwise expressly permitted by this Agreement, not
directly or indirectly reveal, report, publish, disclose or transfer or use for
its own or any other purposes such Buyer Non-Disclosable Information.

 

14.2 The Buyers and the Guarantor hereby undertake with the Seller that it shall
preserve the confidentiality of the Seller Non-Disclosable Information, and
except to the extent otherwise expressly permitted by this Agreement, not
directly or indirectly reveal, report, publish, disclose or transfer or use for
its own or any other purposes such Seller Non-Disclosable Information.

 

14.3 Notwithstanding any other provision in this Agreement, the Buyers and
Guarantor, after consultation with the Seller whenever practicable, may disclose
Seller Non-Disclosable Information and, notwithstanding any other provision in
this Agreement, the Seller, after

 

1 Aramark to review guarantees when disclosed.

 

52



--------------------------------------------------------------------------------

 

consultation with the Buyers and the Guarantor whenever practicable, may
disclose Buyer Non-Disclosable Information if and to the extent:

 

  (a) required by any applicable law or regulation;

 

  (b) required by any securities exchange on which, in the case of the Seller,
the securities of the Seller or, in the case of the Buyer, the securities of the
Guarantor, are listed or traded;

 

  (c) required by any court or governmental or administrative authority
competent to require the same;

 

  (d) required to vest the full benefit of this Agreement in that party or to
enforce any of the rights of that party in this Agreement;

 

  (e) required by its professional advisers, officers, employees, consultants,
directors, subcontractors or agents to provide their services (and subject
always to similar duties of confidentiality);

 

  (f) that the information is in or has come into the public domain through no
fault of that party or a breach of confidentiality obligation by that party;

 

  (g) that the information is or becomes available to the parties otherwise than
in connection with entry into this Agreement and free of any restriction as to
its use or disclosure;

 

  (h) the other party has given prior written consent to the disclosure; or

 

  (i) it is necessary to obtain any relevant tax clearances from any appropriate
tax authority.

 

14.4 The restrictions contained in this Clause 13.3 shall continue to apply
after Completion or termination of this Agreement without limit in time.

 

15 Entire Agreement

 

15.1 This Agreement and the documents referred to or incorporated in this
Agreement constitute the entire agreement between the parties relating to the
subject matter of this Agreement and supersede and extinguish any prior drafts,
agreements, undertakings, representations, warranties and arrangements of any
nature whatsoever, whether or not in writing, between the parties in relation to
the subject matter of this Agreement.

 

15.2 Each of the parties acknowledges and agrees that it has not entered into
this Agreement in reliance on any statement or representation of any person
(whether a party to this Agreement or not) other than as expressly incorporated
in this Agreement.

 

53



--------------------------------------------------------------------------------

16 Assignment and Transfer

This Agreement shall not be assignable in whole or in part by the Seller but
each of the Buyers shall be entitled to assign and transfer all or any of its
rights and obligations under this Agreement or any of the Transaction Documents
to any member of the Buyers’ Group and any such assignee or transferee shall be
entitled to enforce the same against the Seller as if it were named in this
Agreement or the Transaction Documents as the Buyer acting as assignor or
transferor for provided that where such assignee ceases to be a member of the
Buyers’ Group, such assignee shall immediately assign back all or any of its
rights and obligations under this Agreement or any of the Transaction Documents
to the relevant Buyer or any other member of that Buyers’ Group. Subject to the
foregoing, all of the terms and provisions of this Agreement shall be binding
upon and shall inure to the benefit of and be enforceable by the successors and
permitted assigns of the Seller and the Buyers.

 

17 Exclusivity

 

17.1 The Seller and the Covenantors confirm that none of them are currently in
discussions or negotiations with any other person concerning the sale of any of
the Exclusive Assets.

 

17.2 In further consideration and as a further inducement for the entry into
this Agreement by the Buyers and subject to Clause 17.6 and 17.7 the Seller and
the Covenantors agree not to, and the Seller shall procure that no Group
Director and no officer or employee of the Seller shall;

 

  (a) approach or solicit any person; or

 

  (b) enter into or recommence discussions or negotiations with any person or
provide or make available information to any person (other than the Buyers and
their professional advisers)

in each case with a view to the acquisition or subscription by such person of or
for any of the Exclusive Assets until the earlier of:

 

  (c) if the Conditions are not satisfied prior to the date and time referred to
in Clause 2.4, the date and time referred to in Clause 2.4; or

 

  (d) if this Agreement is rescinded pursuant to Clause 7.6, the date of such
rescission.

 

17.3 The Seller agrees that, for the period referred to in Clause 17.2, it will
not authorise or permit any adviser or agent acting on its behalf to do anything
which it is prohibited from doing by virtue of the provisions of Clause 17.2.

 

17.4 The Seller and the Covenantors acknowledge that any breach of this Clause
17 would result in serious damage being sustained by the Buyers and as a result
the Seller and Covenantors unconditionally agree that damages would not be an
adequate remedy for any breach of the provisions of this Clause 17 and therefore
further agree to waive any rights they may have to oppose the granting of any
equitable relief (including injunctive relief) sought by the Buyers in relation
to any threatened or actual breach of the provisions of this Clause 17.

 

17.5

Nothing in this Agreement shall prevent the directors of the Seller from
deciding not to make, vary or withdraw a recommendation of the shareholders of
the Seller to vote in favour of the

 

54



--------------------------------------------------------------------------------

 

resolution required to satisfy the Condition set out at paragraph 1 of Schedule
2 if they are required to do by virtue of their legal obligations whether
pursuant to their fiduciary duties as directors of the Seller or any Group
Company or pursuant to the Irish Takeover Panel Act 1997, Takeover Rules 2007 or
otherwise.

 

17.6 Nothing in Clause 17.2(b) shall prevent the Covenantors from taking any
action which they are required to do by virtue of their legal obligations
whether pursuant to their fiduciary duties as directors of the Seller or any
Group Company or pursuant to the Irish Takeover Panel Act 1997, Takeover Rules
2007 or otherwise.

 

17.7 Nothing in Clause 17.2(b) shall prevent the Seller from taking any action
or omitting to take any action which the directors of the Seller cause the
Seller to take or omit to take by virtue of their legal obligations whether
pursuant to their fiduciary duties as directors of the Seller or pursuant to the
Takeover Panel Act 1997, Takeover Rules 2007 or otherwise.

 

18 Costs and Expenses

 

18.1 Subject to the remainder of this Clause 18, each party hereto shall bear
any costs, fees or expenses incurred by it in connection with negotiating,
preparing and entering into this Agreement.

 

18.2 In further consideration and as a further inducement for the entry into
this Agreement by the Buyers, the Seller undertakes to pay to the Buyers the sum
of €1,250,000, by way of compensation if the Condition set out at paragraph 1 of
Schedule 2 is not satisfied, as a result of:

 

  (a) a general meeting of the Seller not being held; or

 

  (b) the Seller’s directors recommendation to vote in favour of the resolution
required to satisfy the Condition set out at clause 1 of Schedule 2 being
withdrawn or adversely modified AND the shareholders of the Seller not voting in
the requisite majority in favour of the required resolution, or

 

  (c) the shareholders of the Seller not voting in the requisite majority in
favour of the required resolution, whether or nor the Seller’s directors have
recommended the shareholders to vote in favour of such resolution or have
withdrawn or varied their recommendation

AND, in all three cases, within 6 months after the earlier of the meeting at
which shareholders do not vote in the requisite majority in favour of the
resolution or the termination of this Agreement, a sale (whether by way of an
offer, scheme of arrangement, recapitalisation, acquisition, purchase or other
transaction) of all of the issued share capital or of all or substantially all
of the assets of the Seller between the Seller and a third party is
(i) consummated by the Seller or (ii) announced or agreed and such sale is
subsequently consummated whether during or subsequent to such six month period
(with payment only to be made in the event such consummation occurs).

 

18.3 If the compensation amount becomes payable under Clause 18.2 above, it
shall be paid into a bank account notified by the Buyers within ten
(10) Business Days after the date on which the conditions for payment set out in
Clause 18.2 are satisfied.

 

55



--------------------------------------------------------------------------------

18.4 Any bonuses and/or commissions payable as a result of the implementation of
this Agreement and the sale of the Shares (including any PRSI or other tax or
social security amounts thereon payable by a Group Company) will be payable by
the Seller.

 

19 Interest on Late Payments

 

19.1 If a party fails to pay any sum payable by it on the due date for payment
under this Agreement, it shall pay interest on the overdue sum for the period
from and including the due date of payment up to the date of actual payment
(after as well as before judgment) in accordance with Clause 19.2.

 

19.2 The interest referred to in Clause 19.1 shall accrue from day to day and
shall be paid on demand at the rate of 6% above the base rate from time to time
of AIB Bank plc. Unpaid interest shall compound quarterly.

 

20 Payments under this Agreement

 

20.1 Any payment or delivery by or on behalf of the Buyers to the Seller’s
Solicitors shall be an absolute discharge of any obligation to make such a
payment or delivery to the Seller. Any payment or delivery by or on behalf of
the Seller to the Buyer’s Solicitors shall be an absolute discharge of any
obligation to make such a payment or delivery to the Buyer. Any payments to be
made by the Buyers to the Seller shall be made after the deduction of any
withholding tax required by law. The Buyers shall remit the amount of any
required withholding to the relevant Tax Authority and the remainder amount
shall be transferred to the Seller or the Seller’s Solicitor as provided for in
this Agreement.

 

20.2 All sums payable by the Seller under this Agreement shall be paid free and
clear of all deductions or withholdings unless the deduction or withholding is
required by law, in which event the Seller shall pay such additional amount as
shall be required to ensure that the net amount received by the relevant Buyer
under this Agreement will equal the full amount which would have been received
by it had no such deduction or withholding been required to be made.

 

20.3 If any Tax Authority brings into charge to Tax any sum paid to any Buyer
under this Agreement (including in circumstances where any relief is available
in respect of such charge to Tax), then the Seller shall pay such additional
amount as shall be required to ensure that the total amount paid, less the Tax
chargeable on such amount (or that would be so chargeable but for such relief),
is equal to the amount that would otherwise be payable under this Agreement.

 

20.4 Any assignee of a Buyer’s rights under this Agreement shall not be entitled
to any additional amounts pursuant to Clauses 20.2 or 20.3 than the Buyer would
have been entitled had no such assignment taken place.

 

21 Effect of Completion

This Agreement shall, to the extent that it remains to be performed, continue in
full force and effect notwithstanding Completion.

 

56



--------------------------------------------------------------------------------

22 Waiver and Remedies

 

22.1 The failure to exercise or delay in exercising a right or remedy provided
by this Agreement or by law does not constitute a waiver of the right or remedy
or a waiver of other rights or remedies. A waiver of any right or remedy
provided by this Agreement must be in writing and may be given subject to any
conditions thought fit by the grantor.

 

22.2 A waiver of a breach of any of the terms of this Agreement or of a default
under this Agreement does not constitute a waiver of any other breach or default
and shall not affect the other terms of this Agreement. A waiver of a breach of
any of the terms of this Agreement or of a default under this Agreement will not
prevent a party from subsequently requiring compliance with the waived
obligation. Should any provision of this Agreement transpire not to be
enforceable against any of the parties hereto, such non-enforceability shall not
render such provision unenforceable against any other Party hereto.

 

22.3 The rights and remedies provided by this Agreement are cumulative and
(subject as otherwise provided in this Agreement) are not exclusive of any
rights or remedies provided by law.

 

22.4 No failure or delay by any party in exercising any claim, remedy, right,
power or privilege under this Agreement shall operate as a waiver

 

22.5 Any single or partial exercise of any right or remedy arising under this
Agreement shall not preclude or impair any other or further exercise of that or
any other right, power, privilege or remedy.

 

22.6 Nothing in this Agreement or in any other document referred to herein shall
be read or construed as excluding any liability or remedy as a result of fraud.

 

23 Variation

No variation of this Agreement or of any of the documents referred to in it
shall be valid unless it is in writing and signed by or on behalf of each of the
parties.

 

24 No Benefit to Others

The representations, warranties, covenants and agreements contained in this
Agreement are for the sole benefit of the parties hereto and their heirs,
executors, administrators, legal representatives, successors and assigns, and
they shall not be construed as conferring any third party beneficiary rights or
any other rights on any other persons.

 

25 Severance

 

25.1 If any provision of this Agreement shall be found by any court or
administrative body of competent jurisdiction to be invalid or unenforceable,
such invalidity or unenforceability shall not affect the other provisions of
this Agreement which shall remain in full force and effect; and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

57



--------------------------------------------------------------------------------

25.2 If any provision of this Agreement is so found to be invalid or
unenforceable but would be valid or enforceable if some part of the provision
were deleted, the provision in question shall apply with such modification(s) as
may be necessary to make it valid.

 

26 Further Assurance

 

26.1 The Seller shall at the Buyers’ cost and expense use all reasonable
endeavours from time to time on or following Completion, on being required to do
so by a Buyer, to do or procure to be done all such further acts and things and
execute or procure the execution of all such other documents as a Buyer may from
time to time reasonably require for the purpose of giving full effect to this
Agreement and giving the Buyers the full benefit of the rights, powers,
privileges and remedies conferred upon the Buyers in this Agreement.

 

26.2 The Seller shall send to the Buyers after Completion (at the relevant
Buyer’s registered office for the time being) at its own cost and expense all
records, correspondence, documents, files, memoranda and other papers belonging
to the Group Companies not required to be delivered at Completion and which are
not kept at any of the Properties; or procure to be given to the Buyers, their
advisers and agents such access to (including the right to take copies of) any
documents belonging to the Group Companies in their possession or under their
control containing such information as the Buyers may from time to time
reasonably require.

 

27 Notices

 

27.1 Any notice or other communication given under this Agreement shall be in
writing in English and may (at the option of the party giving the notice) be
served by delivering it personally or sending it by pre-paid recorded delivery
or registered post (or registered airmail in the case of an address for service
outside Ireland) or fax to the address and for the attention of the relevant
party set out in Sub-Clause 27.2 (or as otherwise notified by that party
hereunder). Any such notice shall be deemed to have been received:

 

  (a) if delivered personally, at the time of delivery;

 

  (b) in the case of pre-paid recorded delivery or registered post, 48 hours
from the date of posting;

 

  (c) in the case of registered airmail, five days from the date of posting; and

 

  (d) in the case of fax, at the time of transmission.

 

  (e) Provided that if deemed receipt occurs before 9.00 a.m. on a Business Day
the notice shall be deemed to have been received at 9.00 a.m. on that day, and
if deemed receipt occurs after 5.00 p.m. on a Business Day, or on a day which is
not a Business Day, the notice shall be deemed to have been received at 9.00
a.m. on the next Business Day.

 

27.2 The address and fax numbers of the parties for the purposes of Sub-Clause
27.1 are:

Seller

 

58



--------------------------------------------------------------------------------

  Address:   

Fleming Court

 

Flemings Place

 

Dublin 4

  For the attention of:    Declan Cassidy   Fax number:    + 353 (0) 1 667 3749
The Buyers      Address:   

Northern Cross

 

Malahide Road

 

Dublin

  For the attention of:    the Chief Financial Officer of the Irish Buyer   Fax
number:    + 353 (0) 1 816 0691 with a copy to the Buyer’s Solicitors at:
  Address:    70 Sir John Rogerson’s Quay Dublin 2 Ireland   For the attention
of:    Tim Scanlon   Fax number:    +353 1 232 3333   Address   

Aramark Tower

 

1101 Market Street

 

Philadelphia

 

Pennsylvania,

 

19107, USA

  For the attention of    the Senior Vice President and Treasurer   Fax number:
   + 1 215 238 3284

or such other address or facsimile number as may be notified in writing from
time to time by the relevant party to the other party in accordance with Clause
27.4.

 

27.3 For the avoidance of doubt, notice given under this Agreement shall not be
validly served if sent by e-mail.

 

27.4 A party may notify the other parties to this Agreement of a change to its
name, relevant person, address or fax number for the purposes of Clause 27.2
provided that such notification shall only be effective on:

 

59



--------------------------------------------------------------------------------

  (a) the date specified in the notification as the date on which the change is
to take place; or

 

  (b) if no date is specified or the date specified is less than five clear
Business Days after the date on which notice is deemed to have been served, the
date falling five clear Business Days after notice of any such change is deemed
to have been given.

 

28 Guarantee and indemnity

 

28.1 In consideration of the Seller entering into this agreement, the Guarantor
unconditionally and irrevocably guarantees, as a primary obligation to the
Seller, the due and punctual payment by the Buyers of all monies payable under
this Agreement.

 

28.2 If either of the Buyers defaults on the payment when due of any amount
payable to the Seller under this Agreement, the Guarantor shall immediately on
demand by the Seller pay that amount to the Seller in the manner prescribed in
this agreement as if it were such Buyer.

 

28.3 This guarantee is a continuing guarantee and shall extend to the ultimate
balance of sums payable by the Buyers under this Agreement, regardless of any
intermediate payment or discharge in whole or in part. It shall not be affected
by any act, omission, matter or thing which, but for this Clause 28.3, would
reduce, release or prejudice any of the Guarantor’s obligations under this
Clause 28.3 (without limitation and whether or not known to it or the Seller).

 

28.4 If any payment by the Buyers, or any discharge given by the Seller, is
avoided or reduced as a result of insolvency or any similar event, the liability
of the Buyers and Guarantor shall continue as if the payment, discharge,
avoidance or reduction had not occurred and the Seller shall be entitled to
recover the value or amount of that security or payment. The Guarantor waives
any right it may have of first requiring the Seller (or any trustee or agent on
its behalf) to proceed against or enforce any other rights or security or claim
payment from any person before claiming from the Guarantor under this Clause 28.

 

28.5 Until all amounts which may be or become payable by the Buyers under or in
connection with this Agreement have been irrevocably paid in full, and unless
the Seller otherwise directs in writing, the Guarantor shall not exercise any
rights which it may have by reason of performance by it of its obligations under
this Clause 28.

 

28.6 The obligations of the Guarantor shall be in addition to and independent of
all other security which the Buyers may at any time hold in respect of any of
the obligations of the Seller under this Agreement.

 

28.7 Without prejudice to Clause 28.1, the Guarantor unconditionally and
irrevocably agrees to indemnify and keep indemnified the Seller from and against
all and any losses, costs, claims, liabilities, damages, demands and expenses
suffered or incurred reasonably by the Seller and arising from failure of the
Buyers to comply with any of its obligations, or discharge any of its
liabilities, under this Agreement.

 

60



--------------------------------------------------------------------------------

29 Maintenance and availability of records

 

29.1 The Buyers shall promptly on demand by the Seller provide or procure the
Group Companies to provide to the Seller or its duly authorised agents and the
Seller shall promptly on demand by the Buyer provide to the Buyers or their duly
authorised agents, such working papers ledgers accounts records and other
documents as the Seller or, as the case may be, the Buyers, may reasonably
require to enable the Seller to prepare its financial statement for the year
ending after the date hereof, complete and file any tax or customs and excise or
similar returns or reports, to carry out any tax audit or other proceeding or
otherwise to fulfil any requirements of any law or regulation binding on the
Seller or as the case may be the Buyers.

 

29.2 The Buyers shall not be obliged to comply with the obligation set out in
Clause 29.1 if compliance would result in a breach by the Buyers or the Group
Companies of their legally binding confidentiality obligations to third parties
or any applicable law or regulation

 

29.3 The Seller shall not be obliged to comply with the obligation set out in
Clause 29.1 if compliance would result in a breach by the Seller of its legally
binding confidentiality obligations to third parties.

 

30 Joint and several

 

30.1 The liabilities and obligations of the Buyers under this Agreement and all
documents ancillary to this Agreement shall (unless specifically otherwise
provided) be joint and several.

 

30.2 In exercising any right, power or benefit under this Agreement and all
documents ancillary to this Agreement, the Buyers shall at all times act
jointly. The Seller shall, be entitled to rely upon any notice, statement or
document in writing (and where appropriate, orally) given, made or executed by
any one of the Buyers and any Buyer shall have and shall be deemed to have power
and authority to bind the others in relation to any matter arising thereunder.

 

31 The Covenantors

 

31.1 The Covenantors are party to this Agreement solely for the purpose
of providing for their agreement to comply with the provisions of Clauses 10, 12
and 17 of this Agreement.

 

31.2 For the avoidance of doubt, neither Covenantor shall be liable to the
Buyers for any breach by the other Covenantor of any of the provisions of this
Agreement.

 

32 Counterparts

This Agreement may be executed in any number of counterparts (by fax or
otherwise), each of which, when executed and delivered, shall be an original,
and all the counterparts together shall constitute one and the same instrument.
This Agreement shall become effective and be dated (and each counterpart shall
be dated) on the date first written above between the Parties which have
executed and delivered a counterpart. The original executed counterpart
engrossment will be put in the post as soon as practicable thereafter.

 

61



--------------------------------------------------------------------------------

33 Language

 

33.1 This Agreement is drawn up in the English language. If this Agreement is
translated into another language, the English language text shall in any event
prevail.

 

33.2 Each notice, instrument, certificate or other communication to be given by
one party to another in this Agreement or in connection with this Agreement
shall be in English (being the language of negotiation of this Agreement) and in
the event that such notice, instrument, certificate or other communication or
this Agreement is translated into any other language, the English language text
shall prevail.

 

34 Governing Law and Jurisdiction

 

34.1 This Agreement shall be governed by, and construed in accordance with, the
laws of Ireland.

 

34.2 Each party irrevocably agrees to submit to the exclusive jurisdiction of
the courts of Ireland over any Claim or matter arising under or in connection
with this Agreement or the legal relationship established by this Agreement.

 

35 Acceptance of Service

The Buyers hereby irrevocably authorise and appoint the Buyers’ Solicitors (or
such other firm of solicitors resident in Ireland as it may by notice to the
Seller substitute) to accept service of all legal process arising out of or in
connection with this Agreement and service on the Buyers’ Solicitors (or
substitute as aforesaid) shall be deemed service on the Buyer. The Buyer agrees
that failure by its process agent to notify it of the process will not
invalidate the proceedings concerned.

 

62



--------------------------------------------------------------------------------

Schedule 1

Part 1: Particulars of the Irish Companies

 

Name:   Irish Estates (Management) Limited Number:   12850 Date of registration:
  01 April 1949 under the Companies Act 1963 to 2009 Status:   Single member
private company limited by shares Place of registration   Ireland Registered
Office:   Ulysses House, 22-24 Foley Street, Dublin 1 Authorised share capital:
  €1,250,000 divided into 1,000,000 ordinary shares of €1.25 each
Issued share capital:   260,100 ordinary shares Shareholder:  

Name

      Shares Held      Veris Public Limited Company    260,100     

Charge

 

  

Date Created

 

      Date Registered        

 

    Charge 1 of 1:   Being a charge in favour of Anglo Irish Bank Corporation
Plc (Including its successors and assigns) over the uncalled share capital of
the company    22 December 2004    10 January 2005   Name          Directors:  
Bernard Patrick Farrell            Larry Kane            Martin Mc Mahon      
     Vincent Hickey          Secretary:   Declan Cassidy    Auditors:   KPMG,
Chartered Accountants, 1 Stokes Place, St Stephen’s Green, Dublin 2.

 

63



--------------------------------------------------------------------------------

Name:   Vector Workplace and Facility Management Limited Number:   315777 Date
of registration:   25 November 1999 under the Companies Act 1963 to 2009 Status:
  Private limited by shares Place of registration   Ireland Registered Office:  
Ulysses House, 22-24 Foley Street, Dublin 1 Authorised share capital:   €100,000
divided into:-   100,000 A ordinary shares of €0.01 each ;   100,000 B ordinary
shares of €0.01 each;   100,000 C ordinary shares of €0.01 each;   1,000,000 D
ordinary shares of €0.01 each; and   8,700,000 ordinary shares of €0.01 each.
Issued share capital:   675,175 ordinary shares Shareholder:   Name    Shares
Held   Veris Public Limited Company    675,175  

Charge

 

  

Date Created

 

  

Date Registered

 

    Charge 1 of 2:  

Being a charge in favour of Anglo Irish Bank Corporation Limited over the
uncalled share capital of the company.

 

  

22 December 2004

 

  

10 January 2005

 

    Charge 2 of 2   Being a charge in favour of Anglo Irish Bank Corporation
Limited over the book debts of the company.    22 December 2004    10 January
2005   Name    Directors:   Bernard Patrick Farrell      Anne Ryan      Martin
Mc Mahon      Vincent Hickey      Derry Robertson   

 

64



--------------------------------------------------------------------------------

    Roger Brennan                Secretary:   Anne Ryan          Auditors:  
KPMG, Chartered Accountants, 1 Stokes Place, St. Stephen’s Green, Dublin 2.

 

65



--------------------------------------------------------------------------------

NAME:    PREMIER MANAGEMENT COMPANY (DUBLIN) LIMITED NUMBER:    121360 DATE OF
REGISTRATION:    14 APRIL 1987 UNDER THE COMPANIES ACT 1963 TO 2009 STATUS:   
SINGLE MEMBER PRIVATE COMPANY LIMITED BY SHARES PLACE OF REGISTRATION    IRELAND
REGISTERED OFFICE:    ULYSSES HOUSE, 22-24 FOLEY STREET, DUBLIN 1 AUTHORISED
SHARE CAPITAL:    €126,973.80 DIVIDED INTO 100,000 ORDINARY SHARES OF €1.269738
ISSUED SHARE CAPITAL:    3,000 ORDINARY SHARES SHAREHOLDER:    NAME   
SHARES HELD    VERIS PUBLIC LIMITED COMPANY    3,000    CHARGE    DATE CREATED
   DATE REGISTERED

CHARGE 1 OF 1:

   BEING A CHARGE IN FAVOUR OF ANGLO IRISH BANK CORPORATION PLC OVER THE
UNCALLED SHARE CAPITAL OF THE COMPANY.    01 DECEMBER 2006    13 DECEMBER 2006
   NAME          DIRECTORS:    BERNARD PATRICK FARRELL       MARTIN MC MAHON   
      SECRETARY:    DECLAN CASSIDY    AUDITORS:    KPMG, CHARTERED ACCOUNTANTS,
1 STOKES PLACE, ST. STEPHEN’S GREEN, DUBLIN 2.

 

66



--------------------------------------------------------------------------------

NAME:    GLENRYE PROPERTIES SERVICES LIMITED NUMBER:    292811 DATE OF
REGISTRATION:    26 AUGUST 1998 UNDER THE COMPANIES ACT 1963 TO 2009 STATUS:   
SINGLE MEMBER PRIVATE COMPANY LIMITED BY SHARES PLACE OF REGISTRATION    IRELAND
REGISTERED OFFICE:    ULYSSES HOUSE, 22-24 FOLEY STREET, DUBLIN 1 AUTHORISED
SHARE CAPITAL:    €126,973.80 DIVIDED INTO 100,000 ORDINARY SHARES OF €1.269738
ISSUED SHARE CAPITAL:    1,052 ORDINARY SHARES SHAREHOLDER:    NAME   
SHARES HELD    VERIS PUBLIC LIMITED COMPANY    1,052    CHARGE    DATE CREATED
   DATE REGISTERED CHARGE 1 OF 1:    BEING A CHARGE IN FAVOUR OF ANGLO IRISH
BANK CORPORATION PLC OVER THE UNCALLED SHARE CAPITAL OF THE COMPANY.   
01 DECEMBER 2006    13 DECEMBER 2006    NAME          DIRECTORS:    BERNARD
PATRICK FARRELL       DOMINIC GLENNANE          SECRETARY:    DECLAN CASSIDY   
AUDITORS:    KPMG, CHARTERED ACCOUNTANTS, 1 STOKES PLACE, ST. STEPHEN’S GREEN,
DUBLIN 2.

 

67



--------------------------------------------------------------------------------

Schedule 1

Part 2: Particulars of VUKL

 

Name:    Veris UK Limited (“VUKL”) Number:    05920150 Date of registration:   
31 August 2006 Status:    Private company limited by shares Place of
registration    England and Wales Registered Office:    Principle house, 121-123
Fleet Road, Fleet, Hampshire, GU51 3PD Authorised share capital:    £1,000,000
divided into 1,000,000 ordinary shares of £1.00 each Issued share capital:    1
ordinary share Shareholder:    Name    Shares Held    Veris Plc    1    Charge
   Date Created    Date Registered Charge 1 of 2:    Being a charge over shares
in favour of Anglo Irish Bank Corporation Plc    29 November 2007   
13 December 2007 Charge 2 of 2:    Being a debenture in favour of Anglo Irish
Bank Corporation Plc    29 November 2007    13 December 2007    Name         
Directors:    Bernard Farrell       Martin Mc Mahon          Secretary:   
Declan Cassidy    Auditors:    KPMG, Chartered Accountants, 1 Stokes Place, St
Stephen’s Green, Dublin 2

 

68



--------------------------------------------------------------------------------

Schedule 1

Part 3: Particulars of The Subsidiaries

 

Name:    Irish Estates (Facilities Management) Limited Number:    311486 Date of
registration:    26 August 1999 under the Companies Act 1963 to 2009 Status:   
Single member private company limited by shares Place of registration    Ireland
Registered Office:    Ulysses House, 22-24 Foley Street, Dublin 1 Authorised
share capital:    €1,250,000 divided into 1,000,000 ordinary shares of €1.25
each Issued share capital:    10,000 ordinary shares Shareholder:    Name   
Shares Held    Irish Estates (Management) Limited    10,000   

Charge

 

  

Date Created

 

  

Date Registered

 

     Charge 1 of 1:    Being a charge in favour of Anglo Irish Bank Corporation
Plc over the uncalled share capital of the company.    22 December 2004   
10 January 2005    Name          Directors:    Bernard Patrick Farrell      
Larry Kane             Martin Mc Mahon             Vincent Hickey         
Secretary:    Declan Cassidy    Auditors:    KPMG, Chartered Accountants, 1
Stokes Place, St. Stephen’s Green, Dublin 2

 

69



--------------------------------------------------------------------------------

NAME:    SPOKESOFT TECHNOLOGIES LIMITED NUMBER:    410970 DATE OF REGISTRATION:
   16 NOVEMBER 2005 UNDER THE COMPANIES ACT 1963 TO 2009 STATUS:    SINGLE
MEMBER PRIVATE COMPANY LIMITED BY SHARES PLACE OF REGISTRATION    IRELAND
REGISTERED OFFICE:    ULYSSES HOUSE, 22-24 FOLEY STREET, DUBLIN 1 AUTHORISED
SHARE CAPITAL:    €100,000 DIVIDED INTO 100,000 ORDINARY SHARES OF €1.00 ISSUED
SHARE CAPITAL:    1 ORDINARY SHARE SHAREHOLDER:    NAME    SHARES HELD    VECTOR
WORKPLACE AND FACILITY MANAGEMENT LIMITED    1 CHARGES:    NO CHARGES REGISTERED
   NAME    DIRECTORS:    BERNARD PATRICK FARRELL       MARTIN ANDREW MC MAHON   
   ANNE ITA RYAN    SECRETARY:    ANNE ITA RYAN    AUDITORS:    KPMG, CHARTERED
ACCOUNTANTS, 1 STOKES PLACE, ST. STEPHEN’S GREEN, DUBLIN 2.

 

70



--------------------------------------------------------------------------------

NAME:    VERIS PROPERTY MANAGEMENT LIMITED NUMBER:    03462956 DATE OF
REGISTRATION:    10 NOVEMBER 1997 STATUS:    PRIVATE COMPANY LIMITED BY SHARES
PLACE OF REGISTRATION    ENGLAND AND WALES REGISTERED OFFICE:    PRINCIPLE
HOUSE, 121-123 FLEET ROAD, FLEET, HAMPSHIRE, GU51 3PD AUTHORISED SHARE CAPITAL:
   £1,000 DIVIDED INTO 1,000 ORDINARY SHARES OF £1.00 EACH ISSUED SHARE CAPITAL:
   1,000 ORDINARY SHARES    SHAREHOLDER:    NAME          SHARES HELD    ORANGE
ENVIRONMENTAL BUILDING SERVICES LIMITED          1000    CHARGE    DATE CREATED
   DATE REGISTERED CHARGE 1 OF 1:    BEING A DEBENTURE IN FAVOUR OF ANGLO IRISH
BANK CORPORATION PLC    21 DECEMBER 2007    10 JANUARY 2008    NAME         
DIRECTORS:    BERNARD FARRELL             MARTIN MCMAHON             DAVID
MATHEWS          SECRETARY:    DAVID MATHEWS          AUDITORS:    KPMG,
CHARTERED ACCOUNTANTS, 1 STOKES PLACE, ST. STEPHEN’S GREEN, DUBLIN 2.

 

71



--------------------------------------------------------------------------------

Name:    Orange Support Services Limited Number:    02949749 Date of
registration:    18 July 1994 Status:    Private company limited by shares Place
of registration    England and Wales Registered Office:    Principle House,
121-123 Fleet Road, Fleet, Hampshire, GU51 3PD Authorised share capital:   
£1,000 divided into 1,000 ordinary shares of £1.00 each Issued share capital:   
2 ordinary shares Shareholder:    Name    Shares Held    Veris UK Limited    2
  

Charge

 

  

Date Created

 

  

Date Registered

 

     Charge 1 of 1:    Being a debenture in favour of Anglo Irish Bank
Corporation Plc    21 December 2007    10 January 2008    Name         
Directors:    Bernard Farrell       Martin McMahon             David Mathews   
      Secretary:    David Mathews    Auditors:    KPMG, Chartered Accountants, 1
Stokes Place, St Stephen’s Green, Dublin 2

 

72



--------------------------------------------------------------------------------

Name:    Orange Environmental Building Services Limited Number:    02949907 Date
of registration:    18 July 1994 Status:    Private company limited by shares
Place of registration    England and Wales Registered Office:    Principle
House, 121-123 Fleet Road, Fleet, Hampshire, GU51 3PD Authorised share capital:
   £1,000 divided into 1,000 ordinary shares of £1.00 each Issued share capital:
   1,000 ordinary shares Shareholder:    Name    Shares Held    Veris UK Limited
   10,000   

Charge

 

  

Date Created

 

  

Date Registered

 

     Charge 1 of 2:   

Being a charge over shares in favour of Anglo Irish Bank Corporation Plc

 

   21 December 2007    10 January 2008      Charge 2 of 2:    Being a debenture
in favour of Anglo Irish Bank Corporation Plc    21 December 2007   
10 January 2008    Name          Directors:    Bernard Farrell       Martin
McMahon             David Mathews             William Astle             Dale Roy
Vaughan          Secretary:    David Mathews    Auditors:    KPMG, Chartered
Accountants, 1 Stokes Place, St Stephen’s Green, Dublin 2

 

73



--------------------------------------------------------------------------------

Name:    Vector Environmental Services Limited    Number:    NI 41888    Date of
registration:    07 November 2001    Status:    Private company limited by
shares    Place of registration    Northern Ireland    Registered Office:   
Maneely McCann, Lamont Buildings, 44 Stranmillis Embankment, Belfast, BT9 5FL
Authorised share capital:    £100,000 divided into 10,000,000 ordinary shares of
£0.01 each Issued share capital:    95,000 ordinary shares    Shareholder:   
Name       Shares Held    Vector Workplace and Facility Management Limited   
95,000 Charges:    No charges registered       Name       Directors:    Bernard
Farrell          Martin Mc Mahon          Michael Ferguson          Anne Ita
Ryan       Secretary:    Anne Ita Ryan       Auditors:    KPMG   

 

74



--------------------------------------------------------------------------------

Schedule 1

Part 4: The Covenantors

The Covenantors are:

Mr Niall McFadden of 4 Avoca Wood, Avoca Park, Blackrock, County Dublin.

Mr Martin McMahon of 83 Kincora Road, Clontarf, Dublin 3.

 

75



--------------------------------------------------------------------------------

Schedule 2

Conditions

The conditions referred to in Clause 2 are:

 

1 Shareholder Approval.

The passing at an extraordinary general meeting of the Seller of the shareholder
resolution attached as Annexure A hereto.

 

2 Competition Authority Approval.

One of the following events having occurred:

 

  (a) the Competition Authority having informed the Buyer that it has
determined, pursuant to Section 21 or 22(3)(a) of the Competition Act that the
proposed acquisition of the Shares by the Buyer hereunder may be put into
effect;

 

  (b) the Competition Authority having made a conditional determination,
pursuant to Section 22(3)(e) of the Companies Act, in relation to the proposed
acquisition of the Shares by the Buyer hereunder on terms acceptable to the
Buyer;

 

  (c) the period specified in Section 19(1)(c) of the Competition Act having
elapsed without the Competition Authority having informed the parties of the
determination (if any) it has made under Section 12(2) (a) or (b); or

 

  (d) the period specified in Section 19(1)(d) of the Competition Act having
elapsed without the Competition Authority having made a determination under
Section 22 in relation to the proposed acquisition of the Shares by the Buyer.

 

3 Compliance with Schedule 3 Undertakings

The Group Companies and the Seller shall have performed and complied in all
material respects with all material undertakings and obligations required
pursuant to Schedule 3 of this Agreement to be performed or complied with by
them between the date hereof and Completion Date.

 

4 No Litigation

No legal proceedings seeking to materially restrain, prohibit or materially
impede the consummation of the transactions contemplated by this Agreement in
accordance with its terms or to obtain damages or compensation with respect
thereto, having been instituted or are pending.

 

5 No Legislation

No statute, rule, regulation, executive order, decree, ruling or injunction
having been enacted, entered, promulgated, or enforced by any court or
government entity that prohibits, materially restrains, or materially restricts
the consummation of the Transaction or any of the other transactions
contemplated by this Agreement.

 

76



--------------------------------------------------------------------------------

6 No Material Adverse Changes

There shall not have occurred in the period from the date of this Agreement to
the Completion Date any event or circumstance which results in a Material
Adverse Change or is likely to result in a Material Adverse Change excluding, in
each case, any event, circumstance or change resulting from:

 

  (i) changes affecting the industry in which the Group Companies or any of them
operate which do not have a disproportionate effect on the Group Company
compared to other companies operating in such industry;

 

  (ii) changes in national or international political, economic or financial
market conditions, stock markets, interest rates, exchange rates or other
general economic conditions;

 

  (iii) the announcement of the transactions contemplated by this Agreement or
the change of control resulting from them;

 

  (iv) changes in law, regulations or generally accepted accounting principles;

 

  (v) acts of terrorism or war;

 

  (vi) any matter to the extent Disclosed;

 

  (vii) any other matters not directly relating to the assets or liabilities or
conduct of the business of the Group Companies.

 

7 Representations and Warranties

 

7.1 The Warranties of the Seller given pursuant to paragraphs 1.1 to 1.5 (Share
Capital) Part 1 of Schedule 5 (Title Warranties) and Warranty Clause 3.2
(Business Conduct) and Warranty Clause 6 (Solvency) of Part 2 of Schedule 5
being accurate and correct in all material respects as at Completion; and

 

7.2 All other Warranties of the Seller given pursuant to Part 2 of Schedule 5
(other than those referred to at 7.1 above)(the “Other Warranties”) being
accurate and correct in all material respects as at Completion provided that
this Condition 7.2 shall be deemed to be satisfied if the event or circumstance
as a result of which the Other Warranties fail to be true and accurate in all
material respects as at Completion does not result in a Material Adverse Change
or is not likely to result in a Material Adverse Change (excluding, in each
case, any event, circumstance or change resulting from:

 

  (i) changes affecting the industry in which the Group Companies or any of them
operate which do not have a disproportionate effect on the Group Company
compared to other companies operating in such industry;

 

  (ii) changes in national or international political, economic or financial
market conditions, stock markets, interest rates, exchange rates or other
general economic conditions;

 

  (iii) the announcement of the transactions contemplated by this Agreement or
the change of control resulting from them;

 

  (iv) changes in law, regulations or generally accepted accounting principles;

 

77



--------------------------------------------------------------------------------

  (v) acts of terrorism or war;

 

  (vi) any matter to the extent Disclosed;

 

  (vii) any other matters not directly relating to the assets or liabilities or
conduct of the business of the Group Companies.

 

78



--------------------------------------------------------------------------------

Schedule 3

Conduct of Business between Exchange and Completion

 

1 The Seller hereby covenants with and undertakes to the Buyers that it will
procure that between the date of this Agreement and Completion the Buyers and
their advisers are given promptly on request such reasonable facilities and
information regarding and reasonable access to the business, premises,
employees, assets, liabilities, contracts and affairs of the Group as the
Buyers, representatives of the Buyers’ Group and/or their advisers may
reasonably require.

 

2 The Seller undertakes to procure that from the date of this Agreement until
Completion, each Group Company shall not without the prior written consent of
the Buyers:

 

  2.1 do anything outside the ordinary and usual course of its business either
as regards the nature, scope or manner of conducting same;

 

  2.2 dispose of, or grant any option in respect of, any part of any of its
assets except in the ordinary and usual course of trading;

 

  2.3 acquire any assets (other than stock in trade (including raw material and
packaging) in the ordinary and usual course of trading and any debtors arising
therefrom);

 

  2.4 enter into any transaction with any person which is otherwise than at
arm’s length and for full value;

 

  2.5 create or issue or allot or redeem or vary any share or loan capital or
give any option in respect of any shares or loan capital;

 

  2.6 save for the resolution referred to at clause 2.5 of this Agreement, pass
any shareholder resolution;

 

  2.7 enter into, modify or agree to terminate any material contract, customer
or supplier which affects the revenue of Group Companies by more than
€100,000 per contract per annum;

 

  2.8 terminate or notify an intention to terminate any material contract to
which it is a party;

 

  2.9 make any increase in the remuneration or other emoluments or benefits of
or provide any other benefits or privileges (of whatever nature) to its
officers, employees or former officers or former employees or make any change in
the terms and conditions of employment of any of its officers or employees;

 

  2.10

establish or announce to or advise any person of any proposal to establish any
new retirement, death or disability benefit scheme of or in respect of any of
its officers or employees or former officers or former employees (or any
dependant of any such person) or grant or create or make or announce to any
person any proposal to grant,

 

79



--------------------------------------------------------------------------------

 

create, make or agree any additional retirement, death or disability benefit or
any changes to any existing benefits or agree any funding proposal with the
trustees of an Irish Pension Scheme;

 

  2.11 dismiss any of its employees or employ or engage (or offer to employ or
engage) any person on an annual remuneration of greater than €60,000;

 

  2.12 create, extend, grant or issue any Encumbrance over any of its assets or
undertaking or revenues or enter into any guarantee, indemnity or other
assurance against loss in respect of the liabilities of any person or enter into
any similar arrangement otherwise than by operation of law;

 

  2.13 grant, modify, agree to terminate or permit the lapse of any intellectual
property rights or enter into any agreement relating to any such rights
otherwise than by operation of law;

 

  2.14 enter into any (or modify any subsisting) agreement with any trade union
or any agreement that relates to any works council or other employee
representative body;

 

  2.15 enter into any tenancy, lease or licence agreement or arrangement in
respect of any of the Properties or vary the terms on which it holds any
Properties or settle any rent review;

 

  2.16 enter into any material hire purchase or lease or instalment purchase
agreement or arrangement or other agreement or arrangement for payment on
deferred terms;

 

  2.17 make any material change to the accounting procedures or principles by
reference to which its accounts are drawn up;

 

  2.18 permit any of its insurances to lapse or do or omit to do anything to
make any policy of insurance void or voidable or the premiums thereunder likely
to be increased;

 

  2.19 initiate any material litigation, arbitration or tribunal proceedings or
compromise or settle any such proceedings or make any admission in relation to
such proceedings other than debt collection in the normal course of business;

 

  2.20 enter into any capital commitment on any individual item in excess of €
100,000 or, which, together with all other capital commitments of the Group
entered into after the date hereof exceeds EUR250,000 in the aggregate;

 

  2.21 incur any liability to the Seller or a Covenantor other than trading
liabilities incurred in the normal course of business;

 

  2.22 attempt or agree, conditionally or otherwise, to do or permit (whether by
omission or otherwise) to be done any of the foregoing

PROVIDED that nothing in Clause 2.1, 2.4, 2.21 shall prevent the Group Companies
from declaring and paying lawful dividends, discharging lawful management
charges by way of set off or otherwise, lawfully lending or borrowing from
another Group Company, if such steps

 

80



--------------------------------------------------------------------------------

are, in the opinion of the Seller, necessary or desirable to reduce or eliminate
on or before the Completion Date the intercompany balances existing between the
Seller and the Group Companies.

 

3 The Seller shall not induce, or attempt to induce, any employee of any Group
Company, whether directly or indirectly, to terminate their employment before
the Completion Date or thereafter.

 

4 The Seller shall give to the Buyers as soon as reasonably practicable details
of any Material Adverse Change arising between the date of this Agreement and
the Completion date, excluding, in each case, any event, circumstance or change
resulting from:

 

  (i) changes affecting the industry in which the Group Companies or any of them
operate which do not have a disproportionate effect on the Group Company
compared to other companies operating in such industry;

 

  (ii) changes in national or international political, economic or financial
market conditions, stock markets, interest rates, exchange rates or other
general economic conditions;

 

  (iii) the announcement of the transactions contemplated by this Agreement or
the change of control resulting from them;

 

  (iv) changes in law, regulations or generally accepted accounting principles;

 

  (v) acts of terrorism or war;

 

  (vi) any matter to the extent Disclosed;

 

  (vii) any other matters not directly relating to the assets or liabilities or
conduct of the business of the Group Companies.

 

81



--------------------------------------------------------------------------------

Schedule 4

Part 1: Documents which have been delivered prior to execution of this Agreement

 

1 A copy of the minutes of a meeting of the Directors of the Seller authorising
the execution by the appropriate signatories on behalf of Seller of the Seller’s
Completion Documents (such copy minutes being certified as accurate by the
company secretary of the Seller).

 

2 Disclosure Letter.

 

3 Irrevocable Undertakings in the agreed form from the directors of the Seller
and Boundary Capital plc.

 

82



--------------------------------------------------------------------------------

Schedule 4

Part 2: Documents which are to be delivered at Completion

 

1 At Completion the Seller shall deliver to the Buyers:

 

  1.1 Minutes of the extraordinary general meeting of the Seller evidencing that
the conditions referred to in section 2(1) has been complied with and evidence
reasonably satisfactory to the Buyers that the other conditions referred to in
section 2 have been complied with and deliver to the Buyers all documents
required in relation thereto, including any powers of attorney under which such
documents have been executed;

 

  1.2 where any of the Seller is a corporate body, evidence of the authority of
any person or persons executing or attesting the execution of this Agreement and
any other document on its behalf to do so;

 

  1.3 duly executed share transfers in respect of the Shares together with the
relevant certificates (or, in the case of any share certificates found to be
missing, an indemnity, in a form satisfactory to the Buyers);

 

  1.4 irrevocable form of proxy in the agreed form executed by the Seller to
enable the Buyers (during the period prior to the registration of the transfer
of the Shares) to exercise all voting and other rights attaching to the Shares;

 

  1.5 written resolution of IEM executed by the Seller as sole shareholder
providing for the amendment of the share capital clause in the Articles of
Association of IEM and the related executed Companies Registration Office
documents (form G1, amended articles of association and copy written resolution)
or evidence of the filing of same with the Companies Registration Office;

 

  1.6 in relation to each Group Company, the statutory books, records and
registers, the common seal, the certificate of incorporation, any certificates
of incorporation on change of name of each Group Company;

 

  1.7 a written acknowledgement, in the agreed form, under seal from each of the
Directors that he has no claim whatsoever against any of the Group Companies;

 

  1.8 If requested by the Buyers at least 5 Business Days prior to the
Completion Date, the resignation of the existing auditors of the Company
confirming that they have no claims of any kind against any of the Group
Companies and that no fees are due (whether currently or in the future) to them
by any of the Group Companies and containing a statement complying with the
provisions of Section 185(2)(a) of the 1990 Act that there are no circumstances
connected with their resignation which they consider should be brought to the
attention of the members or creditors of any Group Company;

 

  1.9 a letter of resignation under seal from the secretary of each Group
Company containing an acknowledgement, in the agreed form, that he has no claim
whatsoever against any of the Group Companies;

 

83



--------------------------------------------------------------------------------

  1.10 letters of resignation of such trustees of the Pension Schemes as the
Buyers may require in such form as the Buyers may require and procure the
appointment of one or more persons as the Buyers may require in their place;

 

  1.11 either a certificate of the kind described in Section 980 of the TCA or a
letter from the auditors of the Group Companies (prior to the resignation
referred to in paragraph 5.1.3) confirming that none is required

 

  1.12 evidence, in the agreed form, of the release of each Group Company from
all Encumbrances created or given by the such Group Company or to which any of
its assets is subject, including a release in the agreed form in respect of the
Anglo Charges;

 

  1.13 the Retention Charge, a form C1 for filing with the Companies Office in
respect of the Retention Charge and a section 1001 notice for filing with the
Revenue Commissioners in respect of the Retention Charge, each in the agreed
form, duly executed by the Seller;

 

  1.14 copies of bank statements in relation to all bank accounts as at a date
not earlier than the day immediately preceding the Completion Date and all
cheque books of the Group in use and the cash book balances of the Group as at
the Completion Date with reconciliation statements reconciling such balances
with the aforementioned bank statements;

 

  1.15 appropriate forms to amend any mandates given by the Group Companies to
their bankers or other financial institutions;

 

  1.16 a release and deed of termination in the agreed form in respect of the
Management Services Agreement between the Seller and the Group Companies; and

 

  1.17 deeds of adherence for the Group Companies in respect of the Pension
Schemes, where current participants in the Pension Schemes necessitate a deed of
adherence, in the agreed form.

 

2 At Completion the Seller shall:

 

  2.1 procure that all of the Directors (other than the Continuing Directors)
resign from their directorships in and offices of profit under and employment
with each of the Group Companies and deliver to the Buyers their written
resignations under seal containing an acknowledgement that each has no claim
against any Group Company in respect of breach of contract, compensation for
loss of office or otherwise howsoever arising;

 

  2.2 discharge or procure the discharge of all monies owing to any Group
Company (whether then due for payment or not) by the Sellers or the Directors or
by any of them or by any Connected Person of any of them;

 

  2.3 procure that a meeting of the board of directors of each Group Company is
held at which, inter alia:

 

84



--------------------------------------------------------------------------------

  (a) the share transfers referred to in clause 1.2 (as appropriate) are
approved (subject only to stamping) and in respect of VWFM the consent of the
Seller to waive all pre-emption rights is tabled, noted and approved by
directors;

 

  (b) such persons as the Buyers may nominate are appointed as directors, as is
secretary and auditors of such Group Company with immediate effect.

 

  (c) all existing mandates for the operation of bank accounts of such Group
Company are revoked and new mandates are approved and adopted giving authority
to such persons as the Buyers may nominate;

 

  (d) the resignations referred to in clause paragraphs, 1.7, 1.8, 1.9 and 1.10
are accepted;

 

  (e) the registered office of such Group Company is changed to such address as
is nominated by the Buyers before Completion; and

 

85



--------------------------------------------------------------------------------

Schedule 5

Part 1: Title Warranties

 

1 Share Capital

 

1.1 Ownership of Shares

The Shares are beneficially owned by the Seller free from any Encumbrances
whatsoever and from any agreement, obligation or commitment to create, grant,
give or permit to subsist any Encumbrances whatsoever and the Seller is entitled
to sell and transfer to the Buyers the full legal and beneficial ownership of
the Shares free from any Encumbrance on the terms of the Agreement.

 

1.2 Shares Fully Paid Up

The Shares comprise the whole of the allotted and issued share capital of the
Irish Companies and VUKL and all of them are fully paid up.

 

1.3 Beneficial Ownership

The Seller or a Group Company is the sole beneficial owner of all of the issued
shares of the Subsidiaries.

 

1.4 Rights of Option

No person has the right (whether actual or contingent) to call for the issue,
allotment or transfer of any share or loan capital of any Group Company under
any option or other agreement, arrangement or commitment and as far as the
Seller is aware, no person has claimed to be entitled to any of the foregoing.

 

1.5 Encumbrances

There is no Encumbrance over or affecting any of the share capital of any Group
Company and there is no agreement, arrangement or commitment whatsoever to give,
grant or create such Encumbrance nor has any claim that such an Encumbrance
exists been made or threatened by any person.

 

2 Capacity and Authority of Seller

 

2.1 Power of Seller

The Seller has full power and authority to enter into, perform and comply with
its obligations under this Agreement and any other agreement which it is
required to enter into hereunder and this Agreement constitutes and any such
other agreements when executed will constitute valid, legally binding and
enforceable obligations on the Seller in accordance with its or their respective
terms. The only approval required for the Seller to effect the transaction and
carry out the acts contemplated by this Agreement is the approval of its
shareholders required to satisfy Clause 1 of Schedule 3 of this Agreement and
the approval of the Competition Authority required to satisfy Clause 2 of
Schedule 3 of this Agreement and the release of the Anglo Charges.

 

86



--------------------------------------------------------------------------------

2.2 Seller is a Body Corporate

 

  (a) The Seller is duly incorporated and validly existing under the laws of the
country of its incorporation;

 

  (b) all necessary actions, conditions and things actionable on or before the
date hereof have been taken, fulfilled and done in order to enable it to enter
into, perform and comply with its obligations hereunder and those obligations
are validly, and legally binding and enforceable upon it; and

 

  (c) the Seller’s entry into and performance of or compliance with its
obligations hereunder does not violate or exceed any power or restriction
granted or imposed by:

 

  (i) any law to which it is subject; or

 

  (ii) any of its constituting documents.

 

2.3 Compliance by Seller

The entry into, performance of or compliance by the Seller with its obligations
under this Agreement and any document entered into pursuant to this Agreement
will not:

 

  (a) constitute a breach of any agreement or instrument to which it is a party
or which is binding on it or over its assets; nor

 

  (b) result in the existence of, or oblige it to create any security over those
assets.

 

2.4 No Litigation Pending

No proceedings are current, pending or as far as the Seller is aware, threatened
to restrain (or which would have the effect of so restraining) the entry into,
performance of, compliance with and enforcement of any of the obligations of the
Seller hereunder and so far as the Seller is aware there are no circumstances
which might give rise to any such proceedings.

 

3 Commissions

 

3.1 No Commission Payable

No one is entitled to receive from any Group Company any finder’s fee, brokerage
or other commission in connection with the sale and purchase of the Shares under
this Agreement.

 

87



--------------------------------------------------------------------------------

Schedule 5

Part 2: General Warranties

Table of Contents

             

1

    

Information

   89

2

    

Constitution of the Company

   89

3

    

Companies Acts and International Law

   89

4

    

Accounts

   90

5

    

Transaction since the Accounts Date

   91

6

    

Solvency

   93

7

    

Information Technology and E-Commerce

   93

8

    

Intellectual Property, Confidential Information and Know-How

   94

9

    

Agreements and Arrangements

   95

10

    

Assets

   97

11

    

Directors and Employees

   97

12

    

Pensions

   100

13

    

Environment

   103

14

    

Properties

   104

15

    

Miscellaneous

   105

16

    

Litigation and Disputes

   106

17

    

Insurance

   107

 

88



--------------------------------------------------------------------------------

General Warranties2

 

1 Information

 

1.1 Completeness

The information set out in (A), (B), (C), and (D) and in Schedule 1 is true and
accurate in all material respects.

 

2 Constitution of the Company

 

2.1 Memorandum and Articles

The copy of the memorandum and articles of association of each Group Company
contained in the Disclosure Letter is true and accurate and complete in all
respects and since the Accounts Date, no alteration has been made to the
memorandum and articles of association of any Group Company.

 

2.2 Conduct of Business

Each Group Company has, at all times, carried on business and conducted its
affairs in all material respects in accordance with its memorandum and articles
of association for the time being in force.

 

2.3 Shares in other Companies and Joint Ventures and Partnership

No Group Company is or has agreed to become the holder or beneficial owner of
any class of share or other capital (to include loan capital) of any company
(wherever incorporated) other than the Subsidiaries and no Group Company is or
has agreed to become a member of any joint venture, partnership or consortium or
other unincorporated association (other than trade associations) nor is it nor
has it agreed to be or become a party to any agreement or arrangement for
sharing commissions or other income to include any profit sharing arrangement.

 

2.4 Branches

Other than those listed in the Disclosure Letter, no Group Company has any
branch, agency or place of business, or any permanent establishment outside
Ireland or the United Kingdom.

 

2.5 Business Names

No Group Company uses any name other than its full corporate name for any
purpose.

 

3 Companies Acts and International Law

 

3.1 Compliance with Companies Acts

 

2 Subject to further review by Veris. In particular Veris to confirm proposed
figures.

 

89



--------------------------------------------------------------------------------

Each Group Company and its directors and company secretary has complied in all
material respects with the provisions of the Companies Acts in respect to the
Group and the Business and there is not in existence, pending or, so far as the
Seller is aware, threatened any investigation, enquiries, notification, court
applications or court orders pursuant to the Companies Acts in respect of any
Group Company or its affairs or the Business and so far as the Seller is aware
there are no facts likely to give rise to such an investigation, enquiry,
notification, court application or court order. No Group Company has been a
party to any transaction to which any of the provisions of Part III of the 1990
Act apply.

 

3.2 Business Conduct

Neither the Seller, the Irish Companies, VUKL or the Subsidiaries nor any of the
Irish Companies, VUKL or the Subsidiaries respective, current shareholders,
partners, directors, managing directors, trustees, officers, employees or
authorised agents acting on behalf of the Irish Companies, VUKL or the
Subsidiaries has on behalf of the Irish Companies, VUKL or the Subsidiaries or
in connection with the Business or the assets of the Seller, the Irish
Companies, VUKL or the Subsidiaries:

 

  (a) used any corporate funds for unlawful contributions, gifts, entertainment
or other unlawful expenses relating to political activity;

 

  (b) made, offered, promised, or authorized any direct or indirect unlawful
payments to (a) any foreign or domestic governmental officials or employees,
including, without limitation, employees of state-owned entities, or (b) any
foreign political party, official thereof or candidate for foreign political
office from corporate funds for the purpose of (1) influencing such person to
take any action or decision or to omit to take any action, in his or her
official capacity, (2) inducing such person to use his or her influence with a
government or instrumentality to affect any act or decision of the government or
instrumentality, or (3) securing any improper advantage in order to assist the
Seller, the Irish Companies, VUKL or the Subsidiaries to obtain or retain
business;

 

  (c) established or maintained any unlawful or unrecorded fund of corporate
monies or other assets;

 

  (d) made any intentional false or fictitious entries on the books and records
of a Group Company or intentionally failed to accurately record any transaction;
or

 

  (e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payments of any nature.

 

4 Accounts

 

4.1 Accounts True and Accurate

The Accounts have been prepared in accordance with the requirements of the
Companies Acts and all other applicable statutes and laws and in accordance with
generally accepted accounting principles and all statements of standard
accounting practice applicable in Ireland and on a basis consistent with the
audited accounts of the Group for the three financial years preceding the
financial year ended on 31 December 2008, and give a true and fair view of the
affairs of each Group Company as at the Accounts Date and of the results of each
Group Company for its financial period ending on the Accounts Date.

 

90



--------------------------------------------------------------------------------

4.2 Management Accounts

The Management Accounts have been prepared in accordance with the accounting
policies of the Group Companies adopted in the Accounts and on a basis
consistent with the previous monthly management accounts of the Group, and show
a fair view of the assets and liabilities, profits and losses of each of the
Group Companies as at and to the Management Accounts Date.

 

4.3 Accounting Controls

So far as the Seller is aware, the Group maintains in all material respects
proper and adequate internal accounting controls which provide assurance
(i) that all material Group transactions are executed with management’s
authorisation; (ii) that Group transactions are recorded as necessary to permit
preparation of the consolidated financial statements of the Group Companies and
to maintain accountability for the Group Company assets; (iii) that access to
the Group Company assets is permitted only in accordance with management’s
authorisation; (iv) regarding prevention or timely detection of the unauthorised
acquisition, use or disposition of the Group Company assets; and (v) that
accounts, notes and other receivables are recorded accurately in all material
respects, and proper and adequate procedures are implemented in all material
respects to effect the collection thereof on a current and timely basis.

 

5 Transaction since the Accounts Date

 

5.1 Transactions

Since the Accounts Date:

 

  (a) each Group Company has carried on its business in the ordinary and usual
course and without any alteration in the nature of its business;

 

  (b) no Group Company has paid or agreed to pay to any person any amount, sum
or other compensation for loss of office, remuneration, emoluments, expenses or
other payments or benefits whatsoever (whether or not gratuitous) other than
those which are deductible from the profits of such Group Company in computing
its corporation tax.

 

  (c) no agreement (whether in respect of capital expenditure or otherwise) has
been entered into by any Group Company which is of a long term nature or outside
its ordinary course of trade or which involved or could involve an obligation of
a material nature or magnitude (a liability for expenditure in excess of
€100,000 per annum being included as “material” for this purpose);

 

  (d) no Group Company has acquired or disposed of, or agreed to acquire or
dispose of, any business or any asset, other than in the ordinary course of
business, having a value in excess of €100,000;

 

  (e)

no change has been made in terms of employment, including pension fund
commitments, by any Group Company (other than those required by law) which could
increase the total staff costs of any Group Company by more than €2,500,000 per

 

91



--------------------------------------------------------------------------------

 

annum or the remuneration of any one director or employee by more than
€25,000 per annum;

 

  (f) no share or loan capital has been allotted or issued or agreed to be
allotted or issued by any Group Company; and

 

  (g) no dividend or other distribution has been declared, paid or made by any
Group Company);

 

  (h) there has not occurred any event or circumstance which results in a
Material Adverse Change or is likely to result in a Material Adverse Change
excluding, in each case, any event, circumstance or change resulting from:

 

  (i) changes affecting the industry in which the Group Companies or any of them
operate which do not have a disproportionate effect on the Group Company
compared to other companies operating in such industry;

 

  (ii) changes in national or international political, economic or financial
market conditions, stock markets, interest rates, exchange rates or other
general economic conditions;

 

  (iii) the announcement of the transactions contemplated by this Agreement or
the change of control resulting from them;

 

  (iv) changes in law, regulations or generally accepted accounting principles;

 

  (v) acts of terrorism or war;

 

  (vi) any matter to the extent Disclosed;

 

  (vii) any other matters not directly relating to the conduct of the business
of the Group Companies.

 

5.2 Accounts Receivable

All accounts receivable of the Group Companies have arisen from bona fide
transactions by the Group Companies in the ordinary course of their business.

 

5.3 Financial Liabilities and Loans

As at Completion, the Facilities shall be paid out in full and no Group Company
shall have any loans, borrowings or other indebtedness in the nature of
borrowings other than loans, borrowings or other indebtedness in the nature of
borrowings to other Group Companies.

 

5.4 No Loans

No Group Company has made loans (other than to another Group Company) which is
outstanding and no Group Company has agreed to make any loans.

 

92



--------------------------------------------------------------------------------

6 Solvency

 

6.1 Insolvency Proceedings

No order has been made or petition presented or resolution passed or proceedings
or action taken or ground arisen for the winding up of any Group Company or for
or with a view to appointing an examiner, receiver, administrator, trustee or
other similar officer to any Group Company nor has any distress, execution,
sequestration, attachment or other process been levied or entered upon or sued
out in respect of any Group Company or against any property or asset of any
Group Company nor is any of the foregoing in the process of being so levied,
entered upon or sued out, nor is there any unfulfilled or unsatisfied judgment,
court order or award outstanding against any Group Company.

 

6.2 Solvency of Group Companies

No Group Company has ceased payment of any debt nor is any Group Company
insolvent or unable to pay its debts within the meaning of Section 214 of the
Companies Act 1963 or Section 2 of the Companies (Amendment) Act 1990. No notice
has been served on any Group Company under Section 214(a) of the Companies Act
1963 and no arrangement has been or is about to be entered into by any Group
Company under Section 201 or Section 279 of the Companies Act 1963 and no
encumbrancer has taken possession or attempted to take possession of or
exercised or attempted to exercise any power of sale in respect of the whole or
any part of the undertaking, property, assets or revenues of any Group Company
and there exist no circumstances under which a receiver may be appointed by any
person over the whole or any part of the undertaking, property, assets or
revenues of any Group Company and there is no unfulfilled or unsatisfied
judgment, ruling, order, award, decree or directive outstanding against any
Group Company and there has been no delay by any Group Company in the payment of
any obligation due for payment.

 

7 Information Technology and E-Commerce

 

7.1 Ownership and Licences

The Group Companies are the sole, absolute and unencumbered legal and beneficial
owner of all Computer Systems, or has all necessary rights and/or licenses from
the owner of the Computer Systems to use the Computer Systems in the manner in
which such Computer Systems are used in carrying on the Business.

 

7.2 Breach of Rights or Licences

No Group Company is in material breach of any rights, obligations and/or
licenses pursuant to which the Group uses the Computer Systems and such rights
and/or licenses are not restricted as to number of users (or, in the case of
Software, to the processor on which the Software runs).

 

7.3 Third Parties

No Group Company has granted any rights and/or licences in respect of the
Computer Systems to any third party and does not use the Computer Systems on
behalf of any third party, save as Disclosed in the Disclosure Letter.

 

93



--------------------------------------------------------------------------------

7.4 Source Code

The Group Companies are in possession and control of, full and complete copies
of all source code of all Software developed by Group Companies so as to enable
them to modify and maintain or procure the maintenance and modification of such
Software without undue expense, delay or restriction.

 

7.5 Third Party Rights

So far as the Seller is aware, the Group is not using any Computer Systems that
infringe any rights of any third party and no Group Company has received notice
and is not aware of any actual or threatened claim that its use of or benefit
from any of the Computer Systems is invalid or infringes any rights of any third
party.

 

8 Intellectual Property, Confidential Information and Know-How

 

8.1 Ownership and Right to Use

All Corporate Intellectual Property is:

 

  (a) legally, beneficially and exclusively owned by a Group Company and is free
from all licences and Encumbrances except as set out in the Disclosure Letter;
or

 

  (b) lawfully used by the Group under a valid and subsisting licence from a
third party in favour of the Group.

 

8.2 Validity, Renewals and Extensions

 

  (a) All Corporate Intellectual Property that is capable of registration in
Ireland and the United Kingdom has been duly registered or is the subject of an
application for registration. Details of all registrations or applications for
registration of Corporate Intellectual Property are set out in the Disclosure
Letter.

 

  (b) In the case of registered Corporate Intellectual Property, all renewals
and extensions have been made and all renewal and extension fees have been paid
by their due date.

 

8.3 Challenges and Infringement

 

  (a) No allegations, oppositions proceedings or, so far as the Seller is aware,
any threat have been brought or made against any Group Company concerning any
Corporate Intellectual Property, nor have claims been made impugning the title,
validity, application or enforceability of any Corporate Intellectual Property.

 

  (b)

All third party Computer Systems, Know How, processes employed, products made or
services provided by the Group are so employed, made and provided in accordance
with any licensing agreements entered into by any of the Group Companies with
such third parties and no allegation or claim or so far as the Seller is aware,
threat has been

 

94



--------------------------------------------------------------------------------

 

made, or proceedings brought against any Group Company ascertaining that it
infringes the Intellectual Property Rights of any third party.

 

  (c) No actual or threatened proceedings against any Group Company for
infringement of Intellectual Property Rights have been settled by the giving of
undertakings which are still binding on the relevant Group Company; and

 

  (d) So far as the Seller is aware, no third party is infringing any Corporate
Intellectual Property.

 

8.4 Licences and Agreements

Details of all material licences, sub-licences and agreements in relation to the
use by third parties of Corporate Intellectual Property owned by, or licensed
to, the Group are set out in the Disclosure Letter and no Group Company has
otherwise granted, nor has it agreed to grant, any licence, sub-licence,
assignment or other right in respect of Corporate Intellectual Property to any
third party and no Group Company owes any amount in respect of licence fees or
royalty payments relating to the use of Corporate Intellectual Property or is in
breach of any such licence, sub-licence, agreement or permission.

 

9 Agreements and Arrangements

 

9.1 Powers of Attorney and Agency

There are in force no powers of attorney or other rights of representation given
by any Group Company and no person, as agent or otherwise, is entitled or
authorised to bind or commit any Group Company to any obligation not in the
ordinary and usual course of its business.

 

9.2 Contracts and Undertakings

No Group Company is party to or bound by and no asset of any Group Company is
affected by:

 

  (a) any contract of guarantee, agreement for indemnity or suretyship (whether
given by or for the accommodation of such Group Company) other than the Anglo
Other Charges;

 

  (b) any agreement or arrangement which involves or is likely to involve the
supply of goods to such Group Company the aggregate value of which would
represent in excess of 10(ten) per cent of the total cost of supplies of the
Group by reference to the Accounts;

 

  (c) any agreement or arrangement (including any agency, distributorship,
marketing, purchasing, manufacturing or licensing agreement or arrangement)
which in any way restricts the ability or freedom of such Group Company to carry
on the whole or any part of its business or engage in any other activities in
any part of the world in such manner as it thinks fit;

 

  (d)

any material agreement or material arrangement which will or may by virtue of
the acquisition of the Shares by the Buyers or other performance of the terms of
this Agreement, result in any other person who is party to such agreement or
arrangement

 

95



--------------------------------------------------------------------------------

 

being relieved of any obligation (whether contractual or otherwise) or becoming
entitled to exercise any right of termination of such agreement or arrangement
or to determine any right or benefit enjoyed by such Group Company or to
exercise any right, whether under an agreement or arrangement with, or otherwise
in respect of the Company;

 

  (e) any agreement or arrangement whereby such Group Company is, or has agreed
to become, a party to any exclusive manufacturing, production, supply,
distribution, agency or trading rights or obligations;

 

  (f) any undertaking or assurances given to any court or governmental agency,
which is still in force;

 

  (g) any agreement, contract or other arrangement for sub-contract services
where the fees paid to the sub-contractor in the twelve (12) months prior to the
date of this Agreement exceed €200,000;

 

  (h) any agreement, contract or other arrangement for sub-contract services
relating to the removal of waste or any services in respect of asbestos; or

 

  (i) any agreement, arrangement, contract or transaction with the Seller or any
Seller’s Affiliate.

and the Disclosure Letter attaches copies of all the top fifteen contracts by
2009 revenue for Vector, VUKL and its Subsidiaries and IEFM and its Subsidiaries
and the top five property management contracts of the Group.

 

9.3 Breach of Agreement

No Group Company is in material breach, nor as far as the Seller is aware are
there any circumstances which with the giving of notice or the passing of time
are likely to result in any Group Company being in material breach of any
agreement, contract, arrangement, commitment, obligation, covenant or
understanding of the type referred to in Warranty 9.2 of this Schedule 5
(including the top fifteen contracts for various Group Companies and the top
five property management contracts for the Group referred to at paragraph 9.2)
and each such contract, arrangement, commitment, obligation, covenant and
understanding is valid and enforceable in accordance with its terms.

 

9.4 Termination or Rescission

No threat or claim of default under any agreement of the type referred to in
Warranty clause 9.2 of this Schedule 5 (including the top fifteen contracts for
various Group Companies and the top five property management contracts for the
Group referred to at paragraph 9.2) has been made to any of the Group Companies
and is outstanding against such Group Company.

 

9.5 Default by Third Party

No person with whom any Group Company has entered into any agreement or
arrangement of the type referred to in Warranty paragraph 9.2 of this Schedule 5
(including the top fifteen contracts for various Group Companies and the top
five property management contracts for the Group referred to at paragraph 9.2)
is in default thereunder or has not complied with its

 

96



--------------------------------------------------------------------------------

obligations as stated therein, being a default or a non-compliance which would
have an adverse effect on such Group Company and so far as the Seller is aware,
there are no circumstances likely to give rise to any such default or
non-compliance.

 

9.6 Outstanding Offers

No offer, tender or the like is outstanding which is capable of being converted
into an obligation of a Group Company of the type set out in paragraph 9.2 of
this Schedule 5 by acceptance, or other act, of some other person.

 

10 Assets

 

10.1 Ownership of Assets

The assets included in the Accounts or acquired since the Accounts Date (other
than trading stock subsequently disposed of in the ordinary and usual course of
business or trading stock acquired subject to retention or reservation of title
by the supplier or manufacturer thereof and Disclosed in the Disclosure Letter)
and all assets used by the Group:

 

  (a) are legally and beneficially owned by a Group Company free from any
Encumbrance or any agreement or commitment to grant, give or create any
Encumbrance and such Group Company has good and marketable title to such assets;

 

  (b) are not the subject of any agreement for lease, hire, hire purchase,
conditional purchase or sale on deferred terms save as Disclosed in the
Accounts;

 

  (c) are situated in Ireland or the United Kingdom or any country where it has
been disclosed that a Group Company has a branch pursuant to General Warranty
3.4 and are in the possession and under the control of a Group Company; and

 

  (d) comprise all the assets necessary to enable the Group to carry on its
business in the ordinary and usual course as at the date hereof.

 

11 Directors and Employees

 

11.1 Length of Directors’ Service Contracts

All contracts between any Group Company and all officers and employees employed
comply with section 28 of 1990 Act, section 319 of the UK Companies Act 1985 and
section 188 of the UK Companies Act 2006 (as applicable).

 

11.2 Schedule of Employees

The particulars shown in the Schedule of Employees contained in the Disclosure
Letter set out particulars of all remuneration payable (including any bonus or
commission entitlements) and other benefits and privileges provided, for all of
the employees and officers of each Group Company who have an entitlement to
annual remuneration and other benefits of at least €100,000 (together with any
offer made to employ or engage any such employee or officer that has not yet
been accepted, or which has been accepted but where the employment or engagement
has not yet commenced) at the date hereof.

 

97



--------------------------------------------------------------------------------

11.3 Persons Providing Services to the Group Companies

The Disclosure Letter includes details of all persons who are providing services
to any Group Company under an agreement which is not a contract of employment
with any Group Company (including, in particular, where the individual acts as a
consultant or is on secondment from an employer which is not a member of the
Group Companies) and the particulars of the terms on which the individual
provides services, including:

 

  (a) the company which engages them;

 

  (b) the remuneration of each individual (including any bonus or commission
entitlements, benefits and privileges provided or which any Group Company is
bound to provide) to them or their dependants, whether now or in the future;

 

  (c) the length of notice necessary to terminate each agreement, or if a fixed
term, the expiry date of the fixed term and details of any previous renewals;

 

  (d) any country in which the individual provides services, if the individual
provides services outside England and Wales or Ireland; and

 

  (e) the law governing the agreement, if the individual provides services
wholly or mainly outside England and Wales or Ireland.

 

11.4 Changes in Remuneration

Since the Accounts Date:

 

  (a) no change has been made in the rate of remuneration, or the emoluments or
pension benefits, of any officer, former officer or senior executive of any
Group Company (a senior executive being a person in receipt of remuneration in
excess of hundred thousand Euro (EUR100,000) per annum) and no material change
has been made in respect of the same in relation to any other employee nor is
any Group Company under any obligation to make such a change nor has it made any
provision to alter the same; and

 

  (b) no change has been made in any other terms of employment of any such
officer or senior executive.

 

11.5 Termination of Contracts

All subsisting contracts of service (or contracts for services) between each
Group Company and any of its directors, officers or employees, are terminable at
any time on 6 (six) months’ notice or less and no notice to terminate any such
contract is pending, outstanding or so far as the Seller is aware threatened.

 

11.6 Basis of Remuneration

No present or former officer or employee of any Group Company is entitled to any
remuneration, loan, commission or other emoluments of whatever nature calculated
by reference to the whole or part of the turnover, the profits or sales of any
Group Company or

 

98



--------------------------------------------------------------------------------

which becomes payable in connection with the Transaction and no Group Company is
party to or bound by or has proposed or required to introduce any share option,
share, profit sharing, bonus or commission scheme (whether discretionary or
otherwise) in respect of any of its officers or employees.

 

11.7 Maximum Remuneration Owed

There are no amounts owing to or accrued in respect of any present or former
officers or employees of any Group Company (other than remuneration accrued due
or for reimbursement of business expenses), the aggregate amount of which (when
aggregated with remuneration due and for reimbursement of business expenses of
other Group Companies) exceeds ten thousand euro (EUR 10,000) per officer or
employee.

 

11.8 Recognition of Trade Union

No Group Company has entered into any recognition agreement with a trade union
nor has it done any act which could reasonably be construed as recognition and
there are no agreements or other arrangements (whether or not legally binding)
between any Group Company and any trade union or other body representing
employees.

 

11.9 Industrial Disputes

No Group Company, and none of its respective employees, is involved in any
industrial or trade dispute, negotiation or claim with any trade union, group or
organisation of employees or their representatives, and so far as the Seller is
aware no circumstances exist which might suggest that there will or may be any
industrial dispute involving any Group Company.

 

11.10 Rights of Reinstatement

No past employee of any Group Company has a right to return to work or has or
may have a right to be reinstated or re-engaged under the Unfair Dismissals Acts
1977 and 1993, Maternity Protection Act 1994, Adoptive Leave Act 1995, Parental
Leave Act 1998, Employment Equality Act 1998, Carers Leave Act 2001 or
Protection of Employees (Part-Time Work) Act 2001 or equivalent legislation
anywhere in the world.

 

11.11 Redundancy Payments

No Group Company is liable to make any payment to any person under the
Redundancy Payments Acts 1967 to 1991 or the Protection of Employment Act 1977
or under the Employment Rights Act 1996, and no Group Company is a party to,
bound by or is proposing to introduce any redundancy payment scheme in addition
to statutory redundancy pay, nor is there any agreed procedure for redundancy
selection.

 

11.12 Liability to Employees

Since the Accounts Date, no liability has been incurred by any Group Company in
connection with the actual or proposed termination or suspension of employment
or variation of any contract of employment of any present or former officer or
employee which exceeds or is likely to exceed €10,000. No claims have been made
or are pending against a Group Company in respect of whistleblowing, equal pay,
discrimination, sexual or other harassment nor so far as the Seller is aware,
are any such claims threatened.

 

99



--------------------------------------------------------------------------------

11.13 Compliance with Obligations

Each Group Company has in relation to each of its employees (and, so far as
relevant, to each of its former employees):

 

  (a) complied in all material respects with all obligations imposed on it by,
and all orders and awards made under all statutes and regulations relevant to
the relations between it and its employees or the conditions of service of its
employees; and

 

  (b) complied with all recommendations of a binding nature made in any
arbitrator, mediator or tribunal and all awards and declarations made by an
arbitration, mediation or tribunal.

 

11.14 Immigration Satisfaction

Every employee of, or person engaged by, a Group Company has all necessary,
current and appropriate permission to work in the jurisdiction in which they
work and carry out the role for which they are engaged.

 

11.15 Consultation with Employees

No Group Company has received a written request from at least 10 per cent of its
employees or a direction from the Labour Court to establish information and
consultation arrangements with its employees.

 

12 Pensions

 

12.1 Pension Schemes and PHI Schemes

The Disclosure Letter contains a complete and accurate list of all retirement or
death benefit schemes (each a “Pension Scheme” and collectively the “Pension
Schemes”) and permanent health insurance schemes (each a “PHI Scheme”) of the
Group Companies. With the exception of the Pension Schemes and the PHI Schemes,
there are not in existence nor has any proposal been announced or commitment
given or promise made to establish any retirement, death or disability benefit
scheme for the benefit of any current or former officer or employee (or any
dependant of any of them) of the Group Companies, nor is any such Group Company
under any obligation (whether or not legally binding, established by custom or
Approved) to or in respect of any employee (or any dependant of any of them) of
such company with regard to retirement, death or disability benefits pursuant to
which the Group Companies are or may become liable to make payments.

 

12.2 Pension Scheme Documents

For each Pension Scheme and PHI Scheme, true complete copies of all trust deeds,
rules, explanatory booklets, annual reports and announcements relating to the
schemes have been supplied to the Buyers together with details of the rate of
contributions in respect of each Pension Scheme, and none of the Group Companies
have any obligation to any current or former employee or officer in relation to
retirement, superannuation, pension, death or analogous benefits save as
provided in the said deeds, rules, booklets, reports and announcements disclosed
prior to the date of this Agreement.

 

100



--------------------------------------------------------------------------------

12.3 Seller’s Obligations and Compliance

In relation to the Pension Schemes for officers, employees or former officers
and employees, and their respective dependants of, the Irish Companies and its
Subsidiaries (the “Irish Pension Schemes”), each Irish Pension Scheme is an
exempt approved scheme within the meaning of and for the purposes of Section 774
of the TCA and the Seller is not aware of any reason why such exempt status
should or could be withdrawn. In relation to the Pension Schemes for officers,
employees or former officers and employees, and their respective dependants, of
VUKL and its Subsidiaries (the “UK Pension Schemes”), each UK Pension Scheme is
a registered pension scheme for the purposes of Chapter 2 of Part 4 of the
Finance Act 2004 and so far as the Seller is aware, there is no reason why HM
Revenue & Customs might de-register the scheme.

 

12.4 Compliance

 

  (a) The Pension Schemes are managed and administered in accordance with, in
all material respects, all applicable laws, regulations and requirements,
including, without limitation, the documentation by which the Pension Schemes
are constituted and governed.

 

  (b) Each of the Group Companies have duly complied in all material respects
with all of their obligations under the Pension Schemes and the PHI Schemes and
under all applicable legislation, regulations and requirements imposed on them
by such provisions and in relation to such arrangements, including in respect of
contributions, insurance premiums, tax and expenses due or in respect of any
Pension Scheme.

 

  (c) The UK Pension Schemes have not accepted any contributions from a European
employer as defined for the purposes of Part 7 of the Pensions Act 2004.

 

  (d) Each of the Pension Schemes which is a Defined Contribution Scheme was
established as such, was not established in succession to, and has not
previously been converted from, a Defined Benefit Scheme and no assurance,
promise or guarantee (oral or written) has been made or given to any person
entitled, or contingently entitled, to benefit under the Pension Schemes that
any particular rate, level or amount of benefits (other than insured lump sum
death in service benefits) would be provided to or in respect of him under that
scheme.

 

  (e) No UK Pension Scheme is a Defined Benefit Scheme and VUKL and/or its
Subsidiaries do not and could not have a liability in respect of a Defined
Benefit Scheme.

 

  (f) In relation to each of the Pension Schemes which is a Defined Benefit
Scheme:

 

  (i) the actuary who signed the report on the most recent actuarial valuation
is the present actuary to the Pension Scheme; and

 

  (ii) the information supplied to the actuary for use in preparing the
valuation and any supplementary actuarial advices was true, complete and
accurate; and

 

101



--------------------------------------------------------------------------------

  (iii) since the effective date of the most recent actuarial valuation
contributions have been paid to the Pension Scheme at the rate and at the times
recommended by the actuary in his report and in all other material respects in
accordance with the terms of the Pension Scheme;

 

  (iv) so far as the Seller is aware, as at the date hereof and, unless
otherwise notified in writing to the Buyers, as at Completion, the Pension
Deficit Amount in the Pension Scheme is not greater than that which is disclosed
in the Disclosure Letter; and

 

  (v) as at the date hereof or the Completion Date, none of the Group Companies
have agreed to any funding proposal (as defined in section 49 of the Pensions
Act).

 

12.5 Discretionary Practices

 

  (a) Full details in writing are set out in the Disclosure Letter of all
discretionary practices under each Pension Scheme which is a Defined Benefit
Scheme and each Phi Scheme and the current terms applicable on early retirement,
late retirement, commutation, optional dependant’s pension and other optional
arrangements under each Pension Scheme.

 

  (b) Save as disclosed in such written details in respect of each Pension
Scheme or PHI Scheme, no power or discretion has been exercised and no intention
to so exercise has been communicated:

 

  (i) to admit to membership any employee or officer who would not otherwise
have been eligible for membership; or

 

  (ii) to pay a contribution which would not otherwise have been paid or to
augment or provide in respect of any past or present employee or officer of the
Irish Companies or dependant or beneficiary of any such person a benefit which
would not otherwise have been paid.

 

12.6 Pension Scheme Insurance

 

  (a) All lump sum benefits and dependants’ pensions payable under the Pension
Schemes on the death of a member thereof while in an employment to which the
Pension Schemes relate (other than a refund of contributions with interest where
appropriate) and all benefits payable under the PHI Schemes during a period of
sickness or disability of a member thereof are fully insured under policies
effected with a life office authorised under the terms of the European
Communities (Life Assurance) Regulations 1984, to carry on life assurance
business in Ireland at its normal rates and on its normal terms for persons in
good health and all premia payable in the period up to Completion have been
paid.

 

  (b) All information which has been supplied to any life office which has
issued or undertaken to issue policies for the purposes of the Pension Schemes
and the PHI Schemes is true.

 

102



--------------------------------------------------------------------------------

  (c) Such policies are enforceable and there are no grounds on which the life
office might avoid liability thereunder.

 

12.7 Claims and Disputes

So far as the Seller is aware no litigation or arbitration proceedings or other
claims (other than routine claims for benefits), complaints or disputes are
outstanding, pending or threatened by or against the trustees or administrators
of the Pension Schemes or the PHI Schemes in respect of any act, event, omission
or other matter arising out of or in connection with the Pension Schemes or the
PHI Schemes or the provision of pension, death, sickness, disability or related
benefits generally and so far as the Seller is aware there are no facts, or
circumstances likely to give rise to any such litigation or arbitration
proceedings, claims, complaints or disputes.

 

13 Environment

 

13.1 Compliance with Legislation

Each Group Company and each of its operations is and has at all times been in
compliance with all applicable Environmental Laws in all material respects and
has obtained all requisite Environmental Licences and is and has at all time
been in compliance with all such Environmental Licences and so far as the Seller
is aware there are no circumstances which may give rise to the suspension,
cancellation, revocation or non-renewal of any such Environmental Licences.

 

13.2 Investigations and Notices

No Group Company and none of its present or past operations or properties is the
subject of any outstanding or anticipated investigation, inquiry, dispute,
claim, demand, action, suit, proceeding, litigation, notice, order, judgment,
ruling, decree, citation or award of whatever nature in relation to any
(i) alleged violation of any Environmental Laws or Environmental Licences;
(ii) with respect to any alleged failure to have or obtain any permits required
under any Environmental Law; and (iii) with respect to any Hazardous Materials
Activity in connection with the operation of the Business, and so far as the
Seller is aware there are no circumstances which may give rise to any of the
foregoing.

 

13.3 No Hazardous Material Activities

With respect to the Group Companies and the Business and all real property
currently or previously owned, leased or otherwise used by a Group Company,
there are no and, with respect to the Group Companies and the Business and all
real property, there have been no Hazardous Materials Activities (as hereinafter
defined) other than such activities incidental to the normal operation of the
Business and the Assets which (i) are described in reasonable detail in the
Disclosure Letter and (ii) have been conducted in compliance with Environmental
Laws. Neither the Company nor any other Person has conducted any dry cleaning
business or operations on the Properties or any real property owned, leased or
used by a Group Company in the past.

 

13.4 No Environmental Information Request

No Group Company nor any current shareholder of a Group Company has received
from any Governmental Authority or any other person any request for information,
notice of claim,

 

103



--------------------------------------------------------------------------------

demand letter, subpoena or other notification that it is or may be potentially
responsible with respect to any investigation or clean up of any threatened or
actual release of any Hazardous Materials at any facility or on any real
property currently or formerly owned, leased, operated or otherwise used by a
Group Company in connection with the Business or at any other site.

 

13.5 No Treatment Notice

No Group Company has filed any notice under any Environmental Law indicating
past or present treatment of Hazardous Materials at any of the facilities or
real property currently or formerly owned, leased, operated, or otherwise used
by the Company, and none of the Group Company’s operations involves or has
involved the generation, transportation, treatment, storage or disposal of
Hazardous Materials.

 

13.6 Environmental Release

No Group Company has caused or contributed to any Environmental Release and
there are no circumstances which may give rise to any Environmental Release by
any Group Company. “Environmental Release” means the spilling, leaking, pumping,
pouring, emitting, releasing, emptying, discharging, injecting, escaping,
leaching, dumping, leaving, discarding or disposing of any Hazardous Materials
into or upon the environment.

 

13.7 Storage Tanks

So far as the Seller is aware, no Hazardous Materials are stored or contained on
or under any real property currently or previously owned, leased or otherwise
used by a Group Company or the Business whether in storage tanks, land fills,
pits, ponds, lagoons or otherwise.

 

13.8 Environmental Studies

There have been no material environmental investigations, studies, audits,
tests, reviews or other analyses, reports or correspondence conducted in the
last 10 years by, on behalf of, or which are in the possession of the Group
Company with respect to any Property which have not been Disclosed.

 

14 Properties

 

14.1 General

The Properties comprise all the lands and buildings owned, occupied or used by
the Group Companies or in which the Group Companies have any interest and
Schedule 9 contains full and accurate particulars of the title of the Group
Companies thereto.

 

14.2 Details of Properties

Each relevant Group Company is the legal and beneficial owner(s) of a lessee’s
or licensee’s (as the case may be) interest in the Properties and each lease or
license is valid and in force. The Disclosure Letter sets out true details of
the leases and licenses pursuant to which the relevant Group Companies occupy
the Properties (including, without limitation, details of the term of each lease
or license, the initial rent payable by each relevant Group Company under each
lease or license, the current rent payable by each relevant Group Company under
each lease or license and details of any landlord and tenant break options). The
said leases and

 

104



--------------------------------------------------------------------------------

licenses represent the entire relationship between the Group and each relevant
lessor or licensor in respect of the Properties.

 

14.3 Previous Properties

So far as the Seller is aware, no Group Company has any actual or contingent
liability in respect of any property previously owned, used or occupied by it.

 

14.4 Compliance with Terms of Leases

Each relevant Group Company has paid all rent and other charges and performed
and observed in all material respects all covenants and conditions on the part
of the lessee or licensor contained in the relevant lease or licence under which
each Property is held and is not in a material breach of any covenant or
condition on the part of the lessee or licensor thereto. There are no rent
reviews currently in progress and there is not outstanding and unobserved or
unperformed any obligation on the part of any Group Company necessary to comply
with any notice or other written requirement given by any landlords thereunder.

 

14.5 Other Material Matters

There is no other matter of which the relevant Group Companies are aware which
may affect the right or title of the relevant Group Companies to any of the
Properties thereto or which could materially restrict the use thereof for the
purposes for which they or any of them are now used

 

15 Miscellaneous

 

15.1 Books of Account and Records

All necessary books of account, minute books, registers and records and
insurance policies and records have been maintained (from the date on which such
Group Company was acquired by the Seller) by each Group Company and are in its
possession and all such books, registers and records are in all material
respects duly written up to date and do not contain any material inaccuracies.

 

15.2 Rectification of Register

No Group Company has received any notice of any intended application or
proceedings to rectify its register of members.

 

15.3 Licences, Consents and Authorisations

All necessary licences, consents, permits and authorisations (public and
private) have been obtained by or on behalf of each Group Company to enable such
Group Company to properly and effectively carry on the Business in all material
respects in the places and in the manner in which such business is now carried
on or has been carried on in three (3) years prior to the date of this Agreement
and short particulars of such licences and consents are contained in the
Disclosure Letter.

 

15.4 Validity and Currency

 

105



--------------------------------------------------------------------------------

So far as the Seller is aware, all of the licences, consents, permits and
authorisation referred to in paragraph 15.2 are valid and subsisting. No Group
Company is in breach of any of the terms or conditions of any such licence,
consent, permit or authorisation and so far as the Seller is aware there is no
reason or circumstance why any of them should be suspended, cancelled or revoked
or not renewed on the same or substantially similar terms.

 

15.5 Compliance with Laws

Each Group Company has complied in all material respects with and continues to
comply in all material respects with all the applicable laws (including common
law) and with all applicable bye-laws, statutes, regulations, orders,
instruments, decrees, directives, notices, certificates, awards and judgements
of any government, local government, supranational, executive, administrative,
judicial or regulatory authority or agency in relation to or affecting the
assets or business of each Group Company whether in Ireland or elsewhere.

 

15.6 Orders or Judgments

No Group Company is and neither the Business nor the Assets are, subject to any
order or judgement given by any court or governmental or other official
authority, department, board, body or agency nor has it been a party to any
undertaking or assurance given to any court or governmental or other official
authority, department, board, body or agency which is still in force, nor so far
as the Seller is aware are there any facts or circumstances likely to give rise
to it becoming subject to such an order or judgement or to be a party to any
such undertaking or assurance.

 

15.7 Grants

No Group Company has applied for, or received, or is or will be entitled to or
is or will be the beneficiary of any grant, subsidy or financial assistance from
any government department or agency, any local or other authority or any
supranational agency, or is a party to any agreement with such department,
agency or authority.

 

15.8 Conflict or Future Indebtedness

Compliance with the terms of this Agreement does not and will not:

 

  (a) conflict with, or result in the breach of, or constitute a default under,
any of the terms, conditions or provisions of any material agreement,
arrangement or instrument to which any Group Company is a party, or any
provision of the memorandum or articles of association of any Group Company, or
any Encumbrance, lease, contract, order, judgement, award, injunction,
regulation or other restriction or obligation by which or to which any asset of
any Group Company is bound or subject, which conflict, breach or default has not
been waived by the relevant counterparty; or

 

  (b) result in any present or future indebtedness of any Group Company, other
than the VUKL Facility, becoming due, or capable of being declared due and
payable prior to its stated maturity.

 

16 Litigation and Disputes

 

16.1 Engagement in Litigation

 

106



--------------------------------------------------------------------------------

No Group Company or the Business is engaged in any litigation, arbitration,
prosecution, investigation or other legal, administrative or disciplinary
proceedings (whether as plaintiff or defendant or in whatever capacity) or any
dispute or claims, whether or not with a Government Authority, or has been
served with any notice making it a party to any litigation, arbitration,
prosecution or other legal, administrative or disciplinary proceedings or to any
dispute or claim save debt collection (not exceeding an aggregate of one hundred
and fifty thousand Euro (EUR150,000) by or on behalf of such Group Company in
the ordinary and usual course of its business, and so far as the Seller is
aware, no such litigation, arbitration, prosecution or other legal,
administrative or disciplinary proceedings or disputes are threatened either by
or against such Group Company and so far as the Seller is aware there are no
facts or circumstances which might give rise to any such proceedings or dispute.

 

17 Insurance

 

17.1 Disclosure of Insurance Details

The Disclosure Letter:

 

  (a) lists all policies of property and liability insurance and surety bonds
currently in effect for the Group Companies or the Business and confirmation
that such will remain in full force and effect following Completion;

 

  (b) lists all policies of insurance covering employee injury claims and all
forms of liability insurance covering the Group Companies or the Business
currently in effect and in effect during the period five (5) years prior to
Completion and each insurance policy that relates to any current or pending
litigation or prosecution of the type referred to in warranty Clause 17.5 of
this Schedule 5, including insurance for entities and material assets acquired
by the Seller during this period; and

 

  (c) specifies with respect to each policy the type of insurance, insurer,
limits, policy period and policy number; and

All such policies of insurance are and have been in the past in full force and
effect and, so far as the Seller is aware, there are no circumstances which
might lead to any material liability under such insurance being avoided by the
insurers or the premiums being or likely to be increased and Completion will not
have the affect of terminating, or entitling any insurer to terminate, cover
under any such insurance.

 

17.2 Full Disclosure of Insurance Details

The Seller has delivered true copies of all policies referenced in the
Disclosure Letter which are currently in effect.

 

17.3 Unpaid Premiums

Except as specified in the Disclosure Letter, (i) there are no outstanding
unpaid premiums under any Disclosed policies of insurance; (ii) no Disclosed
policies of insurance are subject to retrospective or retroactive premiums;
(iii) none of the Seller’s current or historical insurance program aggregate
limits have been impaired or eroded or no insurers are insolvent; (iv) so far as
the Seller is aware, there is no default or failure to give any notice or
present any incident, claim, fact or circumstance in a timely fashion or in the
manner or detail

 

107



--------------------------------------------------------------------------------

required by any of the Disclosed insurance policies; and (v) there is no
disallowance, denial or declination of coverage for any claim presented under
the Disclosed insurance policies.

 

17.4 The Group Companies have insurance coverage that is not limited or
adversely affected in any material way (other than by way of a requirement to
pay a commercially reasonable excess) in respect to all existing or pending
litigation, prosecution or claim made against the Group Companies.

 

108



--------------------------------------------------------------------------------

Schedule 5

Part 3: Tax Warranties

 

1 The Accounts make full provision in respect of Tax (whether actual or
contingent) assessable or payable in respect of any period ended on or before
the Accounts Date. The amount of any provision for deferred Tax contained in the
Accounts was, at the Accounts Date, adequate and fully in accordance with
generally accepted accounting principles.

 

2 Each Group Company has filed or caused to be filed in a timely manner all
material Tax returns required to be filed and such Tax returns are correct in
all material respects, and all material Taxes shown due on any such Tax return
have been paid. Each Group Company has complied in all material respects with
its obligations to deduct withhold or retain amounts of or an account of Tax,
including any system for the deduction of payroll Taxes at source, and has duly
accounted to the relevant Tax Authority for such Tax, and has complied in all
material respects with its reporting obligations in respect of such payments.

 

3 There is no dispute, action, inquiry, investigation or audit current,
completed within the last twelve (12) months, or currently proposed, threatened
or pending against, or with respect to, the Group Companies in respect of Taxes.

 

4 Each Group Company is resident in its country of incorporation for Tax
purposes and has not been treated as resident for Tax purposes, carried on any
business through a branch or agency or paid tax on income, profits or gains to
any Tax Authority in any other jurisdiction. No Group Company constitutes a
permanent establishment of any other person or business for Tax purposes.

 

5 Each Group Company has obtained, kept and given in all material respects
complete and correct records, invoices and other documents appropriate or
required for Tax purposes, including any claims or elections made to calculate
the Tax liability or relief which would arise on any disposal or on the
realisation of any asset owned by such Group Company at the date of this
Agreement or acquired by such Group Company since the date of this Agreement but
before Completion.

 

6 In the five years prior to the date of this Agreement, the amount of any Tax
liability of any Group Company has not, to any material extent, depended on any
arrangement or concession (in either case whether formal or informal) with any
Tax Authority.

 

7 Each Group Company is separately registered for VAT solely in its country of
incorporation. No Group Company has ever been treated, nor has applied to be
treated, as a member of a VAT group. No Group Company engages in (nor has
engaged in) the letting of immovable goods for periods of less than ten years or
any other exempt or part-exempt activity.

 

8 In the past 11 years, no Group Company has acquired from any other company any
asset in circumstances where the companies were, at the time of the acquisition,
members of the same group of companies for Tax purposes.

 

9 No Group Company has repaid any share capital. No Group Company has issued any
share capital or security as paid-up otherwise than by the receipt of new
consideration. No distribution will arise, for Tax purposes, on the redemption
of any share capital or security at par.

 

109



--------------------------------------------------------------------------------

10 All material documents to which any Group Company is a party and under which
such Group Company has any rights or in respect of which a Group Company is an
accountable person or which form part of a Group Company’s title to any asset
owned by it have been duly stamped with the correct amount of stamp duty, stamp
duty reserve tax or stamp duty land tax, paid within the applicable time limits.
No Group Company has, in the past six years, been involved in any transaction
involving the submission of a claim to a Tax Authority for a reduction of or
relief from stamp duty, stamp duty reserve tax or stamp duty land tax or capital
duty and a material document for the purposes of this paragraph shall mean a
document in respect of which the duty owing is greater than €37,500.

 

11 No Group Company is (nor has at any time since acquisition by the Seller or
by any member of the Seller’s Group been) a close company for Tax purposes.

 

12 No Group Company has been involved in any tax avoidance transaction within
the meaning of section 811 TCA (Transactions to avoid liability to tax) on which
any Tax Authority has, or could have, formed an opinion that the transaction in
question was a Tax avoidance transaction, nor has any Group Company been party
to any scheme, transaction or arrangement, a main purpose of which is securing
or achieving a Tax advantage or the avoidance of Tax or which is disclosable to
a Tax Authority.

 

110



--------------------------------------------------------------------------------

Schedule 6

[Intentionally left blank]

 

111



--------------------------------------------------------------------------------

Schedule 7

Agreed Treatments

 

1 Post Completion Events

Post completion events and circumstances which arise from any voluntary acts,
omissions or defaults of any of the Group Companies or the Buyers after
Completion otherwise than in pursuance of commitments which are legally binding
on any of the Group Companies at Completion are to be ignored.

 

2 Accounting Standards

 

  2.1 No adjustments are to be made for the effect of any changes in accountancy
standards effective for periods ending after Completion and in this respect no
prior year adjustments are to be made.

 

  2.2 No changes to the Group Companies normal policies in making provisions are
to be made after Completion which would have the effect of reducing the
Completion Profit.

 

3 Fixed Assets

 

  3.1 Tangible and intangible fixed assets are to be valued at their net book
value in the Accounts adjusted to reflect acquisitions at cost, additions at
cost, and disposals at net book value and depreciation charges at rates applied
in the year ended on the Accounts Date arising in the period from the day after
the Accounts Date to Completion.

 

  3.2 The accounting polices are to be applied on the same basis as at the
Accounts Date and accordingly no depreciation is to be charged in respect of
assets acquired after the Accounts Date.

 

  3.3 Fixed assets are not to be revalued from the position reported in the
Accounts.

 

4 Trade and other Creditors

 

  4.1 No provision is to be made for dilapidation costs or any vacant
properties.

 

  4.2 No provision is to be made in respect of holiday pay liabilities

 

  4.3 No provision is to be made for audit and accountancy fees for periods
after the Accounts Date.

 

5 Taxation

 

12

Please detail these commitments.

 

112



--------------------------------------------------------------------------------

Taxation for the period from the day after the Accounts Date to Completion is to
be provided for by adopting the same accounting policies and practices that were
used in calculating the provision for Taxation in the Accounts.

 

6 No Double Counting

No item is to be included more than once in the Consideration Statement.

 

113



--------------------------------------------------------------------------------

Schedule 8

Working Capital – Worked example of calculations based of the combined
management

accounts of the Group Companies as at the Management Accounts Date

 

114



--------------------------------------------------------------------------------

Schedule 9

Properties

Irish Estates (Management) Limited

Lease of portion of premises at First Floor and Second Floor, Ulysses House, 22
- 23 Foley Street, Dublin 1 together with 1 car space

Vector Workplace and Facility Management Limited

Lease of part of First Floor, Novum Facility, Clonshaugh Industrial Estate,
Dublin 17

Premier Management Company (Dublin) Limited

Occupies portion of premises at first and second floor, Ulysses House, 22-23
Foley Street, Dublin 1

Glenrye Properties Services Limited

Lease of First Floor of the building comprising 66, 66a and 67 Park Street,
Dundalk

Occupies space in Heather House

Veris UK Limited

No physical presence

Irish Estates (Facilities Management) Limited

Occupies part of First Floor, Novum Facility, Clonshaugh Industrial Estate,
Dublin 17

Spokesoft Technologies Limited

Licence at National Software Centre, Cork

Veris Property Management Limited

Occupies part of premises at Building C, Principle House, Fleet Road, Fleet,
Hampshire

Orange Support Services Limited

Occupies part of premises at Building C, Principle House, Fleet Road, Fleet,
Hampshire

Orange Environmental Building Services Limited

Lease of Building C, Principle House, 121-123 Fleet Road, Fleet Hampshire.

Lease of Unit A, 6 Elms Road, Adlershot, Hampshire, GU11 1LJ.

Vector Environmental Services Limited

Lease of Unit 5A CIDO Business Complex, Carn Industrial Area, Craigavon, Co.
Armagh.

 

115



--------------------------------------------------------------------------------

Schedule 10

Anglo Other Charges

 

1. Composite Debenture dated 22 December 2004 made between the Bank, Boundary
Outsourced Services Limited, Irish Estates (Management) Limited, Vector
Workplace and Facility Management Limited and Irish Estates (Facilities
Management) Limited;

 

2. Composite Debenture dated 1 December 2006 made between the Bank, Veris plc,
Glenrye Properties Services Limited and Premier Management Company (Dublin)
Limited;

 

3. Composite Debenture dated 11 July 2006 made between the Bank, A.G. Doree
(Ireland) Limited, Bond Business Support Limited, Hire A Crate Limited, Nat Ross
Limited, Oman Transport Limited and the Seller;

 

4. Guarantee and Indemnity dated 22 December 2004 made between the Bank,
Boundary Outsourced Services Limited, Irish Estates (Management) Limited, Vector
Workplace and Facility Management Limited and Irish Estates (Facilities
Management) Limited, as guarantors

 

5. Guarantee and Indemnity dated 11 July 2006 made between, inter alios, the
Bank and , Irish Estates plc and Vector Workplace and Facility Management
Limited, as guarantors;

 

6. Guarantee and Indemnity dated 1 December 2006 made between the Bank and the
Seller, Glenrye Properties Services Limited and Premier Management Company
(Dublin) Limited, as guarantors;

 

7. Guarantee and Indemnity dated 11 January 2007 made between, inter alios, the
Bank and Glenrye Properties Services Limited, Irish Estates (Facilities
Management) Limited, Irish Estates (Management) Limited, Premier Management
Company (Dublin) Limited, the Seller, and Vector Workplace and Facility
Management Limited, as guarantors;

 

8. Guarantee and Indemnity dated 29 November 2007 made between the Bank and the
Seller and VUKL, as guarantors;

 

9. Deed of Accession dated 21 December 2007 supplemental to a Guarantee and
Indemnity dated 21 December 2007 made between the Bank and the Seller, VUKL, as
existing guarantors, and Orange Environmental Building Services Limited, Orange
Support Services Limited and Orange Fabric Services Limited (now known as Veris
Property Management Limited), as acceding guarantors;

 

10. Charge on Account dated 22 December 2004 made between the Bank and Vector
Workplace and Facility Management Limited in respect of the account held by
Vector Workplace and Facility Management Limited with the Bank having account
number 1403/216084/01;

 

11. Debenture dated 29 November 2007 made between the Bank and Veris UK Limited;

 

12. Debenture dated 21 December 2007 made between the Bank and Orange Fabric
Services Limited (now known as Veris Property Management Limited);

 

13. Debenture dated 21 December 2007 made between the Bank and Orange Support
Services Limited;

 

14. Debenture dated 21 December 2007 made between the Bank and Orange
Environmental Building Services Limited;

 

116



--------------------------------------------------------------------------------

15. Deed of Confirmation between the Seller and the Bank dated 29 November 2007;

 

16. Counter-Indemnity from VUKL to the Bank dated 29 November 2007; and

 

17. Counter-Indemnity from the Seller to the Bank dated 29 November 2007.

 

117



--------------------------------------------------------------------------------

Schedule 11

Guarantees

 

1. Performance Bond Guarantee provided by the Seller in respect of work carried
out under an agreement entered into between VWFM and Arup Consulting Engineers
on 13 September 2008.

 

2. Performance Bond Guarantee provided by the Seller in respect of a tender
given by VWFM to Arup Consulting Engineers regarding the mechanical and
electrical maintaining of the motor tax office in Cork. Guarantee will commence
on the date that the tender is awarded to VWFM.

 

118



--------------------------------------------------------------------------------

Annexure A

Resolution

Ordinary Resolution

“That the transaction comprising the disposal of the Business as described in
the circular to Shareholders dated — October 2009 is hereby approved for the
purposes of Rule 15 of the AIM Rules for Companies as issued by the London Stock
Exchange plc and for the purposes of Rule 15 of the IEX Rules for Companies as
issued by the Irish Stock Exchange and that the Board of the Company is hereby
empowered to do all such acts and take all such steps as are required to give
effect to the Proposed Disposal”.

it being understood that the “transaction comprising the disposal of the
Business as described in the circular to Shareholders dated — October 2009” and
“the Proposed Disposal” refers to the Transaction.

 

119



--------------------------------------------------------------------------------

In witness whereof the parties hereto have executed this Agreement on the date
written at the head of this Agreement.

 

120



--------------------------------------------------------------------------------

SIGNED        

For and on behalf of

VERIS PLC

        in the presence of:         Witness signature:  

 

   

 

        Authorised signatory   Witness address:  

 

       

 

      Witness occupation:  

 

     

 

121



--------------------------------------------------------------------------------

SIGNED        

For and on behalf of

ARAMARK IRELAND HOLDINGS

      in the presence of:                 Witness signature:  

 

   

 

        Authorised signatory   Witness address:  

 

       

 

      Witness occupation:  

 

     

SIGNED

For and on behalf of

ARAMARK INVESTMENTS LIMITED

in the presence of:

      Witness signature:  

 

   

 

        Authorised signatory   Witness address:  

 

       

 

      Witness occupation:  

 

     

SIGNED

For and on behalf of

ARAMARK CORPORATION

in the presence of:

      Witness signature:  

 

   

 

        Authorised signatory   Witness address:  

 

       

 

      Witness occupation:  

 

     

 

122



--------------------------------------------------------------------------------

SIGNED by        

Niall McFadden

in the presence of:

     

Witness signature:

 

 

   

 

        Signature  

Witness address:

 

 

       

 

     

Witness occupation:

 

 

     

 

123



--------------------------------------------------------------------------------

SIGNED by        

Martin McMahon

in the presence of:

       

Witness signature:

 

 

   

 

        Signature  

Witness address:

 

 

       

 

     

Witness occupation:

 

 

     

 

124